Case 1:18-md-02865-LAK Document 394-2 Filed 07/02/20 Page 1 of 177




                      EXHIBIT 2
         Case
          Case1:18-md-02865-LAK
                1:18-cv-09797-LAK Document
                                   Document394-2
                                            131 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page12ofof20
                                                                            177



81,7('67$7(6',675,&7&2857
6287+(51',675,&72)1(:<25.


    6.$77()259$/71,1*(1                                             &LYLO$FWLRQ1RFY

                                                    3ODLQWLII       +RQRUDEOH/HZLV$.DSODQ

                                   YV                               $SULO

    ':&216758&7,21,1&                                             $0(1'('&203/$,17
    5(7,5(0(173/$1'$55(1
    :,77:(567$&(<.$0,1(5DQG                                      -85<75,$/'(0$1'('
    $&(5,19(670(17*5283//&
                                                                                                
                                                    'HIHQGDQWV



           3ODLQWLII6NDWWHIRUYDOWQLQJHQ ³6.$7´ ZKLFKLVWKH&XVWRPVDQG7D[$GPLQLVWUDWLRQRI

WKH .LQJGRP RI 'HQPDUN E\ LWV DWWRUQH\V +XJKHV +XEEDUG                          5HHG //3 DOOHJHV DJDLQVW

'HIHQGDQWV ': &RQVWUXFWLRQ ,QF 5HWLUHPHQW 3ODQ ³': &RQVWUXFWLRQ´  'DUUHQ :LWWZHU

    ³:LWWZHU´  6WDFH\ .DPLQHU ³.DPLQHU´  DQG $FHU ,QYHVWPHQW *URXS //& ³$FHU´  DV

IROORZV

,         ,1752'8&7,21

                     3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV

                     7KLV FDVH VWHPV IURP D IUDXGXOHQW WD[ UHIXQG VFKHPH WKDW GHFHLYHG 6.$7 LQWR

SD\LQJRXWRYHUELOOLRQ'DQLVK.URQHU ³'..´ WKHHTXLYDOHQWRIDSSUR[LPDWHO\ELOOLRQ

    86 RIDOOHJHGO\ZLWKKHOGGLYLGHQGWD[




 $WWKHWLPHRIWKHHYHQWVDOOHJHGLQWKLV$PHQGHG&RPSODLQW3ODLQWLIIZDVNQRZQDV³6.$7´DQGWKHUHDIWHU
    SXUVXDQW WR 'DQLVK OHJDO RUGHU  HQWHUHG RQ -XQH   3ODLQWLII FKDQJHG LWV OHJDO QDPH WR
    6NDWWHIRUYDOWQLQJHQHIIHFWLYH-XO\


B
                                                                                                                   001
       Case
        Case1:18-md-02865-LAK
              1:18-cv-09797-LAK Document
                                 Document394-2
                                          131 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page23ofof20
                                                                          177



             7KHHVVHQFHRIWKHIUDXGXOHQWVFKHPHLVWKDWHDFKRIRYHUHQWLWLHVSUHWHQGHGWR

RZQVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[WKHPRVWWUDGHG

VWRFNVLQ'HQPDUN7KH'DQLVKFRPSDQLHVDUHUHTXLUHGWRZLWKKROGWD[RQGLYLGHQGVWKH\

SD\WRVKDUHKROGHUV8QGHUFHUWDLQGRXEOHWD[DWLRQWUHDWLHVEHWZHHQ'HQPDUNDQGRWKHUFRXQWULHV

LQFOXGLQJWKH8QLWHG6WDWHVWKLVWD[LVUHLPEXUVDEOHWRQRQ'DQLVKVKDUHKROGHUVWKDWPHHWFHUWDLQ

TXDOLILFDWLRQV

             7KH HQWLWLHV DFWLQJ WKURXJK WKHLU DJHQWV DQG UHSUHVHQWDWLYHV DSSOLHG WR 6.$7

FODLPLQJUHSD\PHQWVRIWD[ZLWKKHOGRQGLYLGHQGVWKDWWKH\SXUSRUWHGWRKDYHHDUQHGRQVKDUHVRI

'DQLVK FRPSDQLHV  7KHVH DSSOLFDWLRQV ZHUH IUDXGXOHQW EHFDXVH WKH FODLPDQWV GLG QRW RZQ WKH

VKDUHVWKDWWKH\FODLPHGWRRZQGLGQRWHDUQWKHGLYLGHQGVWKH\FODLPHGWRKDYHHDUQHGDQGZHUH

QRWHQWLWOHGWRWKHWD[UHIXQGVWKH\FODLPHG7KHVHDSSOLFDWLRQVZHUHDOVRIUDXGXOHQWEHFDXVHWKH

FODLPDQWVIDOVHO\UHSUHVHQWHGWKDWWKH\PHWWKHTXDOLILFDWLRQVVHWIRUWKLQWKHGRXEOHWD[DWLRQWUHDW\

EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHVIRUDIXOOUHSD\PHQWRIWKHWD[ZLWKKHOGRQGLYLGHQGV

             7KHFODLPDQWVHIIHFWXDWHGWKHVFKHPHE\DSSRLQWLQJDJHQWVWRDSSO\WR6.$7IRU

UHIXQGVLQUHVSHFWRIVKDUHVLQ'DQLVKFRPSDQLHVWKDWWKH\GLGQRWRZQ7KHDJHQWVVXEPLWWHGWKH

IUDXGXOHQWDSSOLFDWLRQVDWWKHGLUHFWLRQ RI DQG RQ EHKDOI RIWKHFODLPDQWVDQGWKHLUDXWKRUL]HG

UHSUHVHQWDWLYHVZLWKIDOVHGRFXPHQWDWLRQUHSUHVHQWLQJWKDWWKHFODLPDQWVRZQHGVXEVWDQWLDOVKDUHV

LQ'DQLVKFRPSDQLHVKDGHDUQHGVXEVWDQWLDOGLYLGHQGVIRUZKLFKWD[KDGEHHQZLWKKHOGDQGZHUH

HQWLWOHG WR D WD[ UHIXQG  7KH DJHQWV REWDLQHG RYHU  ELOOLRQ LQ UHIXQGV IURP 6.$7 DQG

GLVWULEXWHGWKHSURFHHGVRIWKHVFKHPHWRWKHFODLPDQWVDQGRWKHUSDUWLFLSDQWVLQWKHIUDXG'XULQJ

WKHSHULRGRIWR6.$7UHFHLYHGIUDXGXOHQWUHTXHVWVIRUWD[UHIXQGVIURPVHYHUDODJHQWV

RQEHKDOIRISHQVLRQSODQVLQWKH8QLWHG6WDWHVLQFOXGLQJ'HIHQGDQW':&RQVWUXFWLRQDV

ZHOODVHQWLWLHVLQWKH8QLWHG.LQJGRP&DQDGD0DOD\VLDDQG/X[HPERXUJ



                                                    
B
                                                                                                      002
       Case
        Case1:18-md-02865-LAK
              1:18-cv-09797-LAK Document
                                 Document394-2
                                          131 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page34ofof20
                                                                          177



              2Q -XQH   6.$7 UHFHLYHG LQIRUPDWLRQ LQGLFDWLQJ WKDW FHUWDLQ FODLPDQWV

PD\ KDYH VXEPLWWHG IUDXGXOHQW WD[ UHIXQG FODLPV EDVHG RQ WKH GRXEOH WD[DWLRQ WUHDW\ EHWZHHQ

'HQPDUN DQG 0DOD\VLD  %DVHG RQ WKLV LQIRUPDWLRQ 6.$7 XQGHUWRRN DQ LQYHVWLJDWLRQ DQG

VXEVHTXHQWO\ GLVFRYHUHG WKDW WKH FODLPDQWV KDG VXEPLWWHG UHTXHVWV IRU WD[ UHIXQGV E\

PLVUHSUHVHQWLQJ WKDW WKH\ RZQHG VKDUHV LQ 'DQLVK FRPSDQLHV KDG HDUQHG VXEVWDQWLDO GLYLGHQG

LQFRPHRQWKHLUVKDUHVDQGZHUHHQWLWOHGWRUHIXQGVRIWD[ZLWKKHOGLQUHVSHFWRIWKRVHGLYLGHQGV

7KURXJKLWVLQYHVWLJDWLRQ6.$7GLVFRYHUHGWKDWWKHVHUHSUHVHQWDWLRQVZHUHIDOVHWKHFODLPDQWV

GLGQRWRZQWKHVKDUHVDQGWKH\ZHUHQRWHQWLWOHGWRDUHIXQGRIZLWKKROGLQJWD[

              $V D UHVXOW RI WKHVH IDOVH FODLPV WKH FODLPDQWV DQG WKHLU DJHQWV UHFHLYHG FDVK

SD\PHQWVRIZKDWZHUHVXSSRVHGWREH³UHIXQGV´RIWD[WRZKLFKWKH\ZHUHQRWHQWLWOHG'XULQJ

WKHFRXUVHRILWVLQYHVWLJDWLRQ6.$7DOVROHDUQHGWKDWWKHVFKHPHLQYROYHGHQWLWLHVDQGLQGLYLGXDOV

QRWMXVWLQ0DOD\VLDEXWDOVRLQWKH8QLWHG6WDWHV&DQDGDWKH8QLWHG.LQJGRPDQG/X[HPERXUJ

              2Q RU DERXW $XJXVW   6.$7 VWRSSHG SD\LQJ DOO FODLPV IRU UHIXQGV RI

GLYLGHQGZLWKKROGLQJWD[ZKLOHLWLQYHVWLJDWHGWKHIUDXGXOHQWVFKHPH$WWKHVDPHWLPH6.$7

UHSRUWHGWKHDOOHJHGIUDXGWRWKH'DQLVK3XEOLF3URVHFXWRUIRU6HULRXV(FRQRPLFDQG,QWHUQDWLRQDO

&ULPH ³6,.´   7KH IUDXGXOHQW VFKHPH LV FXUUHQWO\ XQGHU LQYHVWLJDWLRQ E\ ODZ HQIRUFHPHQW

DXWKRULWLHV LQ'HQPDUNWKH8QLWHG.LQJGRP*HUPDQ\DQGRWKHUMXULVGLFWLRQV $W OHDVWWKUHH

LQGLYLGXDOVKDYHEHHQFULPLQDOO\FKDUJHGE\6,.

              7KHFODLPDQWVREWDLQHGVXEVWDQWLDODVVLVWDQFHLQWKHIUDXGXOHQWVFKHPHIURPVHYHUDO

RWKHUHQWLWLHVDQGLQGLYLGXDOVLQFOXGLQJEXWQRWOLPLWHGWR

                 D     7KH $XWKRUL]HG 5HSUHVHQWDWLYHV RI WKH FODLPDQWV VXFK DV 'HIHQGDQW

         .DPLQHU ZKR DPRQJ RWKHU WKLQJV H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI WKH




                                                     
B
                                                                                                         003
         Case
          Case1:18-md-02865-LAK
                1:18-cv-09797-LAK Document
                                   Document394-2
                                            131 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page45ofof20
                                                                            177



           FODLPDQWVGRFXPHQWVDXWKRUL]LQJWKH3D\PHQW$JHQWVWRVXEPLWWKHFODLPDQWV¶WD[UHIXQG

           FODLPVDQGWRUHFHLYHIURP6.$7SD\PHQWVLQUHVSHFWRIWKRVHFODLPV

                       E         7KH QRQSDUW\ 3D\PHQW $JHQWV ZKLFK DUH FRPSDQLHV WKDW VXEPLWWHG

           IUDXGXOHQWWD[UHIXQGFODLPVWR6.$7DWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKHFODLPDQWV

           DQG$XWKRUL]HG5HSUHVHQWDWLYHVDQG

                       F         7KH QRQSDUW\ %URNHU&XVWRGLDQV ZKLFK DUH ILQDQFLDO LQVWLWXWLRQV WKDW

           SURYLGHG VWDWHPHQWV IDOVHO\ UHSUHVHQWLQJ WKDW WKH FODLPDQWV RZQHG VKDUHV LQ 'DQLVK

           FRPSDQLHVDQGKDGHDUQHGGLYLGHQGVRQWKRVHVKDUHV

                   7KH'HIHQGDQWVGLGNQRZRUVKRXOG KDYHNQRZQWKDWWKHVHIDOVHUHSUHVHQWDWLRQV

ZRXOGFDXVH6.$7WRPDNHSD\PHQWVWRZKLFKWKH'HIHQGDQWVZHUHQRWHQWLWOHG

                   6.$7 PDGH DOO WKH SD\PHQWV WR WKH FODLPDQWV¶ 3D\PHQW $JHQWV ZKLFK RQ

LQIRUPDWLRQDQGEHOLHIGLVWULEXWHGWKHSURFHHGVWRRWKHUSDUWLFLSDQWVLQWKHIUDXGLQFOXGLQJWKH

FODLPDQWVDQGWKH$XWKRUL]HG5HSUHVHQWDWLYHV

                   $VDUHVXOWRIWKHRYHUDOOIUDXGXOHQWVFKHPH6.$7SDLGEDVHOHVVZLWKKROGLQJWD[

UHIXQGFODLPVRIDSSUR[LPDWHO\ELOOLRQ 86 

                   $VDUHVXOWRIWKHIUDXGXOHQWFODLPVE\WKH'HIHQGDQWVLQWKLVDFWLRQ6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVDQGZDVGDPDJHGLQWKHDPRXQWRI'..RUDW

OHDVW 86 SOXVLQWHUHVW





 7KLV DPRXQW LV WKH UHVXOW RI D FRQYHUVLRQ IURP '.. WR 86 'ROODUV SHUIRUPHG RQ -XQH   XWLOL]LQJ D
    FRQYHUVLRQUDWHRI86'ROODUWR'..

                                                               
B
                                                                                                                           004
         Case
          Case1:18-md-02865-LAK
                1:18-cv-09797-LAK Document
                                   Document394-2
                                            131 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page56ofof20
                                                                            177



,,       -85,6',&7,21 9(18(

                    3XUVXDQW WR  86&   D   WKLV &RXUW KDV MXULVGLFWLRQ RYHU DOO FODLPV

EHFDXVHWKHPDWWHULQFRQWURYHUV\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQG

FRVWVDQGLVEHWZHHQDQDJHQF\RULQVWUXPHQWDOLW\RIDIRUHLJQVWDWHDQGFLWL]HQVRIDVWDWHRURI

GLIIHUHQWVWDWHV

                    9HQXHLVSURSHUSXUVXDQWWR86& E EHFDXVHDVXEVWDQWLDOSDUWRIWKH

HYHQWVRURPLVVLRQVJLYLQJULVHWRWKHFODLPVRFFXUUHGLQWKLV'LVWULFW,QWKHDOWHUQDWLYHYHQXHLV

SURSHUEHFDXVHDWOHDVWRQHRIWKH'HIHQGDQWVLVVXEMHFWWRWKHMXULVGLFWLRQRIWKLV&RXUW

,,,       3$57,(6

                    3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV6.$7LVORFDWHGDWVWEDQHJDGH.¡EHQKDYQ

 'HQPDUN  'XULQJ WKH SHULRG PDWHULDO WR WKH HYHQWV GHVFULEHG LQ WKLV $PHQGHG &RPSODLQW

6.$7 XVHGD PDLOLQJDGGUHVVRI6NDWWHFHQWHU+¡MH7DDVWUXS3RVWERNV  '. 7DDVWUXS

'HQPDUN

                    'HIHQGDQW':&RQVWUXFWLRQLVDSHQVLRQSODQZKLFKLQLWVUHTXHVWVWR6.$7IRU

WD[UHIXQGVOLVWHGLWVDGGUHVVDV/LOOHKDPPHU/DQH6XLWH3DUN&LW\8WDK86$

2QLQIRUPDWLRQDQGEHOLHIHDFKSDUWLFLSDQWRUPHPEHURI'HIHQGDQW':&RQVWUXFWLRQLVDFLWL]HQ

RID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHVPDWHULDOWRWKHDOOHJDWLRQVLQWKLV$PHQGHG&RPSODLQW

'HIHQGDQW':&RQVWUXFWLRQSXUSRUWHGWREHDWUXVWIRUPLQJSDUWRIDSHQVLRQSURILWVKDULQJRU

VWRFN ERQXV SODQ TXDOLILHG XQGHU VHFWLRQ  D  RI WKH 8QLWHG 6WDWHV ,QWHUQDO 5HYHQXH &RGH




 7KLVDFWLRQZDVRULJLQDOO\ILOHGLQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI8WDKDQGWUDQVIHUUHGWRWKLV
    &RXUWIRUSUHWULDOSURFHHGLQJVSXUVXDQWWR2UGHURIWKH8QLWHG6WDWHV-XGLFLDO3DQHORQ0XOWLGLVWULFW/LWLJDWLRQ
    GDWHG2FWREHU7KHMXULVGLFWLRQDODOOHJDWLRQVPDGHLQWKLV$PHQGHG&RPSODLQWUHODWHWRWKHMXULVGLFWLRQ
    LQZKLFKWKHRULJLQDODFWLRQZDVILOHG

                                                            
B
                                                                                                                    005
       Case
        Case1:18-md-02865-LAK
              1:18-cv-09797-LAK Document
                                 Document394-2
                                          131 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page67ofof20
                                                                          177



H[HPSW IURP WD[DWLRQ XQGHU VHFWLRQ  D  RI WKH 8QLWHG 6WDWHV ,QWHUQDO 5HYHQXH &RGH DQG

UHVLGHQWRIWKH8QLWHG6WDWHVRI$PHULFDIRUSXUSRVHVRI86WD[DWLRQ

             'HIHQGDQW:LWWZHULVDFLWL]HQRIWKH6WDWHRI8WDK'HIHQGDQW:LWWZHUZDVWKH

VROH SDUWLFLSDQWLQ'HIHQGDQW': &RQVWUXFWLRQDQGLVWKHKXVEDQGRI'HIHQGDQW .DPLQHU$W

WLPHVUHOHYDQWWRWKHDOOHJDWLRQVLQWKLV$PHQGHG&RPSODLQW'HIHQGDQW:LWWZHUZDVDQRIILFHURU

HPSOR\HHRIQRQSDUW\':&RQVWUXFWLRQ,QFWKHSODQVSRQVRUIRU'HIHQGDQW':&RQVWUXFWLRQ

':&RQVWUXFWLRQ,QFZDVORFDWHGDW/LOOHKDPPHU/DQH6XLWH3DUN&LW\8WDK

WKHVDPHDGGUHVVOLVWHGE\'HIHQGDQW':&RQVWUXFWLRQLQLWVIUDXGXOHQWUHIXQGFODLPVWR6.$7

             'HIHQGDQW.DPLQHULVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHVPDWHULDO

WR WKH DOOHJDWLRQV LQ WKLV $PHQGHG &RPSODLQW 'HIHQGDQW .DPLQHU VHUYHG DV WKH $XWKRUL]HG

5HSUHVHQWDWLYH IRU 'HIHQGDQW ': &RQVWUXFWLRQ  'HIHQGDQW .DPLQHU LV WKH ZLIH RI 'HIHQGDQW

:LWWZHU

             2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW $FHU LV D /LPLWHG /LDELOLW\ &RPSDQ\

LQFRUSRUDWHG LQ WKH 6WDWH RI 'HODZDUH DQG LV RU ZDV UHJLVWHUHG WR GR EXVLQHVV LQ WKH 6WDWHV RI

)ORULGD 1HZ -HUVH\ DQG 8WDK  $W UHOHYDQW WLPHV 'HIHQGDQW $FHU OLVWHG RQH RI LWV RSHUDWLQJ

DGGUHVVHVDV/LOOHKDPPHU/Q6XLWH3DUN&LW\87'HIHQGDQW.DPLQHUZDVD

0HPEHUDQGWKH&KLHI&RPSOLDQFH2IILFHURI'HIHQGDQW$FHU

,9     )$&78$/$//(*$7,216

         $     7KH'DQLVK:LWKKROGLQJ7D[6\VWHP

             :LWKKROGLQJ WD[ LV D FRPPRQ ILVFDO GHYLFH E\ ZKLFK WD[HV DUH GHGXFWHG DW WKH

VRXUFHE\DSD\HURILQFRPHDQGDUHUHSRUWHGWRWKHUHOHYDQWWD[DXWKRULW\,QWKLVFDVHWKHUHOHYDQW

WD[DXWKRULW\LV6.$7

             8QGHUWKH'DQLVK:LWKKROGLQJ7D[$FWVHFWLRQ'DQLVKFRPSDQLHVDUHUHTXLUHG

WRZLWKKROGRIWKHGLYLGHQGGLVWULEXWHGDVWRWKHLUVKDUHV

                                                      
B
                                                                                                           006
         Case
          Case1:18-md-02865-LAK
                1:18-cv-09797-LAK Document
                                   Document394-2
                                            131 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page78ofof20
                                                                            177



                   )RUHLJQVKDUHKROGHUVPD\EHHQWLWOHGWRDUHIXQGLIWKHZLWKKHOGWD[H[FHHGVWKH

DPRXQWRIWD[RZHGDFFRUGLQJWRDGRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHVKDUHKROGHU¶V

FRXQWU\RIUHVLGHQFH

                   $GRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHV ³WKH7UHDW\´ 

DOORZVIRUDIXOOUHIXQGRIWD[ZLWKKHOGRQGLYLGHQGVSDLGE\'DQLVKFRPSDQLHVWRTXDOLILHG86

SHQVLRQSODQVZKLFKDUHH[HPSWIURPWD[DWLRQ,QRUGHUWRTXDOLI\IRUDIXOOUHIXQGXQGHUWKH

7UHDW\WKH86SHQVLRQSODQVPXVWSRVVHVVWD[TXDOLILHGVWDWXVXQGHUVHFWLRQ D RIWKH,QWHUQDO

5HYHQXH&RGHDQGWKHGLYLGHQGVHUYLQJDVWKHEDVLVRIWKHUHIXQGUHTXHVWFDQQRWDULVHIURPWKH

FDUU\LQJRQRIDEXVLQHVVE\WKHSHQVLRQIXQG)RUWKHUHDVRQVVHWIRUWKLQIXUWKHUGHWDLOEHORZWKH

SHQVLRQSODQFODLPDQWVLQFOXGLQJ'HIHQGDQW':&RQVWUXFWLRQGLGQRWVDWLVI\WKHVHUHTXLUHPHQWV

DQGZHUHWKHUHIRUHQRWHQWLWOHGXQGHUWKH7UHDW\WRWKHUHIXQGVWKH\FODLPHGIURP6.$7

                    6.$7SDLGFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[PDGHE\FODLPDQWVZKR

UHSUHVHQWHGWKDWWKH\ZHUHTXDOLILHGSHQVLRQSODQVKDGVKDUHKROGLQJVLQ'DQLVKFRPSDQLHVDQG

KDG UHFHLYHG GLYLGHQGVRQ WKRVH VKDUHKROGLQJVQHWRIWKHWD[ 7KH FODLPDQWV VXEPLWWHG UHIXQG

FODLPVVHHNLQJWKHIXOOZLWKKROGLQJWD[WKDWKDGDOOHJHGO\EHHQZLWKKHOGIURPGLVWULEXWLRQV

RQVKDUHVWKDWWKHFODLPDQWVSXUSRUWHGWRRZQ

                    ,WZDV6.$7¶VQRUPDOSUDFWLFHWRDFFHSWFODLPVIURPGHVLJQDWHGSD\PHQWDJHQWV

DQGWRWUDQVPLWUHIXQGVWRFODLPDQWVWKURXJKWKHLUGHVLJQDWHGSD\PHQWDJHQWV





 3URWRFRO$PHQGLQJ7D[&RQYHQWLRQZLWK'HQPDUN86'HQDUW F 0D\67UHDW\'RF1R
     DPHQGLQJ&RQYHQWLRQDQG3URWRFRO%HWZHHQWKH8QLWHG6WDWHVDQG'HQPDUNIRUWKH$YRLGDQFHRI'RXEOH
    7D[DWLRQDQGWKH3UHYHQWLRQRI)LVFDO(YDVLRQZLWK5HVSHFWWR7D[HVRQ,QFRPH86'HQ$XJ6
    7UHDW\'RF1R 

                                                       
B
                                                                                                           007
       Case
        Case1:18-md-02865-LAK
              1:18-cv-09797-LAK Document
                                 Document394-2
                                          131 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page89ofof20
                                                                          177



         %    7KH)UDXGXOHQW6FKHPH

            $VDUHVXOWRILWVLQYHVWLJDWLRQ6.$7KDVQRZGHWHUPLQHGWKDWGXULQJWKHSHULRG

 WKURXJK  LW UHFHLYHG IUDXGXOHQW GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV DV SDUW RI D

VFKHPHLQYROYLQJ L DSHQVLRQSODQRURWKHUFODLPDQW LL DQ$XWKRUL]HG5HSUHVHQWDWLYH LLL D

3D\PHQW$JHQWDQG LY D%URNHU&XVWRGLDQ7KHUHVSHFWLYHUROHVRIHDFKRIWKHVHSDUWLFLSDQWV

DUHGHVFULEHGLQIXUWKHUGHWDLOLQSDUDJUDSKVWKURXJKEHORZ

                     7KH)UDXGXOHQW5HIXQG&ODLPV3URFHVV

            7KH FODLPDQWV VXEPLWWHG IUDXGXOHQW FODLPV WR 6.$7 WKURXJK 3D\PHQW $JHQWV

LQFOXGLQJQRQSDUW\*RDO7D[EDFN/LPLWHG ³*RDO´ HDFKRIZKLFKVXEPLWWHGFODLPVE\PDLORU

E\HPDLOWUDQVPLVVLRQV

            7KH FODLPDQWV UHFHLYHG SD\PHQWV ZLWK UHVSHFW WR WKHLU UHIXQG FODLPV IURP WKHLU

GHVLJQDWHG3D\PHQW$JHQWVWRZKLFK6.$7WUDQVPLWWHGSD\PHQWE\EDQNWUDQVIHU

            (DFKRIWKHFODLPDQWVSURYLGHGWKHIROORZLQJGRFXPHQWDWLRQWR6.$7WKURXJKWKHLU

GHVLJQDWHGDJHQWV

                D     DVKRUWFRYHUOHWWHUSULQWHGRQD3D\PHQW$JHQW¶VOHWWHUKHDGDQGDGGUHVVHG

         WR6.$7LQ7DDVWUXS'HQPDUN

                E     D6.$7³&ODLPWR5HOLHIIURP'DQLVK'LYLGHQG7D[´IRUP WKH³&ODLP

         )RUP´ ZKLFKVHWRXW

                        L       WKHLGHQWLW\RIWKHFODLPDQWUHSUHVHQWLQJWKDWLWRZQHGWKHUHOHYDQW

                VKDUHVDQGKDGUHFHLYHGGLYLGHQGVQHWRIZLWKKROGLQJWD[

                        LL      WKHDPRXQWRIWKHWD[UHIXQGFODLP

                        LLL     DFHUWLILFDWLRQWKDWWKHFODLPDQWZDVFRYHUHGE\WKHUHOHYDQWGRXEOH

                WD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHFRXQWU\LQZKLFKWKHFODLPDQWZDV

                UHVLGHQWDQG

                                                    
B
                                                                                                       008
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09797-LAKDocument
                                Document394-2
                                         131 Filed 04/22/20
                                                   07/02/20 Page 910ofof20177



                          LY    WKHEDQNDFFRXQWWRZKLFK6.$7VKRXOGSD\WKHFODLP

                  F     D³FUHGLWDGYLFH´QRWHSXUSRUWLQJWRGHVFULEHWKHVKDUHKROGLQJ RUVHFXULW\ 

         DQGWKHDPRXQWRIGLYLGHQGWD[ZLWKKHOG

                  G     D VLJQHG 3RZHU RI $WWRUQH\ E\ ZKLFK WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDSSRLQWHGD3D\PHQW$JHQWWRDFWRQEHKDOIRIWKHVWDWHGFODLPDQWDQG

                  H     LQ UHVSHFW RI 8QLWHG 6WDWHVEDVHG SHQVLRQ SODQV D VWDWHPHQW IURP WKH

         ,QWHUQDO5HYHQXH6HUYLFH ³,56´ FHUWLI\LQJWKDWHDFKSHQVLRQSODQZDV , DWUXVWIRUPLQJ

         SDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHUVHFWLRQ D RIWKH

         8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGH WKH³&RGH´  ,, H[HPSWIURP86WD[DWLRQXQGHU

         VHFWLRQ D RIWKH&RGHDQG ,,, UHVLGHQWLQWKH8QLWHG6WDWHVIRUSXUSRVHVRI8QLWHG

         6WDWHVWD[DWLRQ

              %\ ILOLQJ D UHIXQG DSSOLFDWLRQ UHTXHVWLQJ WKH IXOO  UHIXQG DQG HQFORVLQJ WKH

VWDWHPHQWIURPWKH,56WKH8QLWHG6WDWHVSHQVLRQSODQFODLPDQWVIDOVHO\UHSUHVHQWHGWR6.$7WKDW

WKH\ZHUHTXDOLILHG86SHQVLRQSODQVHQWLWOHGWRWKHPD[LPXPUHIXQGVSURYLGHGE\WKH7UHDW\

              7KHIUDXGXOHQWFODLPVDOOHJHGVKDUHKROGLQJVLQVRPHRIWKHODUJHVW'DQLVKOLVWHG

FRPSDQLHVEHORQJLQJWRWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUN

              ,W ZDV 6.$7¶V SUDFWLFH WR SD\ FODLPV WKDW LQFOXGHG WKH UHTXLUHG VXSSRUWLQJ

GRFXPHQWDWLRQ

              6.$7PDGHSD\PHQWVE\EDQNWUDQVIHUWRWKH3D\PHQW$JHQWVIRUWKHEHQHILWRI

WKHFODLPDQWV

                       7KH5ROHRIWKH&ODLPDQWV

              2XWRIWKHRYHUFODLPDQWVWKDW6.$7KDVWRGDWHGHWHUPLQHGZHUHSDUWLFLSDQWV

LQWKHIUDXGXOHQWVFKHPHZHUHLQWKH8QLWHG6WDWHV



                                                      
B
                                                                                                         009
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page10
                                                                   11ofof20
                                                                          177



            (DFKRIWKHFODLPDQWVLQFOXGLQJ'HIHQGDQW':&RQVWUXFWLRQPDGHZLWKKROGLQJ

WD[UHIXQGFODLPVWKURXJKWKHLU3D\PHQW$JHQWVDVGHVFULEHGLQSDUDJUDSKDERYH

            $VSDUWRIWKHIUDXGXOHQWFODLPVHDFKRIWKH$XWKRUL]HG5HSUHVHQWDWLYHVFRQILUPHG

WR 6.$7 WKDW WKH\ ZHUH DJHQWV RI WKH FODLPDQWV DQG ZHUH DXWKRUL]HG WR DFW RQ EHKDOI RI WKH

FODLPDQWVZLWKUHVSHFWWRWKHGLYLGHQGZLWKKROGLQJWD[UHIXQGFODLPV'HIHQGDQW':&RQVWUXFWLRQ

UHSUHVHQWHG WKDW 'HIHQGDQW .DPLQHU ZDV LWV $XWKRUL]HG 5HSUHVHQWDWLYH DQG DJHQW ZKR KDG

DXWKRULW\WRDFWRQLWVEHKDOIZLWKUHVSHFWWR'HIHQGDQW':&RQVWUXFWLRQ¶VFODLPV

            $V SDUW RI WKHLU IUDXGXOHQW FODLPV HDFK RI WKH FODLPDQWV GHVLJQDWHG RQH RI WKH

3D\PHQW$JHQWVDVLWVDJHQWWRDFWRQEHKDOIRIWKDWFODLPDQWZLWKUHVSHFWWRWKHFODLP'HIHQGDQW

': &RQVWUXFWLRQUHSUHVHQWHGWKDWQRQSDUW\*RDOZDVLWVDJHQWDQGKDGDXWKRULW\WRDFWRQLWV

EHKDOIZLWKUHVSHFWWRLWVFODLPV

            (DFKRIWKHFODLPDQWVUHSUHVHQWHGWR6.$7WKDWWKH\KHOGVKDUHVLQDQGUHFHLYHG

GLYLGHQGV QHW RI ZLWKKROGLQJ WD[ IURP ODUJH 'DQLVK OLVWHG FRPSDQLHV  'HIHQGDQW ':

&RQVWUXFWLRQPDGHVHYHQ  VHSDUDWHZLWKKROGLQJWD[UHIXQGFODLPVDQGUHSUHVHQWHGWKDWLWZDV

HQWLWOHGWRUHIXQGVWRWDOLQJ'..RUDWOHDVW 86 7KHVHUHIXQGFODLPV

ZHUHVXEPLWWHGWR6.$7RQWKHIROORZLQJGDWHV0DUFK$SULO$SULO

0D\$XJXVWDQG'HFHPEHU

            ,QIDFW'HIHQGDQW':&RQVWUXFWLRQGLGQRWRZQWKHVKDUHVLWUHSUHVHQWHGWR6.$7

WKDWLWRZQHGDQGKDGQRGLYLGHQGWD[ZLWKKHOG

            ,QDGGLWLRQWRIDOVHO\UHSUHVHQWLQJWKDWLWRZQHGWKHVKDUHVWKDWZHUHWKHVXEMHFWRI

WKHUHIXQGFODLPV'HIHQGDQW':&RQVWUXFWLRQIDOVHO\UHSUHVHQWHGWR6.$7LQHDFKUHIXQGFODLP

WKDW LW ZDV D TXDOLILHG 86 SHQVLRQ SODQ HQWLWOHG WR D IXOO UHIXQG XQGHU WKH 7UHDW\  7KLV

UHSUHVHQWDWLRQ ZDV IDOVH EHFDXVH 'HIHQGDQW ': &RQVWUXFWLRQ GLG QRW PHHW WKH FULWHULD IRU D



                                                    
B
                                                                                                        010
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page11
                                                                   12ofof20
                                                                          177



TXDOLILHGSHQVLRQSODQVHWIRUWKLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHDQGSXUSRUWHGO\

FDUULHG RQ GHEWILQDQFHG DFWLYLWLHVLQ EUHDFK RI WKH 7UHDW\¶V SURKLELWLRQRQ VXFK DFWLYLWLHV E\ D

SHQVLRQSODQ

             )DUIURPEHLQJDTXDOLILHG86SHQVLRQSODQ'HIHQGDQW':&RQVWUXFWLRQFDQQRW

KDYHVDWLVILHGWKHUHTXLUHPHQWVLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHEHFDXVHLWGLGQRW

RSHUDWH IRU WKH H[FOXVLYH EHQHILW RI LWV VSRQVRULQJ HQWLW\¶V HPSOR\HHV DQG WKHLU EHQHILFLDULHV

5DWKHU'HIHQGDQW':&RQVWUXFWLRQZDVRSHUDWHGIRUWKHEHQHILWRIHQWLWLHVDQGLQGLYLGXDOVZKR

IDFLOLWDWHGRUSDUWLFLSDWHGLQWKHIUDXG$IWHU6.$7SDLGWKHDPRXQWUHTXHVWHGLQ'HIHQGDQW':

&RQVWUXFWLRQ¶VUHIXQGFODLPV':&RQVWUXFWLRQVXEVHTXHQWO\GLUHFWHGRUSHUPLWWHGWKHWUDQVIHURI

WKHODUJHPDMRULW\RIWKHLOOLFLWSURFHHGVRIWKHVFKHPHWRWKHVHRWKHULQGLYLGXDOVDQGHQWLWLHV

             ,QHIIHFW'HIHQGDQW':&RQVWUXFWLRQEHFDPHDYHKLFOHIRUWKHIUDXGXOHQWVFKHPH

ZKRVH SXUSRVH DQG FRQWLQXHG H[LVWHQFH ZDV DW OHDVW LQ VLJQLILFDQW SDUW GLUHFWO\ WLHG WR WKH

FRQWLQXDWLRQRIWKHIUDXGXOHQWVFKHPHDVRSSRVHGWRDOHJLWLPDWHEXVLQHVVSXUSRVH

             'HIHQGDQW':&RQVWUXFWLRQ¶VUHSUHVHQWDWLRQWKDWLWZDVDTXDOLILHGSHQVLRQSODQ

ZDVDOVRIDOVHEHFDXVHLWZDVQRWSURSHUO\IXQGHG7KHQXPEHURIVKDUHVLQ'DQLVKFRPSDQLHVWKDW

'HIHQGDQW':&RQVWUXFWLRQFODLPHGWRKDYHRZQHGZRXOGKDYHUHTXLUHGIXQGLQJIURPVRXUFHV

RXWVLGHRIFRQWULEXWLRQVIURPWKHHPSOR\HHVRILWVSODQVSRQVRUDQGPDWFKLQJFRQWULEXWLRQVIURP

WKHSODQVSRQVRU7KLVH[WHUQDOIXQGLQJZRXOGYLRODWHWKHIXQGLQJUHTXLUHPHQWVRIWKH,QWHUQDO

5HYHQXH&RGHDQGGLVTXDOLI\'HIHQGDQW':&RQVWUXFWLRQIURPEHLQJDTXDOLILHGSHQVLRQSODQ

             'HIHQGDQW':&RQVWUXFWLRQDOVRIDOVHO\UHSUHVHQWHGWR6.$7WKDWLWZDVHQWLWOHG

WR D IXOO UHIXQG XQGHU WKH 7UHDW\ WR WKH H[WHQW WKDW LW HQJDJHG LQ DQ\ DFWLYLWLHV WKDW ZHUH GHEW

ILQDQFHGLQEUHDFKRIWKH7UHDW\¶VSURKLELWLRQRQWKHFDUU\LQJRQRIOHYHUDJHGLQYHVWPHQWDFWLYLWLHV

E\DSHQVLRQIXQG



                                                       
B
                                                                                                              011
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page12
                                                                   13ofof20
                                                                          177



            %DVHGRQWKHIDOVHUHSUHVHQWDWLRQVLQWKHUHIXQGFODLPVGHVFULEHGLQSDUDJUDSKV

WKURXJK  6.$7 PDGH SD\PHQWV WRWDOLQJ '..  RU DW OHDVW  86  WR

'HIHQGDQW':&RQVWUXFWLRQRQWKHIROORZLQJGDWHV$SULO$SULO0D\

-XQH6HSWHPEHUDQG-DQXDU\

            2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW :LWWZHU FDXVHG 'HIHQGDQW ':

&RQVWUXFWLRQ¶V IUDXGXOHQW FODLPV WR EH VXEPLWWHG WR 6.$7 HYLGHQFHG LQ SDUW E\ WKH IDFW WKDW

'HIHQGDQW':&RQVWUXFWLRQXVHG'HIHQGDQW:LWWZHU¶V8WDKRIILFHDGGUHVVLQLWVFODLPVWR6.$7

'HIHQGDQW:LWWZHUH[HUWHGFRQWURORYHU'HIHQGDQW':&RQVWUXFWLRQDVWKHSODQ¶VVROHSDUWLFLSDQW

DQGXVHGWKLVFRQWUROWRFRPPLWWKHIUDXGRQ6.$7

                     7KH5ROHRIWKH&ODLPDQWV¶$XWKRUL]HG5HSUHVHQWDWLYHV

            (DFK$XWKRUL]HG5HSUHVHQWDWLYHH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKH

FODLPDQW IRU ZKLFK KH RU VKH ZDV WKH $XWKRUL]HG 5HSUHVHQWDWLYH D IRUP HQWLWOHG ³3RZHU RI

$WWRUQH\´  %\ WKH 3RZHU RI $WWRUQH\ WKH FODLPDQW DFWLQJ WKURXJK LWV UHVSHFWLYH $XWKRUL]HG

5HSUHVHQWDWLYHJUDQWHGWKH3D\PHQW$JHQWDXWKRULW\WRDFWRQEHKDOIRIWKHFODLPDQW

            'HIHQGDQW.DPLQHUH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRI'HIHQGDQW':

&RQVWUXFWLRQD³3RZHURI$WWRUQH\´GDWHG)HEUXDU\WKDWJUDQWHGWR3D\PHQW$JHQW*RDO

DXWKRULW\ ³WR EH WKH DWWRUQH\ RI >': &RQVWUXFWLRQ@ DQG LQ >': &RQVWUXFWLRQ¶V@ QDPH DQG

RWKHUZLVHRQ>':&RQVWUXFWLRQ¶V@EHKDOIDQGDV>':&RQVWUXFWLRQ¶V@DFWDQGGHHGWRVLJQVHDO

H[HFXWHGHOLYHUSHUIHFWDQGGRDOOGHHGVLQVWUXPHQWVDFWVDQGWKLQJVZKLFKPD\EHUHTXLUHG RU

ZKLFK>*RDO@VKDOOFRQVLGHUUHTXLVLWH IRURULQFRQQHFWLRQZLWKWKHSURYLVLRQRIDQ\WD[VHUYLFHV

SURYLGHG WR >': &RQVWUXFWLRQ@ IURP WLPH WR WLPH LQFOXGLQJ WKH UHFODLPLQJ IURP DQ\ WD[DWLRQ

DXWKRULW\ LQ DQ\ MXULVGLFWLRQ DV DSSURSULDWH  DPRXQWV LQ UHVSHFW RI SD\PHQWV PDGH WR >':

&RQVWUXFWLRQ@RUWKURXJK>*RDO@RQEHKDOIRI>':&RQVWUXFWLRQ@´'HIHQGDQW.DPLQHUGHVFULEHG

KHUVHOIDVWKH³7UXVWHH´RI'HIHQGDQW':&RQVWUXFWLRQ

                                                   
B
                                                                                                      012
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page13
                                                                   14ofof20
                                                                          177



            $VDUHVXOWRIWKHH[HFXWHG3RZHURI$WWRUQH\3D\PHQW$JHQW*RDODOVRDJUHHGWR

DFWIRU'HIHQGDQW.DPLQHUDQGEHVXEMHFWWRKHUGLUHFWLRQDQGFRQWUROZLWKUHVSHFWWR'HIHQGDQW

':&RQVWUXFWLRQ¶VFODLPVWR6.$7

            'HIHQGDQW.DPLQHUH[HFXWHGWKH3RZHURI$WWRUQH\ZLWKNQRZOHGJHWKDWWKHSODQ

ZDVQRWSURSHUO\IXQGHGZDVQRWHVWDEOLVKHGIRUWKHH[FOXVLYHEHQHILWRILWVVSRQVRU¶VHPSOR\HHV

DQGZDVQRWHQWLWOHGWRDUHIXQGXQGHUWKH7UHDW\

            'HIHQGDQW .DPLQHU VLJQHG 3RZHU RI $WWRUQH\ GRFXPHQWV DV WKH $XWKRUL]HG

5HSUHVHQWDWLYHIRUDWOHDVWHLJKWRIWKH86HQWLWLHVWKDWSUHWHQGHGWRRZQVKDUHVLQ'DQLVK

FRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[DQGWKDWIUDXGXOHQWO\UHTXHVWHGWD[UHIXQGV

IURP6.$7LQFOXGLQJ'HIHQGDQW':&RQVWUXFWLRQ

                     7KH5ROHRIWKH3D\PHQW$JHQWV

            7KH3D\PHQW$JHQWVVXEPLWWHGWKHIUDXGXOHQWZLWKKROGLQJWD[UHIXQGFODLPVDWWKH

GLUHFWLRQRIWKHFODLPDQWVDQG$XWKRUL]HG5HSUHVHQWDWLYHVDQGRQEHKDOIRIWKHFODLPDQWV

            %\ PHDQV RI WKH 3RZHU RI $WWRUQH\ GHVFULEHG LQ SDUDJUDSKV  DERYH HDFK

FODLPDQWDQG$XWKRUL]HG5HSUHVHQWDWLYHDXWKRUL]HGWKHLUUHVSHFWLYH3D\PHQW$JHQWWRDFWRQWKHLU

EHKDOIDQGVXEMHFWWRWKHLUFRQWUROZLWKUHVSHFWWRVXEPLWWLQJWKHZLWKKROGLQJWD[UHIXQGFODLPV

            :LWKHDFKFODLPWKH3D\PHQW$JHQWVVXEPLWWHGVXEVWDQWLDOO\VLPLODUFRYHUOHWWHUV

DWWDFKLQJWKHGRFXPHQWDWLRQGHVFULEHGLQSDUDJUDSKDERYH7KHGRFXPHQWDWLRQVXEPLWWHGZLWK

WKH FRYHU OHWWHU IDOVHO\ UHSUHVHQWHG WR 6.$7 WKDW 'HIHQGDQW ': &RQVWUXFWLRQ ZDV D TXDOLILHG

SHQVLRQSODQWKDWVDWLVILHGWKHFULWHULDXQGHUWKH7UHDW\DQGZDVWKHUHIRUHHQWLWOHGWRDIXOO

UHIXQG

            ,QFRQQHFWLRQZLWKHDFK&ODLP)RUPWKH3D\PHQW$JHQW

                D     SURYLGHGLWVHPDLODGGUHVVDVWKHFRQWDFWDGGUHVVIRUWKHFODLPDQWRQZKRVH

         EHKDOILWZDVDFWLQJ

                                                  
B
                                                                                                    013
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page14
                                                                   15ofof20
                                                                          177



                 E     VLJQHGDQGVWDPSHGWKHIRUPDQGVWDWHGLWZDVDSSO\LQJRQEHKDOIRIWKH

          FODLPDQW

                 F     HQFORVHG WKH 3RZHU RI $WWRUQH\ H[HFXWHG E\ WKH FODLPDQW¶V $XWKRUL]HG

          5HSUHVHQWDWLYHDQG

                 G     UHTXHVWHGWKDW6.$7SD\WKHFODLPWRLWVEDQNDFFRXQW

             $V SHU WKH GLUHFWLRQV LQFOXGHG LQ WKH VXEPLVVLRQ WR 6.$7 WKH 3D\PHQW $JHQWV

UHFHLYHG SD\PHQW RI WKH UHIXQGV IURP 6.$7 RQ EHKDOI RI WKH FODLPDQWV  2Q LQIRUPDWLRQ DQG

EHOLHI WKH 3D\PHQW $JHQWV VXEVHTXHQWO\ GLVWULEXWHG WKH SURFHHGV WR WKH FODLPDQWV DQG RWKHU

SDUWLFLSDQWV LQ WKH IUDXG LQFOXGLQJ WKH $XWKRUL]HG 5HSUHVHQWDWLYHV DQG WKH 3D\PHQW $JHQWV

WKHPVHOYHV

                      7KH5ROHRIWKH%URNHU&XVWRGLDQV

             (DFKHQWLW\FODLPLQJDZLWKKROGLQJWD[UHIXQGVXEPLWWHGWR6.$7D³FUHGLWDGYLFH´

³LQFRPHDGYLFH´³WD[YRXFKHU´RUVLPLODUGRFXPHQWIURPD%URNHU&XVWRGLDQWKDWSXUSRUWHGWR

VKRZWKHFODLPDQW¶VRZQHUVKLSRIVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ

,QGH[

             %\ZD\RIH[DPSOHZLWKUHVSHFWWR'HIHQGDQW':&RQVWUXFWLRQRQHH[DPSOHRI

D³WD[YRXFKHU´

                 D     LVPDGHRXWE\(' )0DQ&DSLWDO0DUNHWV/LPLWHG

                 E     LVVLJQHGE\&KULVWLQD0DF.LQQRQDV+HDGRI6HFXULWLHV2SHUDWLRQV

                 F     SXUSRUWV WR FHUWLI\ 'HIHQGDQW ': &RQVWUXFWLRQ¶V RZQHUVKLS RI 

          VKDUHVLQ&RORSODVW$6 DJHQXLQHFRPSDQ\ ZKRVHVKDUHVZHUH DQGDUH SXEOLFO\WUDGHG

          RQWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUNDQG




                                                   
B
                                                                                                     014
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page15
                                                                   16ofof20
                                                                          177



                G     VWDWHV DQ ,QWHUQDWLRQDO 6HFXULWLHV ,GHQWLILFDWLRQ 1XPEHU ³,6,1´  IRU

         &RORSODVW$6DV³'.´$Q,6,1LVDWZHOYHFKDUDFWHUDOSKDQXPHULFFRGH

         WKDWXQLTXHO\LGHQWLILHVVHFXULWLHVIRUWUDGLQJDQGVHWWOHPHQWSXUSRVHV

            'HIHQGDQW ': &RQVWUXFWLRQ ZKLFK ZDV QRW D TXDOLILHG 86 SHQVLRQ SODQ IRU

SXUSRVHVRIWKH7UHDW\QHYHURZQHGWKHVKDUHVGHVFULEHGDERYHQHYHUUHFHLYHGDQ\GLYLGHQGIURP

'DQLVKFRPSDQLHVLQZKLFKLWZDVDSXUSRUWHGVKDUHKROGHUDQGZDVQRWHQWLWOHGWRFODLPDUHIXQG

RIGLYLGHQGZLWKKROGLQJWD[

                     7KH5ROHRI$FHU

            2QLQIRUPDWLRQDQGEHOLHI'HIHQGDQW':&RQVWUXFWLRQ²WKURXJKDVLJQHG3RZHU

RI$WWRUQH\RURWKHUZLVH²JUDQWHG'HIHQGDQW$FHUWKHDXWKRULW\WRDFWDVLWVUHSUHVHQWDWLYHDQG

DJHQWZLWK%URNHU&XVWRGLDQ(' )0DQ&DSLWDO0DUNHWV/LPLWHG'HIHQGDQW$FHUXVHGWKLV

DXWKRULW\WRGLUHFW(' )0DQ&DSLWDO0DUNHWV/LPLWHGWRWDNHDFWLRQVWKDWFDXVHGWKHFUHDWLRQ

DQGVXEPLVVLRQRIWKHIUDXGXOHQW³WD[YRXFKHUV´GHVFULEHGLQSDUDJUDSKVDERYH$VSDUWRI

WKLVDXWKRULW\'HIHQGDQW$FHUGHWHUPLQHGZKLFK'DQLVKVHFXULW\DQGWKHQXPEHURIVKDUHVWKDW

ZRXOGEHOLVWHGLQWKH³WD[YRXFKHUV´WKDWZHUHVXEPLWWHGWR3ODLQWLII6.$7'HIHQGDQW$FHUDOVR

FRRUGLQDWHGWKHVXEPLVVLRQRIWKH³WD[YRXFKHUV´WRQRQSDUW\*RDOZKLFKXVHGWKRVH³YRXFKHUV´

WR REWDLQ UHIXQGV IRU GLYLGHQG ZLWKKROGLQJ WD[ WR ZKLFK 'HIHQGDQW ': &RQVWUXFWLRQ ZDV QRW

HQWLWOHG'HIHQGDQW$FHUUHFHLYHGDSRUWLRQRIWKHGLYLGHQGZLWKKROGLQJWD[UHIXQGSXUSRUWHGO\

SDLGE\6.$7IRUWKHEHQHILWRI'HIHQGDQW':&RQVWUXFWLRQ

            7KURXJK 'HIHQGDQW .DPLQHU DQG RWKHU GLUHFWRUV RU HPSOR\HHV 'HIHQGDQW $FHU

WRRNWKHDFWLRQVGHVFULEHGLQSDUDJUDSKNQRZLQJWKDW'HIHQGDQW':&RQVWUXFWLRQGLGQRWRZQ

WKHVKDUHVRUUHFHLYHWKHGLYLGHQGVOLVWHGLQWKH³WD[YRXFKHUV´DQGZDVQRWHQWLWOHGWRFODLPD

UHIXQG RI GLYLGHQG ZLWKKROGLQJ WD[ IURP 3ODLQWLII 6.$7  'HIHQGDQW $FHU WRRN WKHVH DFWLRQV



                                                  
B
                                                                                                   015
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page16
                                                                   17ofof20
                                                                          177



NQRZLQJWKDWWKHSXUSRVHIRUVXEPLWWLQJHDFKRIWKH³WD[YRXFKHUV´WR6.$7ZDVWRLQGXFH6.$7

WRSD\WD[³UHIXQGV´WR'HIHQGDQW':&RQVWUXFWLRQLQWKHDPRXQWVUHIOHFWHGLQWKH³WD[YRXFKHUV´

                                           &$86(62)$&7,21

                                                   &2817,

                  )UDXG±$JDLQVW'HIHQGDQWV':&RQVWUXFWLRQ:LWWZHU .DPLQHU 

                6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

                'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHPDWHULDOIDOVHDQGIUDXGXOHQWVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJKWKURXJK

DQGWKURXJKWRVXSSRUWFODLPVIRUZLWKKROGLQJWD[UHIXQGSD\PHQWV

                'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHVHIDOVHDQGIUDXGXOHQWVWDWHPHQWVWRLQGXFH6.$7WRSD\WKHFODLPV

                ,QUHDVRQDEOHUHOLDQFHRQWKHIDOVHDQGIUDXGXOHQWPLVUHSUHVHQWDWLRQV6.$7SDLG

EDVHOHVV ZLWKKROGLQJ WD[ UHIXQG FODLPV RI '..  RU DW OHDVW  86  DQG

WKHUHE\VXIIHUHGGDPDJHVRIWKDWDPRXQWSOXVLQWHUHVW

                'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                  &2817,,

                          $LGLQJDQG$EHWWLQJ)UDXG±$JDLQVW$OO'HIHQGDQWV 

                6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

                $VDOOHJHGDERYHDPDVVLYHIUDXGZDVSHUSHWUDWHGRQ6.$7E\WKHFODLPDQWVWKH

$XWKRUL]HG5HSUHVHQWDWLYHVWKH3D\PHQW$JHQWVDQGRURWKHUQRQSDUWLHV



                                                       
B
                                                                                                           016
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page17
                                                                   18ofof20
                                                                          177



              $VDOOHJHGLQSDUDJUDSKVWKURXJKDERYHWKH'HIHQGDQWVZLWKNQRZOHGJH

SDUWLFLSDWHGLQWKHPDVVLYHIUDXGRQ6.$7

              7KH 'HIHQGDQWV DFWHG ZLWK NQRZOHGJH ZLOOIXO EOLQGQHVV DQGRU UHFNOHVVQHVV LQ

VXEPLWWLQJFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[WR6.$7ZLWKNQRZOHGJHWKDWWKH\ZHUH

QRWHQWLWOHGWRUHFHLYHDQ\UHIXQGV

              7KH'HIHQGDQWVLQWHQWLRQDOO\IXUWKHUHGWKHIUDXGDQGVXEVWDQWLDOO\DVVLVWHGWKHIUDXG

WKURXJKWKHLUFRQGXFWGHVFULEHGLQSDUDJUDSKVWKURXJKDERYH

              $V D GLUHFW DQG QDWXUDO FDXVH RI WKH 'HIHQGDQWV¶ DLGLQJ DQG DEHWWLQJ RI WKH

IUDXGXOHQWVFKHPH6.$7KDVVXIIHUHGVXEVWDQWLDOGDPDJHV

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,,

                            8QMXVW(QULFKPHQW±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              7KLVLVDFODLPE\6.$7IRUUHFRYHU\RIPRQLHVE\ZKLFKWKH'HIHQGDQWVZHUH

XQMXVWO\HQULFKHG

              %\REWDLQLQJSURFHHGVIURPZLWKKROGLQJWD[UHIXQGFODLPVGLUHFWO\RULQGLUHFWO\

WRZKLFKWKH\ZHUHQRWHQWLWOHGWKH'HIHQGDQWVZHUHXQMXVWO\HQULFKHG

              6.$7VXIIHUHGDORVVEHFDXVHRIWKH'HIHQGDQWV¶XQMXVWHQULFKPHQW

              7KH 'HIHQGDQWV DUH OLDEOH WR DFFRXQW DQG SD\ WR 6.$7 WKH DPRXQW RI GLYLGHQG

ZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\UHFHLYHGIURP6.$7WRZKLFKWKH\ZHUHQRWHQWLWOHGSOXV

LQWHUHVW



                                                     
B
                                                                                                         017
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page18
                                                                   19ofof20
                                                                          177



                                                &2817,9

                          0RQH\+DG 5HFHLYHG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $V D UHVXOW RI WKHLU IUDXGXOHQW VFKHPH 'HIHQGDQWV UHFHLYHG SURFHHGV IURP

ZLWKKROGLQJWD[UHIXQGVWRZKLFKWKH\ZHUHQRWHQWLWOHG

              ,WLVDJDLQVWHTXLW\DQGJRRGFRQVFLHQFHWRSHUPLW'HIHQGDQWVWRNHHSWKHVHPRQLHV

DQGWKH\VKRXOGDFFRXQWIRUDQGSD\WR6.$7WKHDPRXQWRIZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\

UHFHLYHGWRZKLFKWKH\ZHUHQRWHQWLWOHGSOXVLQWHUHVW

                                                 &28179

       1HJOLJHQW0LVUHSUHVHQWDWLRQ±$JDLQVW'HIHQGDQWV':&RQVWUXFWLRQ:LWWZHU 
                                        .DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              'HIHQGDQWVKDGDGXW\DVDUHVXOWRIWKHLUVXEPLVVLRQRIFODLPVIRUZLWKKROGLQJWD[

UHIXQGSD\PHQWVRIZKLFKWKH\KDGDILQDQFLDOLQWHUHVWWRSURYLGHWUXWKIXODFFXUDWHDQGFRPSOHWH

LQIRUPDWLRQWR6.$7LQDOOPDWHULDOUHVSHFWVFRQFHUQLQJWKHLUDSSOLFDWLRQVIRUVXFKSD\PHQWV

              'HIHQGDQWVPDGHPDWHULDOPLVVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJK

WKURXJKDQGWKURXJKDERYHLQFRQQHFWLRQZLWKHYHU\ZLWKKROGLQJWD[UHIXQGFODLP

VXEPLWWHGRQEHKDOIRI'HIHQGDQW':&RQVWUXFWLRQWR6.$7'HIHQGDQWVNQHZRUVKRXOGKDYH

NQRZQWKDWWKHVHVWDWHPHQWVZHUHLQDFFXUDWH

              'HIHQGDQWV¶PDWHULDOPLVVWDWHPHQWVZHUHLQWHQGHGWRLQGXFH6.$7WRUHO\XSRQ

WKHPDQG'HIHQGDQWVH[SHFWHG6.$7WRUHO\XSRQWKHP




                                                     
B
                                                                                                         018
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page19
                                                                   20ofof20
                                                                          177



             'HIHQGDQWVIDLOHGWRXVHUHDVRQDEOHFDUHWRGHWHUPLQHZKHWKHUWKHUHSUHVHQWDWLRQV

PDGHWR6.$7ZHUHWUXHDQG'HIHQGDQWVZHUHLQDEHWWHUSRVLWLRQWKDQ6.$7WRNQRZWKHWUXH

IDFWV

             6.$7 UHDVRQDEO\ UHOLHG RQ WKH PLVVWDWHPHQWV ZKLOH UHYLHZLQJ 'HIHQGDQWV¶

FODLPV DQG DV D GLUHFW DQG SUR[LPDWH UHVXOW LQFXUUHG GDPDJHV RI '..  RU DW OHDVW

 86 SOXVLQWHUHVW

                                      5(48(67)255(/,()

          :+(5()25(3ODLQWLII6.$7UHTXHVWVWKDWWKLV&RXUWHQWHUMXGJPHQWLQLWVIDYRU

DJDLQVW'HIHQGDQWVDVIROORZV

              )RU&RXQWV,,,DQG9IRUIUDXGDLGLQJDQGDEHWWLQJIUDXGDQGQHJOLJHQW

                 PLVUHSUHVHQWDWLRQWKHGDPDJHVVXVWDLQHGE\6.$7DVDUHVXOWRIWKH'HIHQGDQWV¶

                 ZURQJIXODFWVSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

              )RU&RXQWV,,,DQG,9IRUXQMXVWHQULFKPHQWDQGPRQH\KDGDQGUHFHLYHGWKH

                 GDPDJHVVXVWDLQHGRUWKHDPRXQWVE\ZKLFKWKH'HIHQGDQWVZHUHXQMXVWO\

                 HQULFKHGRUE\ZKLFKWKH'HIHQGDQWVUHFHLYHGPRQH\WRZKLFKWKH\ZHUHQRW

                 HQWLWOHGSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

              )RU&RXQWV,DQG,,SXQLWLYHGDPDJHV

              7KHFRVWVRIWKLVDFWLRQ

              $OORWKHUDQGIXUWKHUUHOLHIWKDWLVMXVWDQGSURSHU
                                




                                                    
B
                                                                                                       019
      Case
       Case1:18-md-02865-LAK
             1:18-cv-09797-LAK Document
                                Document394-2
                                         131 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page20
                                                                   21ofof20
                                                                          177



                                          -85<'(0$1'

         3ODLQWLII6.$7GHPDQGVDMXU\WULDORQDOOLVVXHVVRWULDEOH

                                                         5HVSHFWIXOO\VXEPLWWHG
                                                         
                                                         +8*+(6+8%%$5' 5(('//3
                                                         
                                                         
                                                         V0DUF$:HLQVWHLQ
                                                         :LOOLDP50DJXLUH
                                                         0DUF$:HLQVWHLQ
                                                         -RKQ70F*RH\
                                                         2QH%DWWHU\3DUN3OD]D
                                                         1HZ<RUN1HZ<RUN
                                                             W 
                                                             I 
                                                         %LOOPDJXLUH#KXJKHVKXEEDUGFRP
                                                         0DUFZHLQVWHLQ#KXJKHVKXEEDUGFRP
                                                         -RKQPFJRH\#KXJKHVKXEEDUGFRP
                                               
                                                         &RXQVHOIRU3ODLQWLII6NDWWHIRUYDOWQLQJHQ
                                                          &XVWRPVDQG7D[$GPLQLVWUDWLRQRIWKH
                                                         .LQJGRPRI'HQPDUN 

                                                         
                                                         





                                                   
B
                                                                                                            020
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-05053-LAKDocument
                                Document394-2
                                         155 Filed 04/22/20
                                                   07/02/20 Page 122ofof20177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                      Civil Action No. 18-cv-05053

                                    Plaintiff,             Honorable Lewis A. Kaplan

                          vs.                              April 22, 2020

 THE GOLDSTEIN LAW GROUP PC                                AMENDED COMPLAINT
 401(K) PROFIT SHARING PLAN,
 SHELDON GOLDSTEIN, SCOTT                                  JURY TRIAL DEMANDED
 GOLDSTEIN, and ACER INVESTMENT
 GROUP, LLC,

                                   Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants The Goldstein Law Group PC 401(K) Profit Sharing Plan (“Goldstein Law Plan”),

Sheldon Goldstein, Scott Goldstein, and Acer Investment Group, LLC (“Acer”) as follows:

I.       INTRODUCTION

         1.      Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.      This case stems from a fraudulent tax refund scheme that deceived SKAT into

paying out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion

(US), of allegedly withheld dividend tax.




1.   At the time of the events alleged in this Amended Complaint, Plaintiff was known as “SKAT,” and thereafter,
     pursuant to Danish legal order 804, entered on June 6, 2018, Plaintiff changed its legal name to
     Skatteforvaltningen, effective July 1, 2018.



                                                                                                           021
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-05053-LAKDocument
                               Document394-2
                                        155 Filed 04/22/20
                                                  07/02/20 Page 223ofof20177



       3.         The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded

stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders that meet certain

qualifications.

       4.         The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, did not earn the dividends they claimed to have earned, and were

not entitled to the tax refunds they claimed. These applications were also fraudulent because the

claimants falsely represented that they met the qualifications set forth in the double taxation treaty

between Denmark and the United States for a full repayment of the tax withheld on dividends.

       5.         The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and were

entitled to a tax refund. The agents obtained over $2.1 billion in refunds from SKAT, and

distributed the proceeds of the scheme to the claimants and other participants in the fraud. During

the period 2012 to 2015, SKAT received fraudulent requests for tax refunds from several agents

on behalf of 277 pension plans in the United States, including Defendant Goldstein Law Plan, as

well as entities in the United Kingdom, Canada, Malaysia, and Luxembourg.



                                                   2

                                                                                                  022
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-05053-LAKDocument
                               Document394-2
                                        155 Filed 04/22/20
                                                  07/02/20 Page 324ofof20177



       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by

misrepresenting that they owned shares in Danish companies, had earned substantial dividend

income on their shares, and were entitled to refunds of tax withheld in respect of those dividends.

Through its investigation, SKAT discovered that these representations were false: the claimants

did not own the shares and they were not entitled to a refund of withholding tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Sheldon Goldstein, who, among other things, executed at the direction of, and on behalf




                                                  3

                                                                                                023
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-05053-LAKDocument
                                 Document394-2
                                          155 Filed 04/22/20
                                                    07/02/20 Page 425ofof20177



          of, the claimants documents authorizing the Payment Agents to submit the claimants’ tax

          refund claims and to receive from SKAT payments in respect of those claims;

                  b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and Authorized Representatives; and

                  c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.     The Defendants did know or should have known that these false representations

would cause SKAT to make payments to which the Defendants were not entitled.

          11.     SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.     As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.     As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 9,521,280, or at

least $1,490,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.      Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on June 1, 2018, utilizing a
      conversion rate of 1 U.S. Dollar to 6.3861 DKK.

                                                       4

                                                                                                          024
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-05053-LAKDocument
                                 Document394-2
                                          155 Filed 04/22/20
                                                    07/02/20 Page 526ofof20177



costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.

        15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.    PARTIES

        16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Amended Complaint,

SKAT used a mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup,

Denmark.

        17.     Defendant Goldstein Law Plan is a pension plan which, in its requests to SKAT for

tax refunds, listed its address as 615 Haverstraw Road, Suffern, New York 10901, USA. On

information and belief, each participant, or member, of Defendant Goldstein Law Plan is a citizen

of a State of the United States. At all times material to the allegations in this Amended Complaint,

Defendant Goldstein Law Plan purported to be a trust forming part of a pension, profit sharing, or

stock bonus plan qualified under section 401(a) of the United States Internal Revenue Code,

exempt from taxation under section 501(a) of the United States Internal Revenue Code, and

resident of the United States of America for purposes of U.S. taxation.

        18.     Defendant Sheldon Goldstein is a citizen of a State of the United States. At all

times material to the allegations in this Amended Complaint, Defendant Sheldon Goldstein was

one of two participants in and served as the Authorized Representative for Defendant Goldstein

Law Plan. Defendant Sheldon Goldstein is the father of Defendant Scott Goldstein.



                                                  5

                                                                                                 025
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-05053-LAKDocument
                                 Document394-2
                                          155 Filed 04/22/20
                                                    07/02/20 Page 627ofof20177



          19.     Defendant Scott Goldstein is a citizen of the State of New York. At all times

material to the allegations in this Amended Complaint, Defendant Scott Goldstein was one of two

participants in Defendant Goldstein Law Plan. At times relevant to the allegations in this Amended

Complaint, Defendant Scott Goldstein resided at 615 Haverstraw Road, Suffern, New York 10901,

USA, the same address listed by Defendant Goldstein Law Plan in its refund claims to SKAT.

Defendant Scott Goldstein is the son of Defendant Sheldon Goldstein.

          20.     On information and belief, Defendant Acer is a Limited Liability Company

incorporated in the State of Delaware and is or was registered to do business in the States of

Florida, New Jersey, and Utah.

IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          21.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          22.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          23.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          24.     A double taxation treaty between Denmark and the United States3 (“the Treaty”)

allows for a full refund of tax withheld on dividends paid by Danish companies to qualified U.S.



3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).

                                                        6

                                                                                                            026
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-05053-LAKDocument
                               Document394-2
                                        155 Filed 04/22/20
                                                  07/02/20 Page 728ofof20177



pension plans, which are exempt from taxation. In order to qualify for a full refund under the

Treaty, the U.S. pension plans must possess tax-qualified status under section 401(a) of the Internal

Revenue Code and the dividend serving as the basis of the refund request cannot arise from the

carrying on of a business by the pension fund. For the reasons set forth in further detail below, the

pension plan claimants, including Defendant Goldstein Law Plan, did not satisfy these

requirements and were therefore not entitled under the Treaty to the refunds they claimed from

SKAT.

        25.    SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they were qualified pension plans, had shareholdings in Danish companies and

had received dividends on those shareholdings net of the tax. The claimants submitted refund

claims seeking the full 27% withholding tax that had allegedly been withheld from distributions

on shares that the claimants purported to own.

        26.    It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

        B.     The Fraudulent Scheme

        27.    As a result of its investigation, SKAT has now determined that, during the period

2012 through 2015, it received fraudulent dividend withholding tax refund claims as part of a

scheme involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a

Payment Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants

are described in further detail in paragraphs 35 through 62 below.

               1.      The Fraudulent Refund Claims Process

        28.    The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal Taxback Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

                                                 7

                                                                                                 027
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-05053-LAKDocument
                               Document394-2
                                        155 Filed 04/22/20
                                                  07/02/20 Page 829ofof20177



       29.    The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       30.    Each of the claimants provided the following documentation to SKAT through their

designated agents:

              a.      a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

              b.      a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.      the identity of the claimant representing that it owned the relevant

              shares and had received dividends net of withholding tax;

                      ii.     the amount of the tax refund claim;

                      iii.    a certification that the claimant was covered by the relevant double

              taxation treaty between Denmark and the country in which the claimant was

              resident; and

                      iv.     the bank account to which SKAT should pay the claim;

              c.      a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

              d.      a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

              e.      in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under



                                                8

                                                                                               028
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-05053-LAKDocument
                               Document394-2
                                        155 Filed 04/22/20
                                                  07/02/20 Page 930ofof20177



       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       31.       By filing a refund application requesting the full 27% refund and enclosing the

statement from the IRS, the United States pension plan claimants falsely represented to SKAT that

they were qualified U.S. pension plans entitled to the maximum refunds provided by the Treaty.

       32.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       33.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       34.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       35.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       36.       Each of the claimants, including Defendant Goldstein Law Plan, made withholding

tax refund claims through their Payment Agents, as described in paragraph 30, above.

       37.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims. Defendant Goldstein Law

Plan represented that Defendant Sheldon Goldstein was its Authorized Representative and agent

who had authority to act on its behalf with respect to Defendant Goldstein Law Plan’s claims.

       38.       As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant



                                                 9

                                                                                                029
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page10
                                                                  31ofof20
                                                                         177



Goldstein Law Plan represented that non-party Goal was its agent and had authority to act on its

behalf with respect to its claims.

       39.      Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Goldstein Law

Plan made eight (8) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 9,521,280, or at least $1,490,000 (US). These refund claims were submitted

to SKAT on the following dates: March 26, 2014; April 4, 2014; May 6, 2014; December 10, 2014;

March 4, 2015; and March 26, 2015.

       40.      In fact, Defendant Goldstein Law Plan did not own the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

       41.      In addition to falsely representing that it owned the shares that were the subject of

the refund claims, Defendant Goldstein Law Plan falsely represented to SKAT in each refund

claim that it was a qualified U.S. pension plan entitled to a full refund under the Treaty. This

representation was false because Defendant Goldstein Law Plan did not meet the criteria for a

qualified pension plan set forth in section 401(a) of the Internal Revenue Code and purportedly

carried on debt-financed activities in breach of the Treaty’s prohibition on such activities by a

pension plan.

       42.      Far from being a qualified U.S. pension plan, Defendant Goldstein Law Plan cannot

have satisfied the requirements in section 401(a) of the Internal Revenue Code because it did not

operate for the exclusive benefit of its sponsoring entity’s employees and their beneficiaries.

Rather, Defendant Goldstein Law Plan was operated for the benefit of entities and individuals who

facilitated or participated in the fraud. After SKAT paid the amount requested in Defendant

Goldstein Law Plan’s refund claims, Defendant Goldstein Law Plan subsequently directed or



                                                 10

                                                                                                 030
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page11
                                                                  32ofof20
                                                                         177



permitted the transfer of the large majority of the illicit proceeds of the scheme to these other

individuals and entities.

       43.     In effect, Defendant Goldstein Law Plan became a vehicle for the fraudulent

scheme whose purpose and continued existence was, at least in significant part, directly tied to the

continuation of the fraudulent scheme as opposed to a legitimate business purpose.

       44.     Defendant Goldstein Law Plan’s representation that it was a qualified pension plan

was also false because it was not properly funded. The number of shares in Danish companies that

Defendant Goldstein Law Plan claimed to have owned would have required funding from sources

outside of contributions from the employees of its plan sponsor and matching contributions from

the plan sponsor. This external funding would violate the funding requirements of the Internal

Revenue Code and disqualify Defendant Goldstein Law Plan from being a qualified pension plan.

       45.     Defendant Goldstein Law Plan also falsely represented to SKAT that it was entitled

to a full refund under the Treaty to the extent that it engaged in any activities that were debt-

financed, in breach of the Treaty’s prohibition on the carrying on of leveraged investment activities

by a pension fund.

       46.     Based on the false representations in the refund claims described in paragraphs 39

through 45, SKAT made payments totaling DKK 9,521,280, or at least $1,490,000 (US), to

Defendant Goldstein Law Plan on the following dates: April 23, 2014; June 17, 2014; January 7,

2015; April 16, 2015; and April 29, 2015.

       47.     On information and belief, Defendants Sheldon and Scott Goldstein caused

Defendant Goldstein Law Group’s fraudulent refund claims to be submitted to SKAT. Defendants

Sheldon and Scott Goldstein exerted control over Defendant Goldstein Law Group as the plan’s

sole participants, and used this control to commit the fraud on SKAT.



                                                 11

                                                                                                 031
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page12
                                                                  33ofof20
                                                                         177



       48.     Defendant Scott Goldstein participated in the fraudulent scheme by, among other

things, executing documents amending and restating the pension plan on January 21, 2015, with

the fraudulent intent of continuing to submit reclaims to SKAT. Defendant Scott Goldstein signed

these documents on behalf of non-party The Goldstein Law Group, P.C., a law firm where

Defendant Scott Goldstein was the managing partner and which served as the plan sponsor for

Defendant Goldstein Law Group. Defendant Goldstein Law Group also used Defendant Scott

Goldstein’s New York home address in its fraudulent refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       49.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       50.     Defendant Sheldon Goldstein executed at the direction of, and on behalf of,

Defendant Goldstein Law Plan a “Power of Attorney” dated February 25, 2014, that granted to

Payment Agent Goal authority “to be the attorney of [Goldstein Law Plan] and in [Goldstein Law

Plan’s] name and otherwise on [Goldstein Law Plan’s] behalf and as [Goldstein Law Plan’s] act

and deed to sign, seal, execute, deliver, perfect and do all deeds, instruments, acts and things which

may be required (or which [Goal] shall consider requisite) for or in connection with the provision

of any tax services provided to [Goldstein Law Plan] from time to time, including the reclaiming

from any taxation authority in any jurisdiction (as appropriate) amounts in respect of payments

made to [Goldstein Law Plan] or through [Goal] on behalf of [Goldstein Law Plan].” Defendant

Sheldon Goldstein described himself as the “Duly authorized signatory” and “Trustee” of

Defendant Goldstein Law Plan.



                                                 12

                                                                                                  032
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page13
                                                                  34ofof20
                                                                         177



          51.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Sheldon Goldstein and be subject to his direction and control with respect to

Defendant Goldstein Law Plan’s claims to SKAT.

          52.    Defendant Sheldon Goldstein executed the Power of Attorney with knowledge that

the plan was not properly funded, was not established for the exclusive benefit of its sponsor’s

employees, and was not entitled to a refund under the Treaty.

                 4.      The Role of the Payment Agents

          53.    The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

          54.    By means of the Power of Attorney described in paragraphs 49-50 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

          55.    With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 30 above. The documentation attached to the

cover letter falsely represented to SKAT that Defendant Goldstein Law Plan was a qualified

pension plan that satisfied the criteria under the Treaty and was therefore entitled to a full 27%

refund.

          56.    In connection with each Claim Form, the Payment Agent:

                 a.      provided its email address as the contact address for the claimant on whose

          behalf it was acting;

                 b.      signed and stamped the form, and stated it was applying on behalf of the

          claimant;

                 c.      enclosed the Power of Attorney executed by the claimant’s Authorized

          Representative; and
                                                 13

                                                                                                033
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page14
                                                                  35ofof20
                                                                         177



                d.      requested that SKAT pay the claim to its bank account.

         57.    As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.      The Role of the Broker-Custodians

         58.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         59.    By way of example, with respect to Defendant Goldstein Law Plan, one example

of a “tax voucher”:

                a.      is made out by ED & F Man Capital Markets Limited;

                b.      purports to certify Defendant Goldstein Law Plan’s ownership of 2,200,000

         shares in TDC A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                c.      states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         60.    Defendant Goldstein Law Plan, which was not a qualified U.S. pension plan for

purposes of the Treaty, never owned the shares described above, never received any dividend from

Danish companies in which it was a purported shareholder and was not entitled to claim a refund

of dividend withholding tax.
                                                  14

                                                                                              034
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page15
                                                                  36ofof20
                                                                         177



                6.     The Role of Acer

          61.   On information and belief, Defendant Goldstein Law Plan—through a signed

Power of Attorney or otherwise—granted Defendant Acer the authority to act as its representative

and agent with Broker-Custodian ED & F Man Capital Markets Limited. Defendant Acer used

this authority to direct ED & F Man Capital Markets Limited to take actions that caused the

creation and submission of the fraudulent “tax vouchers” described in paragraphs 58-59 above.

As part of this authority, Defendant Acer determined which Danish security and the number of

shares that would be listed in the “tax vouchers” that were submitted to Plaintiff SKAT. Defendant

Acer also coordinated the submission of the “tax vouchers” to non-party Goal, which used those

“vouchers” to obtain refunds for dividend withholding tax to which Defendant Goldstein Law Plan

was not entitled. Defendant Acer received a portion of the dividend withholding tax refund

purportedly paid by SKAT for the benefit of Defendant Goldstein Law Plan.

          62.   Through its directors and/or employees, Defendant Acer took the actions described

in paragraph 61 knowing that Defendant Goldstein Law Plan did not own the shares or receive the

dividends listed in the “tax vouchers” and was not entitled to claim a refund of dividend

withholding tax from Plaintiff SKAT. Defendant Acer took these actions knowing that the purpose

for submitting each of the “tax vouchers” to SKAT was to induce SKAT to pay tax “refunds” to

Defendant Goldstein Law Plan in the amounts reflected in the “tax vouchers.”

                                     CAUSES OF ACTION

                                           COUNT I

 (Fraud – Against Defendants Goldstein Law Plan, Sheldon Goldstein & Scott Goldstein)

          63.   SKAT repeats and realleges paragraphs 1 through 62 above as if fully set forth

herein.



                                               15

                                                                                              035
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page16
                                                                  37ofof20
                                                                         177



          64.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 30 through 32, 39 through

45, and 58 through 60 to support claims for withholding tax refund payments.

          65.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          66.   In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 9,521,280, or at least $1,490,000 (US), and thereby suffered

damages of that amount, plus interest.

          67.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          68.   SKAT repeats and realleges paragraphs 1 through 67 above as if fully set forth

herein.

          69.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          70.   As alleged in paragraphs 27 through 62 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          71.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          72.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 27 through 62 above.



                                                 16

                                                                                                 036
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page17
                                                                  38ofof20
                                                                         177



          73.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          74.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                           COUNT III

                          (Payment By Mistake – Against All Defendants)

          75.   SKAT repeats and realleges paragraphs 1 through 74 above as if fully set forth

herein.

          76.    This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          77.   SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          78.   SKAT’s mistaken belief was material to its decision to pay the claims.

          79.   SKAT suffered a loss as a result of its mistaken payments.

          80.   The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                           COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          81.   SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.



                                                  17

                                                                                           037
      Case
       Case1:18-md-02865-LAK
             1:18-cv-05053-LAK Document
                                Document394-2
                                         155 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page18
                                                                   39ofof20
                                                                          177



          83.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          84.   SKAT suffered a loss because of the Defendants’ unjust enrichment.

          85.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT V

                      (Money Had & Received – Against All Defendants)

          86.   SKAT repeats and realleges paragraphs 1 through 85 above as if fully set forth

herein.

          87.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          88.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                           COUNT VI

(Negligent Misrepresentation – Against Defendants Goldstein Law Plan, Sheldon Goldstein
                                   & Scott Goldstein)

          89.   SKAT repeats and realleges paragraphs 1 through 88 above as if fully set forth

herein.

          90.   In submitting claims for withholding tax refund payments, Defendants had a duty

to SKAT to provide claims information that was truthful, accurate, and complete in all material

respects.




                                                 18

                                                                                               038
     Case
      Case1:18-md-02865-LAK
            1:18-cv-05053-LAK Document
                               Document394-2
                                        155 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page19
                                                                  40ofof20
                                                                         177



       91.     Defendants made material misstatements described in paragraphs 30 through 32,

39 through 45, and 58 through 60 above in connection with the withholding tax refund claims they

submitted or caused to be submitted to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

       92.     Defendants intended their material misstatements to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       93.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 9,521,280, or at least

$1,490,000 (US), plus interest.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.      For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

               misrepresentation, the damages sustained by SKAT as a result of the Defendants’

               wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.      For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

               had and received, the damages sustained or the amounts by which the Defendants

               were paid by mistake or unjustly enriched, or by which the Defendants received

               money to which they were not entitled, plus pre-judgment interest, fees, costs and

               expenses.

       3.      For Counts I and II, punitive damages.

       4.      The costs of this action.

       5.      All other and further relief that is just and proper.

                                                 19

                                                                                              039
Case
 Case1:18-md-02865-LAK
       1:18-cv-05053-LAK Document
                          Document394-2
                                   155 Filed
                                        Filed04/22/20
                                              07/02/20 Page
                                                        Page20
                                                             41ofof20
                                                                    177



                                 JURY DEMAND

 Plaintiff SKAT demands a jury trial on all issues so triable.

                                               Respectfully submitted,



                                               HUGHES HUBBARD & REED LLP


                                                s/ Marc A. Weinstein
                                               William R. Maguire
                                               Marc A. Weinstein
                                               John T. McGoey
                                               One Battery Park Plaza
                                               New York, New York 10004-1482
                                               (212) 837-6000 (t)
                                               (212) 422-4726 (f)
                                               Bill.maguire@hugheshubbard.com
                                               Marc.weinstein@hugheshubbard.com
                                               John.mcgoey@hugheshubbard.com

                                               Counsel for Plaintiff Skatteforvaltningen
                                               (Customs and Tax Administration of the
                                               Kingdom of Denmark)




                                          20

                                                                                           040
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09836-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page142
                                                                      of of
                                                                         20177



81,7('67$7(6',675,&7&2857
6287+(51',675,&72)1(:<25.


    6.$77()259$/71,1*(1                                             &LYLO$FWLRQ1RFY

                                                    3ODLQWLII       +RQRUDEOH/HZLV$.DSODQ

                                   YV                               $SULO

    .$0&2,19(670(176,1&3(16,21                                   $0(1'('&203/$,17
    3/$1/28,6(.$0,1(567$&(<
    .$0,1(5DQG$&(5,19(670(17                                      -85<75,$/'(0$1'('
    *5283//&
                                                                                                
                                                    'HIHQGDQWV



           3ODLQWLII6NDWWHIRUYDOWQLQJHQ ³6.$7´ ZKLFKLVWKH&XVWRPVDQG7D[$GPLQLVWUDWLRQRI

WKH .LQJGRP RI 'HQPDUN E\ LWV DWWRUQH\V +XJKHV +XEEDUG                          5HHG //3 DOOHJHV DJDLQVW

'HIHQGDQWV .DPFR ,QYHVWPHQWV ,QF 3HQVLRQ 3ODQ ³.DPFR ,QYHVWPHQWV´  /RXLVH .DPLQHU

6WDFH\.DPLQHUDQG$FHU,QYHVWPHQW*URXS//& ³$FHU´ DVIROORZV

,         ,1752'8&7,21

                     3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV

                     7KLV FDVH VWHPV IURP D IUDXGXOHQW WD[ UHIXQG VFKHPH WKDW GHFHLYHG 6.$7 LQWR

SD\LQJRXWRYHUELOOLRQ'DQLVK.URQHU ³'..´ WKHHTXLYDOHQWRIDSSUR[LPDWHO\ELOOLRQ

    86 RIDOOHJHGO\ZLWKKHOGGLYLGHQGWD[

                    7KHHVVHQFHRIWKHIUDXGXOHQWVFKHPHLVWKDWHDFKRIRYHUHQWLWLHVSUHWHQGHGWR

RZQVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[WKHPRVWWUDGHG


 $WWKHWLPHRIWKHHYHQWVDOOHJHGLQWKLV$PHQGHG&RPSODLQW3ODLQWLIIZDVNQRZQDV³6.$7´DQGWKHUHDIWHU
    SXUVXDQW WR 'DQLVK OHJDO RUGHU  HQWHUHG RQ -XQH   3ODLQWLII FKDQJHG LWV OHJDO QDPH WR
    6NDWWHIRUYDOWQLQJHQHIIHFWLYH-XO\


B
                                                                                                                   041
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page243
                                                                    of of
                                                                       20177



VWRFNVLQ'HQPDUN7KH'DQLVKFRPSDQLHVDUHUHTXLUHGWRZLWKKROGWD[RQGLYLGHQGVWKH\

SD\WRVKDUHKROGHUV8QGHUFHUWDLQGRXEOHWD[DWLRQWUHDWLHVEHWZHHQ'HQPDUNDQGRWKHUFRXQWULHV

LQFOXGLQJWKH8QLWHG6WDWHVWKLVWD[LVUHLPEXUVDEOHWRQRQ'DQLVKVKDUHKROGHUVWKDWPHHWFHUWDLQ

TXDOLILFDWLRQV

             7KH HQWLWLHV DFWLQJ WKURXJK WKHLU DJHQWV DQG UHSUHVHQWDWLYHV DSSOLHG WR 6.$7

FODLPLQJUHSD\PHQWVRIWD[ZLWKKHOGRQGLYLGHQGVWKDWWKH\SXUSRUWHGWRKDYHHDUQHGRQVKDUHVRI

'DQLVK FRPSDQLHV  7KHVH DSSOLFDWLRQV ZHUH IUDXGXOHQW EHFDXVH WKH FODLPDQWV GLG QRW RZQ WKH

VKDUHVWKDWWKH\FODLPHGWRRZQGLGQRWHDUQWKHGLYLGHQGVWKH\FODLPHGWRKDYHHDUQHGDQGZHUH

QRWHQWLWOHGWRWKHWD[UHIXQGVWKH\FODLPHG7KHVHDSSOLFDWLRQVZHUHDOVRIUDXGXOHQWEHFDXVHWKH

FODLPDQWVIDOVHO\UHSUHVHQWHGWKDWWKH\PHWWKHTXDOLILFDWLRQVVHWIRUWKLQWKHGRXEOHWD[DWLRQWUHDW\

EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHVIRUDIXOOUHSD\PHQWRIWKHWD[ZLWKKHOGRQGLYLGHQGV

             7KHFODLPDQWVHIIHFWXDWHGWKHVFKHPHE\DSSRLQWLQJDJHQWVWRDSSO\WR6.$7IRU

UHIXQGVLQUHVSHFWRIVKDUHVLQ'DQLVKFRPSDQLHVWKDWWKH\GLGQRWRZQ7KHDJHQWVVXEPLWWHGWKH

IUDXGXOHQWDSSOLFDWLRQVDWWKHGLUHFWLRQ RI DQG RQ EHKDOI RIWKHFODLPDQWVDQGWKHLUDXWKRUL]HG

UHSUHVHQWDWLYHVZLWKIDOVHGRFXPHQWDWLRQUHSUHVHQWLQJWKDWWKHFODLPDQWVRZQHGVXEVWDQWLDOVKDUHV

LQ'DQLVKFRPSDQLHVKDGHDUQHGVXEVWDQWLDOGLYLGHQGVIRUZKLFKWD[KDGEHHQZLWKKHOGDQGZHUH

HQWLWOHG WR D WD[ UHIXQG  7KH DJHQWV REWDLQHG RYHU  ELOOLRQ LQ UHIXQGV IURP 6.$7 DQG

GLVWULEXWHGWKHSURFHHGVRIWKHVFKHPHWRWKHFODLPDQWVDQGRWKHUSDUWLFLSDQWVLQWKHIUDXG'XULQJ

WKHSHULRGRIWR6.$7UHFHLYHGIUDXGXOHQWUHTXHVWVIRUWD[UHIXQGVIURPVHYHUDODJHQWV

RQEHKDOIRISHQVLRQSODQVLQWKH8QLWHG6WDWHVLQFOXGLQJ'HIHQGDQW.DPFR,QYHVWPHQWVDV

ZHOODVHQWLWLHVLQWKH8QLWHG.LQJGRP&DQDGD0DOD\VLDDQG/X[HPERXUJ

             2Q -XQH   6.$7 UHFHLYHG LQIRUPDWLRQ LQGLFDWLQJ WKDW FHUWDLQ FODLPDQWV

PD\ KDYH VXEPLWWHG IUDXGXOHQW WD[ UHIXQG FODLPV EDVHG RQ WKH GRXEOH WD[DWLRQ WUHDW\ EHWZHHQ



                                                    
B
                                                                                                      042
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page344
                                                                    of of
                                                                       20177



'HQPDUN DQG 0DOD\VLD  %DVHG RQ WKLV LQIRUPDWLRQ 6.$7 XQGHUWRRN DQ LQYHVWLJDWLRQ DQG

VXEVHTXHQWO\ GLVFRYHUHG WKDW WKH FODLPDQWV KDG VXEPLWWHG UHTXHVWV IRU WD[ UHIXQGV E\

PLVUHSUHVHQWLQJ WKDW WKH\ RZQHG VKDUHV LQ 'DQLVK FRPSDQLHV KDG HDUQHG VXEVWDQWLDO GLYLGHQG

LQFRPHRQWKHLUVKDUHVDQGZHUHHQWLWOHGWRUHIXQGVRIWD[ZLWKKHOGLQUHVSHFWRIWKRVHGLYLGHQGV

7KURXJKLWVLQYHVWLJDWLRQ6.$7GLVFRYHUHGWKDWWKHVHUHSUHVHQWDWLRQVZHUHIDOVHWKHFODLPDQWV

GLGQRWRZQWKHVKDUHVDQGWKH\ZHUHQRWHQWLWOHGWRDUHIXQGRIZLWKKROGLQJWD[

              $V D UHVXOW RI WKHVH IDOVH FODLPV WKH FODLPDQWV DQG WKHLU DJHQWV UHFHLYHG FDVK

SD\PHQWVRIZKDWZHUHVXSSRVHGWREH³UHIXQGV´RIWD[WRZKLFKWKH\ZHUHQRWHQWLWOHG'XULQJ

WKHFRXUVHRILWVLQYHVWLJDWLRQ6.$7DOVROHDUQHGWKDWWKHVFKHPHLQYROYHGHQWLWLHVDQGLQGLYLGXDOV

QRWMXVWLQ0DOD\VLDEXWDOVRLQWKH8QLWHG6WDWHV&DQDGDWKH8QLWHG.LQJGRPDQG/X[HPERXUJ

              2Q RU DERXW $XJXVW   6.$7 VWRSSHG SD\LQJ DOO FODLPV IRU UHIXQGV RI

GLYLGHQGZLWKKROGLQJWD[ZKLOHLWLQYHVWLJDWHGWKHIUDXGXOHQWVFKHPH$WWKHVDPHWLPH6.$7

UHSRUWHGWKHDOOHJHGIUDXGWRWKH'DQLVK3XEOLF3URVHFXWRUIRU6HULRXV(FRQRPLFDQG,QWHUQDWLRQDO

&ULPH ³6,.´   7KH IUDXGXOHQW VFKHPH LV FXUUHQWO\ XQGHU LQYHVWLJDWLRQ E\ ODZ HQIRUFHPHQW

DXWKRULWLHV LQ'HQPDUNWKH8QLWHG.LQJGRP*HUPDQ\DQGRWKHUMXULVGLFWLRQV  $W OHDVW WKUHH

LQGLYLGXDOVKDYHEHHQFULPLQDOO\FKDUJHGE\6,.

              7KHFODLPDQWVREWDLQHGVXEVWDQWLDODVVLVWDQFHLQWKHIUDXGXOHQWVFKHPHIURPVHYHUDO

RWKHUHQWLWLHVDQGLQGLYLGXDOVLQFOXGLQJEXWQRWOLPLWHGWR

                 D     7KH$XWKRUL]HG5HSUHVHQWDWLYHVRIWKHFODLPDQWVVXFKDV'HIHQGDQW6WDFH\

         .DPLQHU ZKR DPRQJ RWKHU WKLQJV H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI WKH

         FODLPDQWVGRFXPHQWVDXWKRUL]LQJWKH3D\PHQW$JHQWVWRVXEPLWWKHFODLPDQWV¶WD[UHIXQG

         FODLPVDQGWRUHFHLYHIURP6.$7SD\PHQWVLQUHVSHFWRIWKRVHFODLPV




                                                     
B
                                                                                                         043
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09836-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page445
                                                                      of of
                                                                         20177



                       E         7KH QRQSDUW\ 3D\PHQW $JHQWV ZKLFK DUH FRPSDQLHV WKDW VXEPLWWHG

           IUDXGXOHQWWD[UHIXQGFODLPVWR6.$7DWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKHFODLPDQWV

           DQG$XWKRUL]HG5HSUHVHQWDWLYHVDQG

                       F         7KH QRQSDUW\ %URNHU&XVWRGLDQV ZKLFK DUH ILQDQFLDO LQVWLWXWLRQV WKDW

           SURYLGHG VWDWHPHQWV IDOVHO\ UHSUHVHQWLQJ WKDW WKH FODLPDQWV RZQHG VKDUHV LQ 'DQLVK

           FRPSDQLHVDQGKDGHDUQHGGLYLGHQGVRQWKRVHVKDUHV

                   7KH'HIHQGDQWVGLGNQRZRUVKRXOG KDYHNQRZQWKDWWKHVHIDOVHUHSUHVHQWDWLRQV

ZRXOGFDXVH6.$7WRPDNHSD\PHQWVWRZKLFKWKH'HIHQGDQWVZHUHQRWHQWLWOHG

                   6.$7 PDGH DOO WKH SD\PHQWV WR WKH FODLPDQWV¶ 3D\PHQW $JHQWV ZKLFK RQ

LQIRUPDWLRQDQGEHOLHIGLVWULEXWHGWKHSURFHHGVWRRWKHUSDUWLFLSDQWVLQWKHIUDXGLQFOXGLQJWKH

FODLPDQWVDQGWKH$XWKRUL]HG5HSUHVHQWDWLYHV

                   $VDUHVXOWRIWKHRYHUDOOIUDXGXOHQWVFKHPH6.$7SDLGEDVHOHVVZLWKKROGLQJWD[

UHIXQGFODLPVRIDSSUR[LPDWHO\ELOOLRQ 86 

                   $VDUHVXOWRIWKHIUDXGXOHQWFODLPVE\WKH'HIHQGDQWVLQWKLVDFWLRQ6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVDQGZDVGDPDJHGLQWKHDPRXQWRI'..

RUDWOHDVW 86 SOXVLQWHUHVW

,,       -85,6',&7,21 9(18(

                   3XUVXDQW WR  86&   D   WKLV &RXUW KDV MXULVGLFWLRQ RYHU DOO FODLPV

EHFDXVHWKHPDWWHULQFRQWURYHUV\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQG



 7KLV DPRXQW LV WKH UHVXOW RI D FRQYHUVLRQ IURP '.. WR 86 'ROODUV SHUIRUPHG RQ -XQH   XWLOL]LQJ D
    FRQYHUVLRQUDWHRI86'ROODUWR'..

 7KLVDFWLRQZDVRULJLQDOO\ILOHGLQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI8WDKDQGWUDQVIHUUHGWRWKLV
    &RXUWIRUSUHWULDOSURFHHGLQJVSXUVXDQWWR2UGHURIWKH8QLWHG6WDWHV-XGLFLDO3DQHORQ0XOWLGLVWULFW/LWLJDWLRQ
    GDWHG2FWREHU7KHMXULVGLFWLRQDODOOHJDWLRQVPDGHLQWKLV$PHQGHG&RPSODLQWUHODWHWRWKHMXULVGLFWLRQ
    LQZKLFKWKHRULJLQDODFWLRQZDVILOHG

                                                               
B
                                                                                                                           044
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09836-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page546
                                                                      of of
                                                                         20177



FRVWVDQGLVEHWZHHQDQDJHQF\RULQVWUXPHQWDOLW\RIDIRUHLJQVWDWHDQGFLWL]HQVRIDVWDWHRURI

GLIIHUHQWVWDWHV

             9HQXHLVSURSHUSXUVXDQWWR86& E EHFDXVHDVXEVWDQWLDOSDUWRIWKH

HYHQWVRURPLVVLRQVJLYLQJULVHWRWKHFODLPVRFFXUUHGLQWKLV'LVWULFW,QWKHDOWHUQDWLYHYHQXHLV

SURSHUEHFDXVHDWOHDVWRQHRIWKH'HIHQGDQWVLVVXEMHFWWRWKHMXULVGLFWLRQRIWKLV&RXUW

,,,    3$57,(6

             3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV6.$7LVORFDWHGDWVWEDQHJDGH.¡EHQKDYQ

 'HQPDUN  'XULQJ WKH SHULRG PDWHULDO WR WKH HYHQWV GHVFULEHG LQ WKLV $PHQGHG &RPSODLQW

6.$7 XVHGD PDLOLQJDGGUHVVRI6NDWWHFHQWHU+¡MH7DDVWUXS3RVWERNV  '. 7DDVWUXS

'HQPDUN

             'HIHQGDQW.DPFR,QYHVWPHQWVLVDSHQVLRQSODQZKLFKLQLWVUHTXHVWVWR6.$7IRU

WD[UHIXQGVOLVWHGLWVDGGUHVVDV/LOOHKDPPHU/DQH6XLWH3DUN&LW\8WDK86$

2Q LQIRUPDWLRQDQGEHOLHIHDFKSDUWLFLSDQW RUPHPEHU RI 'HIHQGDQW .DPFR ,QYHVWPHQWV LVD

FLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHVPDWHULDOWRWKHDOOHJDWLRQVLQWKLV$PHQGHG

&RPSODLQW'HIHQGDQW.DPFR,QYHVWPHQWVSXUSRUWHGWREHDWUXVWIRUPLQJSDUWRIDSHQVLRQSURILW

VKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHUVHFWLRQ D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH

&RGHH[HPSWIURPWD[DWLRQXQGHUVHFWLRQ D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGHDQG

UHVLGHQWRIWKH8QLWHG6WDWHVRI$PHULFDIRUSXUSRVHVRI86WD[DWLRQ

             'HIHQGDQW/RXLVH.DPLQHULVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV'HIHQGDQW

/RXLVH.DPLQHUZDVWKHVROHSDUWLFLSDQWLQ'HIHQGDQW.DPFR,QYHVWPHQWVDQGLVWKHPRWKHURI

'HIHQGDQW6WDFH\.DPLQHU

             'HIHQGDQW6WDFH\.DPLQHULVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHV

UHOHYDQWWRWKHDOOHJDWLRQVLQWKLV$PHQGHG&RPSODLQW'HIHQGDQW6WDFH\.DPLQHUVHUYHGDVWKH

                                                   
B
                                                                                                    045
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09836-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page647
                                                                      of of
                                                                         20177



$XWKRUL]HG5HSUHVHQWDWLYHIRU'HIHQGDQW.DPFR,QYHVWPHQWV'HIHQGDQW6WDFH\.DPLQHULVWKH

GDXJKWHURI'HIHQGDQW/RXLVH.DPLQHU

                   2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW $FHU LV D /LPLWHG /LDELOLW\ &RPSDQ\

LQFRUSRUDWHG LQ WKH 6WDWH RI 'HODZDUH DQG LV RU ZDV UHJLVWHUHG WR GR EXVLQHVV LQ WKH 6WDWHV RI

)ORULGD 1HZ -HUVH\ DQG 8WDK  $W UHOHYDQW WLPHV 'HIHQGDQW $FHU OLVWHG RQH RI LWV RSHUDWLQJ

DGGUHVVHVDV/LOOHKDPPHU/Q6XLWH3DUN&LW\87WKHVDPHDGGUHVVOLVWHGE\

'HIHQGDQW .DPFR ,QYHVWPHQWV LQ LWV IUDXGXOHQW UHIXQG FODLPV WR 6.$7  'HIHQGDQW 6WDFH\

.DPLQHUZDVD0HPEHUDQGWKH&KLHI&RPSOLDQFH2IILFHURI'HIHQGDQW$FHU

,9       )$&78$/$//(*$7,216

           $         7KH'DQLVK:LWKKROGLQJ7D[6\VWHP

                   :LWKKROGLQJ WD[ LV D FRPPRQ ILVFDO GHYLFH E\ ZKLFK WD[HV DUH GHGXFWHG DW WKH

VRXUFHE\DSD\HURILQFRPHDQGDUHUHSRUWHGWRWKHUHOHYDQWWD[DXWKRULW\,QWKLVFDVHWKHUHOHYDQW

WD[DXWKRULW\LV6.$7

                   8QGHUWKH'DQLVK:LWKKROGLQJ7D[$FWVHFWLRQ'DQLVKFRPSDQLHVDUHUHTXLUHG

WRZLWKKROGRIWKHGLYLGHQGGLVWULEXWHGDVWRWKHLUVKDUHV

                   )RUHLJQVKDUHKROGHUVPD\EHHQWLWOHGWRDUHIXQGLIWKHZLWKKHOGWD[H[FHHGVWKH

DPRXQWRIWD[RZHGDFFRUGLQJWRDGRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHVKDUHKROGHU¶V

FRXQWU\RIUHVLGHQFH

                   $GRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHV ³WKH7UHDW\´ 

DOORZVIRUDIXOOUHIXQGRIWD[ZLWKKHOGRQGLYLGHQGVSDLGE\'DQLVKFRPSDQLHVWRTXDOLILHG86

SHQVLRQSODQVZKLFKDUHH[HPSWIURPWD[DWLRQ,QRUGHUWRTXDOLI\IRUDIXOOUHIXQGXQGHUWKH


 3URWRFRO$PHQGLQJ7D[&RQYHQWLRQZLWK'HQPDUN86'HQDUW F 0D\67UHDW\'RF1R
     DPHQGLQJ&RQYHQWLRQDQG3URWRFRO%HWZHHQWKH8QLWHG6WDWHVDQG'HQPDUNIRUWKH$YRLGDQFHRI'RXEOH
    7D[DWLRQDQGWKH3UHYHQWLRQRI)LVFDO(YDVLRQZLWK5HVSHFWWR7D[HVRQ,QFRPH86'HQ$XJ6
    7UHDW\'RF1R 

                                                          
B
                                                                                                            046
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page748
                                                                    of of
                                                                       20177



7UHDW\WKH86SHQVLRQSODQVPXVWSRVVHVVWD[TXDOLILHGVWDWXVXQGHUVHFWLRQ D RIWKH,QWHUQDO

5HYHQXH&RGHDQGWKHGLYLGHQGVHUYLQJDVWKHEDVLVRIWKHUHIXQGUHTXHVWFDQQRWDULVHIURPWKH

FDUU\LQJRQRIDEXVLQHVVE\WKHSHQVLRQIXQG)RUWKHUHDVRQVVHWIRUWKLQIXUWKHUGHWDLOEHORZWKH

SHQVLRQ SODQ FODLPDQWV LQFOXGLQJ 'HIHQGDQW .DPFR ,QYHVWPHQWV GLG QRW VDWLVI\ WKHVH

UHTXLUHPHQWVDQGZHUHWKHUHIRUHQRWHQWLWOHGXQGHUWKH7UHDW\WRWKHUHIXQGVWKH\FODLPHGIURP

6.$7

            6.$7SDLGFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[PDGHE\FODLPDQWVZKR

UHSUHVHQWHGWKDWWKH\ZHUHTXDOLILHGSHQVLRQSODQVKDGVKDUHKROGLQJVLQ'DQLVKFRPSDQLHVDQG

KDG UHFHLYHG GLYLGHQGVRQ WKRVH VKDUHKROGLQJVQHWRIWKHWD[ 7KH FODLPDQWV VXEPLWWHG UHIXQG

FODLPVVHHNLQJWKHIXOOZLWKKROGLQJWD[WKDWKDGDOOHJHGO\EHHQZLWKKHOGIURPGLVWULEXWLRQV

RQVKDUHVWKDWWKHFODLPDQWVSXUSRUWHGWRRZQ

            ,WZDV6.$7¶VQRUPDOSUDFWLFHWRDFFHSWFODLPVIURPGHVLJQDWHGSD\PHQWDJHQWV

DQGWRWUDQVPLWUHIXQGVWRFODLPDQWVWKURXJKWKHLUGHVLJQDWHGSD\PHQWDJHQWV

         %    7KH)UDXGXOHQW6FKHPH

            $VDUHVXOWRILWVLQYHVWLJDWLRQ6.$7KDVQRZGHWHUPLQHGWKDWGXULQJWKHSHULRG

 WKURXJK  LW UHFHLYHG IUDXGXOHQW GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV DV SDUW RI D

VFKHPHLQYROYLQJ L DSHQVLRQSODQRURWKHUFODLPDQW LL DQ$XWKRUL]HG5HSUHVHQWDWLYH LLL D

3D\PHQW$JHQWDQG LY D%URNHU&XVWRGLDQ7KHUHVSHFWLYHUROHVRIHDFKRIWKHVHSDUWLFLSDQWV

DUHGHVFULEHGLQIXUWKHUGHWDLOLQSDUDJUDSKVWKURXJKEHORZ

                     7KH)UDXGXOHQW5HIXQG&ODLPV3URFHVV

            7KH FODLPDQWV VXEPLWWHG IUDXGXOHQW FODLPV WR 6.$7 WKURXJK 3D\PHQW $JHQWV

LQFOXGLQJQRQSDUW\*RDO7D[EDFN/LPLWHG ³*RDO´ HDFKRIZKLFKVXEPLWWHGFODLPVE\PDLORU

E\HPDLOWUDQVPLVVLRQV



                                                    
B
                                                                                                       047
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page849
                                                                    of of
                                                                       20177



            7KH FODLPDQWV UHFHLYHG SD\PHQWV ZLWK UHVSHFW WR WKHLU UHIXQG FODLPV IURP WKHLU

GHVLJQDWHG3D\PHQW$JHQWVWRZKLFK6.$7WUDQVPLWWHGSD\PHQWE\EDQNWUDQVIHU

            (DFKRIWKHFODLPDQWVSURYLGHGWKHIROORZLQJGRFXPHQWDWLRQWR6.$7WKURXJKWKHLU

GHVLJQDWHGDJHQWV

                D     DVKRUWFRYHUOHWWHUSULQWHGRQD3D\PHQW$JHQW¶VOHWWHUKHDGDQGDGGUHVVHG

         WR6.$7LQ7DDVWUXS'HQPDUN

                E     D6.$7³&ODLPWR5HOLHIIURP'DQLVK'LYLGHQG7D[´IRUP WKH³&ODLP

         )RUP´ ZKLFKVHWRXW

                        L       WKHLGHQWLW\RIWKHFODLPDQWUHSUHVHQWLQJWKDWLWRZQHGWKHUHOHYDQW

                VKDUHVDQGKDGUHFHLYHGGLYLGHQGVQHWRIZLWKKROGLQJWD[

                        LL      WKHDPRXQWRIWKHWD[UHIXQGFODLP

                        LLL     DFHUWLILFDWLRQWKDWWKHFODLPDQWZDVFRYHUHGE\WKHUHOHYDQWGRXEOH

                WD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHFRXQWU\LQZKLFKWKHFODLPDQWZDV

                UHVLGHQWDQG

                        LY      WKHEDQNDFFRXQWWRZKLFK6.$7VKRXOGSD\WKHFODLP

                F     D³FUHGLWDGYLFH´QRWHSXUSRUWLQJWRGHVFULEHWKHVKDUHKROGLQJ RUVHFXULW\ 

         DQGWKHDPRXQWRIGLYLGHQGWD[ZLWKKHOG

                G     D VLJQHG 3RZHU RI $WWRUQH\ E\ ZKLFK WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDSSRLQWHGD3D\PHQW$JHQWWRDFWRQEHKDOIRIWKHVWDWHGFODLPDQWDQG

                H     LQ UHVSHFW RI 8QLWHG 6WDWHVEDVHG SHQVLRQ SODQV D VWDWHPHQW IURP WKH

         ,QWHUQDO5HYHQXH6HUYLFH ³,56´ FHUWLI\LQJWKDWHDFKSHQVLRQSODQZDV , DWUXVWIRUPLQJ

         SDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHUVHFWLRQ D RIWKH

         8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGH WKH³&RGH´  ,, H[HPSWIURP86WD[DWLRQXQGHU



                                                    
B
                                                                                                     048
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page950
                                                                    of of
                                                                       20177



         VHFWLRQ D RIWKH&RGHDQG ,,, UHVLGHQWLQWKH8QLWHG6WDWHVIRUSXUSRVHVRI8QLWHG

         6WDWHVWD[DWLRQ

              %\ ILOLQJ D UHIXQG DSSOLFDWLRQ UHTXHVWLQJ WKH IXOO  UHIXQG DQG HQFORVLQJ WKH

VWDWHPHQWIURPWKH,56WKH8QLWHG6WDWHVSHQVLRQSODQFODLPDQWVIDOVHO\UHSUHVHQWHGWR6.$7WKDW

WKH\ZHUHTXDOLILHG86SHQVLRQSODQVHQWLWOHGWRWKHPD[LPXPUHIXQGVSURYLGHGE\WKH7UHDW\

              7KHIUDXGXOHQWFODLPVDOOHJHGVKDUHKROGLQJVLQVRPHRIWKHODUJHVW'DQLVKOLVWHG

FRPSDQLHVEHORQJLQJWRWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUN

              ,W ZDV 6.$7¶V SUDFWLFH WR SD\ FODLPV WKDW LQFOXGHG WKH UHTXLUHG VXSSRUWLQJ

GRFXPHQWDWLRQ

              6.$7PDGHSD\PHQWVE\EDQNWUDQVIHUWRWKH3D\PHQW$JHQWVIRUWKHEHQHILWRI

WKHFODLPDQWV

                       7KH5ROHRIWKH&ODLPDQWV

              2XWRIWKHRYHUFODLPDQWVWKDW6.$7KDVWRGDWHGHWHUPLQHGZHUHSDUWLFLSDQWV

LQWKHIUDXGXOHQWVFKHPHZHUHLQWKH8QLWHG6WDWHV

              (DFKRIWKHFODLPDQWVLQFOXGLQJ'HIHQGDQW.DPFR,QYHVWPHQWVPDGHZLWKKROGLQJ

WD[UHIXQGFODLPVWKURXJKWKHLU3D\PHQW$JHQWVDVGHVFULEHGLQSDUDJUDSKDERYH

              $VSDUWRIWKHIUDXGXOHQWFODLPVHDFKRIWKH$XWKRUL]HG5HSUHVHQWDWLYHVFRQILUPHG

WR 6.$7 WKDW WKH\ ZHUH DJHQWV RI WKH FODLPDQWV DQG ZHUH DXWKRUL]HG WR DFW RQ EHKDOI RI WKH

FODLPDQWV ZLWK UHVSHFW WR WKH GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV  'HIHQGDQW .DPFR

,QYHVWPHQWVUHSUHVHQWHGWKDW'HIHQGDQW6WDFH\.DPLQHUZDVLWV$XWKRUL]HG5HSUHVHQWDWLYHDQG

DJHQWZKRKDGDXWKRULW\WRDFWRQLWVEHKDOIZLWKUHVSHFWWR'HIHQGDQW.DPFR,QYHVWPHQWV¶FODLPV

              $V SDUW RI WKHLU IUDXGXOHQW FODLPV HDFK RI WKH FODLPDQWV GHVLJQDWHG RQH RI WKH

3D\PHQW$JHQWVDVLWVDJHQWWRDFWRQEHKDOIRIWKDWFODLPDQWZLWKUHVSHFWWRWKHFODLP'HIHQGDQW



                                                      
B
                                                                                                          049
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1051ofof20177



.DPFR,QYHVWPHQWVUHSUHVHQWHGWKDWQRQSDUW\*RDOZDVLWVDJHQWDQGKDGDXWKRULW\WRDFWRQLWV

EHKDOIZLWKUHVSHFWWRLWVFODLPV

             (DFKRIWKHFODLPDQWVUHSUHVHQWHGWR6.$7WKDWWKH\KHOGVKDUHVLQDQGUHFHLYHG

GLYLGHQGV QHW RI ZLWKKROGLQJ WD[ IURP ODUJH 'DQLVK OLVWHG FRPSDQLHV  'HIHQGDQW .DPFR

,QYHVWPHQWV PDGH VL[   VHSDUDWH ZLWKKROGLQJ WD[ UHIXQG FODLPV DQG UHSUHVHQWHG WKDW LW ZDV

HQWLWOHGWRUHIXQGVWRWDOLQJ'..RUDWOHDVW 86 7KHVHUHIXQGFODLPV

ZHUHVXEPLWWHGWR6.$7RQWKHIROORZLQJGDWHV0DUFK$SULO0D\

$XJXVWDQG$SULO

             ,Q IDFW 'HIHQGDQW .DPFR ,QYHVWPHQWV GLG QRW RZQ WKH VKDUHV LW UHSUHVHQWHG WR

6.$7WKDWLWRZQHGDQGKDGQRGLYLGHQGWD[ZLWKKHOG

             ,QDGGLWLRQWRIDOVHO\UHSUHVHQWLQJWKDWLWRZQHGWKHVKDUHVWKDWZHUHWKHVXEMHFWRI

WKH UHIXQG FODLPV 'HIHQGDQW .DPFR ,QYHVWPHQWV IDOVHO\ UHSUHVHQWHG WR 6.$7 LQ HDFK UHIXQG

FODLPWKDWLWZDVDTXDOLILHG86SHQVLRQSODQHQWLWOHGWRDIXOOUHIXQGXQGHUWKH7UHDW\7KLV

UHSUHVHQWDWLRQ ZDV IDOVH EHFDXVH 'HIHQGDQW .DPFR ,QYHVWPHQWV GLG QRW PHHW WKH FULWHULD IRU D

TXDOLILHGSHQVLRQSODQVHWIRUWKLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHDQGSXUSRUWHGO\

FDUULHG RQ GHEWILQDQFHG DFWLYLWLHVLQ EUHDFK RI WKH 7UHDW\¶V SURKLELWLRQRQ VXFK DFWLYLWLHV E\ D

SHQVLRQSODQ

             )DUIURPEHLQJDTXDOLILHG86SHQVLRQSODQ'HIHQGDQW.DPFR,QYHVWPHQWVFDQQRW

KDYHVDWLVILHGWKHUHTXLUHPHQWVLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHEHFDXVHLWGLGQRW

RSHUDWH IRU WKH H[FOXVLYH EHQHILW RI LWV VSRQVRULQJ HQWLW\¶V HPSOR\HHV DQG WKHLU EHQHILFLDULHV

5DWKHU'HIHQGDQW.DPFR,QYHVWPHQWVZDVRSHUDWHGIRUWKHEHQHILWRIHQWLWLHVDQGLQGLYLGXDOVZKR

IDFLOLWDWHG RU SDUWLFLSDWHG LQ WKH IUDXG  $IWHU 6.$7 SDLG WKH DPRXQW UHTXHVWHG LQ 'HIHQGDQW

.DPFR,QYHVWPHQWV¶UHIXQGFODLPV.DPFR,QYHVWPHQWVVXEVHTXHQWO\GLUHFWHGRUSHUPLWWHGWKH



                                                     
B
                                                                                                         050
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1152ofof20177



WUDQVIHURIWKHODUJHPDMRULW\RIWKHLOOLFLWSURFHHGVRIWKHVFKHPHWRWKHVHRWKHULQGLYLGXDOVDQG

HQWLWLHV

             ,Q HIIHFW 'HIHQGDQW .DPFR ,QYHVWPHQWV EHFDPH D YHKLFOH IRU WKH IUDXGXOHQW

VFKHPHZKRVHSXUSRVHDQGFRQWLQXHGH[LVWHQFHZDVDWOHDVWLQVLJQLILFDQWSDUWGLUHFWO\WLHGWRWKH

FRQWLQXDWLRQRIWKHIUDXGXOHQWVFKHPHDVRSSRVHGWRDOHJLWLPDWHEXVLQHVVSXUSRVH

             'HIHQGDQW.DPFR,QYHVWPHQWV¶UHSUHVHQWDWLRQWKDWLWZDVDTXDOLILHGSHQVLRQSODQ

ZDVDOVRIDOVHEHFDXVHLWZDVQRWSURSHUO\IXQGHG7KHQXPEHURIVKDUHVLQ'DQLVKFRPSDQLHVWKDW

'HIHQGDQW.DPFR,QYHVWPHQWVFODLPHGWRKDYHRZQHGZRXOGKDYHUHTXLUHGIXQGLQJIURPVRXUFHV

RXWVLGHRIFRQWULEXWLRQVIURPWKHHPSOR\HHVRILWVSODQVSRQVRUDQGPDWFKLQJFRQWULEXWLRQVIURP

WKHSODQVSRQVRU7KLVH[WHUQDOIXQGLQJZRXOGYLRODWHWKHIXQGLQJUHTXLUHPHQWVRIWKH,QWHUQDO

5HYHQXH&RGHDQGGLVTXDOLI\'HIHQGDQW.DPFR,QYHVWPHQWVIURPEHLQJDTXDOLILHGSHQVLRQSODQ

             'HIHQGDQW.DPFR,QYHVWPHQWVDOVRIDOVHO\UHSUHVHQWHGWR6.$7WKDWLWZDVHQWLWOHG

WR D IXOO UHIXQG XQGHU WKH 7UHDW\ WR WKH H[WHQW WKDW LW HQJDJHG LQ DQ\ DFWLYLWLHV WKDW ZHUH GHEW

ILQDQFHGLQEUHDFKRIWKH7UHDW\¶VSURKLELWLRQRQWKHFDUU\LQJRQRIOHYHUDJHGLQYHVWPHQWDFWLYLWLHV

E\DSHQVLRQIXQG

             %DVHGRQWKHIDOVHUHSUHVHQWDWLRQVLQWKHUHIXQGFODLPVGHVFULEHGLQSDUDJUDSKV

WKURXJK6.$7PDGHSD\PHQWVWRWDOLQJ'..RUDWOHDVW 86 WR

'HIHQGDQW.DPFR,QYHVWPHQWVRQWKHIROORZLQJGDWHV$SULO$SULO-XQH

6HSWHPEHUDQG$SULO

             2QLQIRUPDWLRQDQGEHOLHI'HIHQGDQW/RXLVH.DPLQHUFDXVHG'HIHQGDQW.DPFR

,QYHVWPHQWV¶ IUDXGXOHQW UHIXQG FODLPV WR EH VXEPLWWHG WR 6.$7  'HIHQGDQW /RXLVH .DPLQHU

H[HUWHGFRQWURORYHU'HIHQGDQW.DPFR,QYHVWPHQWVDVWKHSODQ¶VVROHSDUWLFLSDQWDQGXVHGWKLV

FRQWURO WR FRPPLW WKH IUDXG RQ 6.$7  $FFRUGLQJ WR 'HIHQGDQW .DPFR ,QYHVWPHQWV¶ SODQ



                                                       
B
                                                                                                              051
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1253ofof20177



IRUPDWLRQ GRFXPHQWDWLRQ 'HIHQGDQW /RXLVH .DPLQHU ZDV WKH 3UHVLGHQW RI QRQSDUW\ .DPFR

,QYHVWPHQWV,QFWKHSODQVSRQVRUIRU'HIHQGDQW.DPFR,QYHVWPHQWV

                     7KH5ROHRIWKH&ODLPDQWV¶$XWKRUL]HG5HSUHVHQWDWLYHV

            (DFK$XWKRUL]HG5HSUHVHQWDWLYHH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKH

FODLPDQW IRU ZKLFK KH RU VKH ZDV WKH $XWKRUL]HG 5HSUHVHQWDWLYH D IRUP HQWLWOHG ³3RZHU RI

$WWRUQH\´  %\ WKH 3RZHU RI $WWRUQH\ WKH FODLPDQW DFWLQJ WKURXJK LWV UHVSHFWLYH $XWKRUL]HG

5HSUHVHQWDWLYHJUDQWHGWKH3D\PHQW$JHQWDXWKRULW\WRDFWRQEHKDOIRIWKHFODLPDQW

            'HIHQGDQW6WDFH\.DPLQHUH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRI'HIHQGDQW

.DPFR ,QYHVWPHQWV D ³3RZHU RI $WWRUQH\´ GDWHG )HEUXDU\   WKDW JUDQWHG WR 3D\PHQW

$JHQW*RDODXWKRULW\³WREHWKHDWWRUQH\RI>.DPFR,QYHVWPHQWV@DQGLQ>.DPFR,QYHVWPHQWV¶@

QDPHDQGRWKHUZLVHRQ>.DPFR,QYHVWPHQWV¶@EHKDOIDQGDV>.DPFR,QYHVWPHQWV¶@DFWDQGGHHG

WRVLJQVHDOH[HFXWHGHOLYHUSHUIHFWDQGGRDOOGHHGVLQVWUXPHQWVDFWVDQGWKLQJVZKLFKPD\EH

UHTXLUHG RUZKLFK>*RDO@VKDOOFRQVLGHUUHTXLVLWH IRURULQFRQQHFWLRQZLWKWKHSURYLVLRQRIDQ\

WD[VHUYLFHVSURYLGHGWR>.DPFR,QYHVWPHQWV@IURPWLPHWRWLPHLQFOXGLQJWKHUHFODLPLQJIURP

DQ\WD[DWLRQDXWKRULW\LQDQ\MXULVGLFWLRQ DVDSSURSULDWH DPRXQWVLQUHVSHFWRISD\PHQWVPDGHWR

>.DPFR,QYHVWPHQWV@RUWKURXJK>*RDO@RQEHKDOIRI>.DPFR,QYHVWPHQWV@´'HIHQGDQW6WDFH\

.DPLQHUGHVFULEHGKHUVHOIDVWKH³7UXVWHH´RI'HIHQGDQW.DPFR,QYHVWPHQWV

            $VDUHVXOWRIWKHH[HFXWHG3RZHURI$WWRUQH\3D\PHQW$JHQW*RDODOVRDJUHHGWR

DFW IRU 'HIHQGDQW 6WDFH\ .DPLQHU DQG EH VXEMHFW WR KHU GLUHFWLRQ DQG FRQWURO ZLWK UHVSHFW WR

'HIHQGDQW.DPFR,QYHVWPHQWV¶FODLPVWR6.$7

            'HIHQGDQW6WDFH\.DPLQHUH[HFXWHGWKH3RZHURI$WWRUQH\ZLWKNQRZOHGJHWKDW

WKHSODQZDVQRWSURSHUO\IXQGHGZDVQRWHVWDEOLVKHGIRUWKHH[FOXVLYHEHQHILWRILWVVSRQVRU¶V

HPSOR\HHVDQGZDVQRWHQWLWOHGWRDUHIXQGXQGHUWKH7UHDW\



                                                    
B
                                                                                                       052
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1354ofof20177



            'HIHQGDQW6WDFH\.DPLQHUVLJQHG3RZHURI$WWRUQH\GRFXPHQWVDVWKH$XWKRUL]HG

5HSUHVHQWDWLYHIRUDWOHDVWHLJKWRIWKH86HQWLWLHVWKDWSUHWHQGHGWRRZQVKDUHVLQ'DQLVK

FRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[DQGWKDWIUDXGXOHQWO\UHTXHVWHGWD[UHIXQGV

IURP6.$7LQFOXGLQJ'HIHQGDQW.DPFR,QYHVWPHQWV

                     7KH5ROHRIWKH3D\PHQW$JHQWV

            7KH3D\PHQW$JHQWVVXEPLWWHGWKHIUDXGXOHQWZLWKKROGLQJWD[UHIXQGFODLPVDWWKH

GLUHFWLRQRIWKHFODLPDQWVDQG$XWKRUL]HG5HSUHVHQWDWLYHVDQGRQEHKDOIRIWKHFODLPDQWV

            %\ PHDQV RI WKH 3RZHU RI $WWRUQH\ GHVFULEHG LQ SDUDJUDSKV  DERYH HDFK

FODLPDQWDQG$XWKRUL]HG5HSUHVHQWDWLYHDXWKRUL]HGWKHLUUHVSHFWLYH3D\PHQW$JHQWWRDFWRQWKHLU

EHKDOIDQGVXEMHFWWRWKHLUFRQWUROZLWKUHVSHFWWRVXEPLWWLQJWKHZLWKKROGLQJWD[UHIXQGFODLPV

            :LWKHDFKFODLPWKH3D\PHQW$JHQWVVXEPLWWHGVXEVWDQWLDOO\VLPLODUFRYHUOHWWHUV

DWWDFKLQJWKHGRFXPHQWDWLRQGHVFULEHGLQSDUDJUDSKDERYH7KHGRFXPHQWDWLRQVXEPLWWHGZLWK

WKHFRYHUOHWWHUIDOVHO\UHSUHVHQWHGWR6.$7WKDW'HIHQGDQW.DPFR,QYHVWPHQWVZDVDTXDOLILHG

SHQVLRQSODQWKDWVDWLVILHGWKHFULWHULDXQGHUWKH7UHDW\DQGZDVWKHUHIRUHHQWLWOHGWRDIXOO

UHIXQG

            ,QFRQQHFWLRQZLWKHDFK&ODLP)RUPWKH3D\PHQW$JHQW

                D     SURYLGHGLWVHPDLODGGUHVVDVWKHFRQWDFWDGGUHVVIRUWKHFODLPDQWRQZKRVH

         EHKDOILWZDVDFWLQJ

                E     VLJQHGDQGVWDPSHGWKHIRUPDQGVWDWHGLWZDVDSSO\LQJRQEHKDOIRIWKH

         FODLPDQW

                F     HQFORVHG WKH 3RZHU RI $WWRUQH\ H[HFXWHG E\ WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDQG

                G     UHTXHVWHGWKDW6.$7SD\WKHFODLPWRLWVEDQNDFFRXQW



                                                  
B
                                                                                                   053
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1455ofof20177



             $V SHU WKH GLUHFWLRQV LQFOXGHG LQ WKH VXEPLVVLRQ WR 6.$7 WKH 3D\PHQW $JHQWV

UHFHLYHG SD\PHQW RI WKH UHIXQGV IURP 6.$7 RQ EHKDOI RI WKH FODLPDQWV  2Q LQIRUPDWLRQ DQG

EHOLHI WKH 3D\PHQW $JHQWV VXEVHTXHQWO\ GLVWULEXWHG WKH SURFHHGV WR WKH FODLPDQWV DQG RWKHU

SDUWLFLSDQWV LQ WKH IUDXG LQFOXGLQJ WKH $XWKRUL]HG 5HSUHVHQWDWLYHV DQG WKH 3D\PHQW $JHQWV

WKHPVHOYHV

                      7KH5ROHRIWKH%URNHU&XVWRGLDQV

             (DFKHQWLW\FODLPLQJDZLWKKROGLQJWD[UHIXQGVXEPLWWHGWR6.$7D³FUHGLWDGYLFH´

³LQFRPHDGYLFH´³WD[YRXFKHU´RUVLPLODUGRFXPHQWIURPD%URNHU&XVWRGLDQWKDWSXUSRUWHGWR

VKRZWKHFODLPDQW¶VRZQHUVKLSRIVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ

,QGH[

             %\ZD\RIH[DPSOHZLWKUHVSHFWWR'HIHQGDQW.DPFR,QYHVWPHQWVRQHH[DPSOH

RID³WD[YRXFKHU´

                 D     LVPDGHRXWE\(' )0DQ&DSLWDO0DUNHWV/LPLWHG

                 E     LVVLJQHGE\&KULVWLQD0DF.LQQRQDV+HDGRI6HFXULWLHV2SHUDWLRQV

                 F     SXUSRUWVWRFHUWLI\'HIHQGDQW.DPFR,QYHVWPHQWV¶RZQHUVKLSRI

          VKDUHVLQ'DQVNH%DQN$6 DJHQXLQHFRPSDQ\ ZKRVHVKDUHVZHUH DQGDUH SXEOLFO\

          WUDGHGRQWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUNDQG

                 G     VWDWHV DQ ,QWHUQDWLRQDO 6HFXULWLHV ,GHQWLILFDWLRQ 1XPEHU ³,6,1´  IRU

          'DQVNH %DQN $6 VKDUHV DV ³'.´  $Q ,6,1 LV D WZHOYHFKDUDFWHU DOSKD

          QXPHULFFRGHWKDWXQLTXHO\LGHQWLILHVVHFXULWLHVIRUWUDGLQJDQGVHWWOHPHQWSXUSRVHV

             'HIHQGDQW.DPFR,QYHVWPHQWVZKLFKZDVQRWDTXDOLILHG86SHQVLRQSODQIRU

SXUSRVHVRIWKH7UHDW\QHYHURZQHGWKHVKDUHVGHVFULEHGDERYHQHYHUUHFHLYHGDQ\GLYLGHQGIURP

'DQLVKFRPSDQLHVLQZKLFKLWZDVDSXUSRUWHGVKDUHKROGHUDQGZDVQRWHQWLWOHGWRFODLPDUHIXQG

RIGLYLGHQGZLWKKROGLQJWD[

                                                   
B
                                                                                                     054
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1556ofof20177



                       7KH5ROHRI$FHU

              2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW .DPFR ,QYHVWPHQWV²WKURXJK D VLJQHG

3RZHURI$WWRUQH\RURWKHUZLVH²JUDQWHG'HIHQGDQW$FHUWKHDXWKRULW\WRDFWDVLWVUHSUHVHQWDWLYH

DQGDJHQWZLWK%URNHU&XVWRGLDQ(' )0DQ&DSLWDO0DUNHWV/LPLWHG'HIHQGDQW$FHUXVHG

WKLV DXWKRULW\ WR GLUHFW ('  ) 0DQ &DSLWDO 0DUNHWV /LPLWHG WR WDNH DFWLRQV WKDW FDXVHG WKH

FUHDWLRQDQGVXEPLVVLRQRIWKHIUDXGXOHQW³WD[YRXFKHUV´GHVFULEHGLQSDUDJUDSKVDERYH

$VSDUWRIWKLVDXWKRULW\'HIHQGDQW$FHUGHWHUPLQHGZKLFK'DQLVKVHFXULW\DQGWKHQXPEHURI

VKDUHVWKDWZRXOGEHOLVWHGLQWKH³WD[YRXFKHUV´WKDWZHUHVXEPLWWHGWR3ODLQWLII6.$7'HIHQGDQW

$FHUDOVRFRRUGLQDWHGWKHVXEPLVVLRQRIWKH³WD[YRXFKHUV´WRQRQSDUW\*RDOZKLFKXVHGWKRVH

³YRXFKHUV´WRREWDLQUHIXQGVIRUGLYLGHQGZLWKKROGLQJWD[WRZKLFK'HIHQGDQW.DPFR,QYHVWPHQWV

ZDV QRW HQWLWOHG  'HIHQGDQW $FHU UHFHLYHG D SRUWLRQ RI WKH GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG

SXUSRUWHGO\SDLGE\6.$7IRUWKHEHQHILWRI'HIHQGDQW.DPFR,QYHVWPHQWV

              7KURXJK'HIHQGDQW6WDFH\.DPLQHUDQGRWKHUGLUHFWRUVRUHPSOR\HHV'HIHQGDQW

$FHUWRRNWKHDFWLRQVGHVFULEHGLQSDUDJUDSKNQRZLQJWKDW'HIHQGDQW.DPFR,QYHVWPHQWVGLG

QRWRZQWKHVKDUHVRUUHFHLYHWKHGLYLGHQGVOLVWHGLQWKH³WD[YRXFKHUV´DQGZDVQRWHQWLWOHGWR

FODLP D UHIXQG RI GLYLGHQG ZLWKKROGLQJ WD[ IURP 3ODLQWLII 6.$7  'HIHQGDQW $FHU WRRN WKHVH

DFWLRQVNQRZLQJWKDWWKHSXUSRVHIRUVXEPLWWLQJHDFKRIWKH³WD[YRXFKHUV´WR6.$7ZDVWRLQGXFH

6.$7WRSD\WD[³UHIXQGV´WR'HIHQGDQW.DPFR,QYHVWPHQWVLQWKHDPRXQWVUHIOHFWHGLQWKH³WD[

YRXFKHUV´

                                         &$86(62)$&7,21

                                                 &2817,

    )UDXG±$JDLQVW'HIHQGDQWV.DPFR,QYHVWPHQWV/RXLVH.DPLQHU 6WDFH\.DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

                                                     
B
                                                                                                         055
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1657ofof20177



              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHPDWHULDOIDOVHDQGIUDXGXOHQWVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJKWKURXJK

DQGWKURXJKWRVXSSRUWFODLPVIRUZLWKKROGLQJWD[UHIXQGSD\PHQWV

              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHVHIDOVHDQGIUDXGXOHQWVWDWHPHQWVWRLQGXFH6.$7WRSD\WKHFODLPV

              ,QUHDVRQDEOHUHOLDQFHRQWKHIDOVHDQGIUDXGXOHQWPLVUHSUHVHQWDWLRQV6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVRI'..RUDWOHDVW 86 DQG

WKHUHE\VXIIHUHGGDPDJHVRIWKDWDPRXQWSOXVLQWHUHVW

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,

                        $LGLQJDQG$EHWWLQJ)UDXG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $VDOOHJHGDERYHDPDVVLYHIUDXGZDVSHUSHWUDWHGRQ6.$7E\WKHFODLPDQWVWKH

$XWKRUL]HG5HSUHVHQWDWLYHVWKH3D\PHQW$JHQWVDQGRURWKHUQRQSDUWLHV

              $VDOOHJHGLQSDUDJUDSKVWKURXJKDERYHWKH'HIHQGDQWVZLWKNQRZOHGJH

SDUWLFLSDWHGLQWKHPDVVLYHIUDXGRQ6.$7

              7KH 'HIHQGDQWV DFWHG ZLWK NQRZOHGJH ZLOOIXO EOLQGQHVV DQGRU UHFNOHVVQHVV LQ

VXEPLWWLQJFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[WR6.$7ZLWKNQRZOHGJHWKDWWKH\ZHUH

QRWHQWLWOHGWRUHFHLYHDQ\UHIXQGV

              7KH'HIHQGDQWVLQWHQWLRQDOO\IXUWKHUHGWKHIUDXGDQGVXEVWDQWLDOO\DVVLVWHGWKHIUDXG

WKURXJKWKHLUFRQGXFWGHVFULEHGLQSDUDJUDSKVWKURXJKDERYH



                                                     
B
                                                                                                         056
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1758ofof20177



              $V D GLUHFW DQG QDWXUDO FDXVH RI WKH 'HIHQGDQWV¶ DLGLQJ DQG DEHWWLQJ RI WKH

IUDXGXOHQWVFKHPH6.$7KDVVXIIHUHGVXEVWDQWLDOGDPDJHV

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,,

                            8QMXVW(QULFKPHQW±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              7KLVLVDFODLPE\6.$7IRUUHFRYHU\RIPRQLHVE\ZKLFKWKH'HIHQGDQWVZHUH

XQMXVWO\HQULFKHG

              %\REWDLQLQJSURFHHGVIURPZLWKKROGLQJWD[UHIXQGFODLPVGLUHFWO\RULQGLUHFWO\

WRZKLFKWKH\ZHUHQRWHQWLWOHGWKH'HIHQGDQWVZHUHXQMXVWO\HQULFKHG

              6.$7VXIIHUHGDORVVEHFDXVHRIWKH'HIHQGDQWV¶XQMXVWHQULFKPHQW

              7KH 'HIHQGDQWV DUH OLDEOH WR DFFRXQW DQG SD\ WR 6.$7 WKH DPRXQW RI GLYLGHQG

ZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\UHFHLYHGIURP6.$7WRZKLFKWKH\ZHUHQRWHQWLWOHGSOXV

LQWHUHVW

                                                &2817,9

                          0RQH\+DG 5HFHLYHG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $V D UHVXOW RI WKHLU IUDXGXOHQW VFKHPH 'HIHQGDQWV UHFHLYHG SURFHHGV IURP

ZLWKKROGLQJWD[UHIXQGVWRZKLFKWKH\ZHUHQRWHQWLWOHG




                                                     
B
                                                                                                         057
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1859ofof20177



              ,WLVDJDLQVWHTXLW\DQGJRRGFRQVFLHQFHWRSHUPLW'HIHQGDQWVWRNHHSWKHVHPRQLHV

DQGWKH\VKRXOGDFFRXQWIRUDQGSD\WR6.$7WKHDPRXQWRIZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\

UHFHLYHGWRZKLFKWKH\ZHUHQRWHQWLWOHGSOXVLQWHUHVW

                                                 &28179

    1HJOLJHQW0LVUHSUHVHQWDWLRQ±$JDLQVW'HIHQGDQWV.DPFR,QYHVWPHQWV/RXLVH.DPLQHU
                                      6WDFH\.DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              'HIHQGDQWVKDGDGXW\DVDUHVXOWRIWKHLUVXEPLVVLRQRIFODLPVIRUZLWKKROGLQJWD[

UHIXQGSD\PHQWVRIZKLFKWKH\KDGDILQDQFLDOLQWHUHVWWRSURYLGHWUXWKIXODFFXUDWHDQGFRPSOHWH

LQIRUPDWLRQWR6.$7LQDOOPDWHULDOUHVSHFWVFRQFHUQLQJWKHLUDSSOLFDWLRQVIRUVXFKSD\PHQWV

              'HIHQGDQWVPDGHPDWHULDOPLVVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJK

WKURXJKDQGWKURXJKDERYHLQFRQQHFWLRQZLWKWKHZLWKKROGLQJWD[UHIXQGFODLPVWKH\

VXEPLWWHGRUFDXVHGWREHVXEPLWWHGWR6.$7'HIHQGDQWVNQHZRUVKRXOGKDYHNQRZQWKDWWKHVH

VWDWHPHQWVZHUHLQDFFXUDWH

              'HIHQGDQWV¶PDWHULDOPLVVWDWHPHQWVZHUHLQWHQGHGWRLQGXFH6.$7WRUHO\XSRQ

WKHPDQG'HIHQGDQWVH[SHFWHG6.$7WRUHO\XSRQWKHP

              'HIHQGDQWVIDLOHGWRXVHUHDVRQDEOHFDUHWRGHWHUPLQHZKHWKHUWKHUHSUHVHQWDWLRQV

PDGHWR6.$7ZHUHWUXHDQG'HIHQGDQWVZHUHLQDEHWWHUSRVLWLRQWKDQ6.$7WRNQRZWKHWUXH

IDFWV

              6.$7UHDVRQDEO\UHOLHGRQWKHPLVVWDWHPHQWVZKLOHUHYLHZLQJ'HIHQGDQWV¶FODLPV

DQG DV D GLUHFW DQG SUR[LPDWH UHVXOW LQFXUUHG GDPDJHV RI '..  RU DW OHDVW

 86 SOXVLQWHUHVW




                                                     
B
                                                                                                         058
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1960ofof20177



                                     5(48(67)255(/,()

         :+(5()25(3ODLQWLII6.$7UHTXHVWVWKDWWKLV&RXUWHQWHUMXGJPHQWLQLWVIDYRU

DJDLQVW'HIHQGDQWVDVIROORZV

             )RU&RXQWV,,,DQG9IRUIUDXGDLGLQJDQGDEHWWLQJIUDXGDQGQHJOLJHQW

                PLVUHSUHVHQWDWLRQWKHGDPDJHVVXVWDLQHGE\6.$7DVDUHVXOWRIWKH'HIHQGDQWV¶

                ZURQJIXODFWVSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

             )RU&RXQWV,,,DQG,9IRUXQMXVWHQULFKPHQWDQGPRQH\KDGDQGUHFHLYHGWKH

                GDPDJHVVXVWDLQHGRUWKHDPRXQWVE\ZKLFKWKH'HIHQGDQWVZHUHXQMXVWO\

                HQULFKHGRUE\ZKLFKWKH'HIHQGDQWVUHFHLYHGPRQH\WRZKLFKWKH\ZHUHQRW

                HQWLWOHGSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

             )RU&RXQWV,DQG,,SXQLWLYHGDPDJHV

             7KHFRVWVRIWKLVDFWLRQ

             $OORWKHUDQGIXUWKHUUHOLHIWKDWLVMXVWDQGSURSHU
                                                    

                               




                                                  
B
                                                                                                059
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09836-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page2061ofof20177



                                          -85<'(0$1'

         3ODLQWLII6.$7GHPDQGVDMXU\WULDORQDOOLVVXHVVRWULDEOH

                                                        5HVSHFWIXOO\VXEPLWWHG
                                                        
                                                        
                                                        +8*+(6+8%%$5' 5(('//3
                                                        
                                                        
                                                        V0DUF$:HLQVWHLQ
                                                        :LOOLDP50DJXLUH
                                                        0DUF$:HLQVWHLQ
                                                        -RKQ70F*RH\
                                                        2QH%DWWHU\3DUN3OD]D
                                                        1HZ<RUN1HZ<RUN
                                                            W 
                                                            I 
                                                        %LOOPDJXLUH#KXJKHVKXEEDUGFRP
                                                        0DUFZHLQVWHLQ#KXJKHVKXEEDUGFRP
                                                        -RKQPFJRH\#KXJKHVKXEEDUGFRP
                                                        
                                                        &RXQVHOIRU3ODLQWLII6NDWWHIRUYDOWQLQJHQ
                                                          &XVWRPVDQG7D[$GPLQLVWUDWLRQRIWKH
                                                        .LQJGRPRI'HQPDUN 

                                                        





                                                  
B
                                                                                                       060
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09837-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page162
                                                                      of of
                                                                         20177



81,7('67$7(6',675,&7&2857
6287+(51',675,&72)1(:<25.


    6.$77()259$/71,1*(1                                             &LYLO$FWLRQ1RFY

                                                    3ODLQWLII       +RQRUDEOH/HZLV$.DSODQ

                                   YV                               $SULO

    .$0&2/3352),76+$5,1*3(16,21                                   $0(1'('&203/$,17
    3/$167$&(<.$0,1(5DQG$&(5
    ,19(670(17*5283//&                                            -85<75,$/'(0$1'('

                                                    'HIHQGDQWV                                



           3ODLQWLII6NDWWHIRUYDOWQLQJHQ ³6.$7´ ZKLFKLVWKH&XVWRPVDQG7D[$GPLQLVWUDWLRQRI

WKH .LQJGRP RI 'HQPDUN E\ LWV DWWRUQH\V +XJKHV +XEEDUG                          5HHG //3 DOOHJHV DJDLQVW

'HIHQGDQWV.DPFR/33URILW6KDULQJ3HQVLRQ3ODQ ³.DPFR/3´ 6WDFH\.DPLQHU ³.DPLQHU´ 

DQG$FHU,QYHVWPHQW*URXS//& ³$FHU´ DVIROORZV

,         ,1752'8&7,21

                     3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV

                     7KLV FDVH VWHPV IURP D IUDXGXOHQW WD[ UHIXQG VFKHPH WKDW GHFHLYHG 6.$7 LQWR

SD\LQJRXWRYHUELOOLRQ'DQLVK.URQHU ³'..´ WKHHTXLYDOHQWRIDSSUR[LPDWHO\ELOOLRQ

    86 RIDOOHJHGO\ZLWKKHOGGLYLGHQGWD[

                    7KHHVVHQFHRIWKHIUDXGXOHQWVFKHPHLVWKDWHDFKRIRYHUHQWLWLHVSUHWHQGHGWR

RZQVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[WKHPRVWWUDGHG



 $WWKHWLPHRIWKHHYHQWVDOOHJHGLQWKLV$PHQGHG&RPSODLQW3ODLQWLIIZDVNQRZQDV³6.$7´DQGWKHUHDIWHU
    SXUVXDQW WR 'DQLVK OHJDO RUGHU  HQWHUHG RQ -XQH   3ODLQWLII FKDQJHG LWV OHJDO QDPH WR
    6NDWWHIRUYDOWQLQJHQHIIHFWLYH-XO\


B
                                                                                                                   061
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page263
                                                                    of of
                                                                       20177



VWRFNVLQ'HQPDUN7KH'DQLVKFRPSDQLHVDUHUHTXLUHGWRZLWKKROGWD[RQGLYLGHQGVWKH\

SD\WRVKDUHKROGHUV8QGHUFHUWDLQGRXEOHWD[DWLRQWUHDWLHVEHWZHHQ'HQPDUNDQGRWKHUFRXQWULHV

LQFOXGLQJWKH8QLWHG6WDWHVWKLVWD[LVUHLPEXUVDEOHWRQRQ'DQLVKVKDUHKROGHUVWKDWPHHWFHUWDLQ

TXDOLILFDWLRQV

                7KH HQWLWLHV DFWLQJ WKURXJK WKHLU DJHQWV DQG UHSUHVHQWDWLYHV DSSOLHG WR 6.$7

FODLPLQJUHSD\PHQWVRIWD[ZLWKKHOGRQGLYLGHQGVWKDWWKH\SXUSRUWHGWRKDYHHDUQHGRQVKDUHVRI

'DQLVK FRPSDQLHV  7KHVH DSSOLFDWLRQV ZHUH IUDXGXOHQW EHFDXVH WKH FODLPDQWV GLG QRW RZQ WKH

VKDUHVWKDWWKH\FODLPHGWRRZQGLGQRWHDUQWKHGLYLGHQGVWKH\FODLPHGWRKDYHHDUQHGDQGZHUH

QRWHQWLWOHGWRWKHWD[UHIXQGVWKH\FODLPHG7KHVHDSSOLFDWLRQVZHUHDOVRIUDXGXOHQWEHFDXVHWKH

FODLPDQWVIDOVHO\UHSUHVHQWHGWKDWWKH\PHWWKHTXDOLILFDWLRQVVHWIRUWKLQWKHGRXEOHWD[DWLRQWUHDW\

EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHVIRUDIXOOUHSD\PHQWRIWKHWD[ZLWKKHOGRQGLYLGHQGV

                7KHFODLPDQWVHIIHFWXDWHGWKHVFKHPHE\DSSRLQWLQJDJHQWVWRDSSO\WR6.$7IRU

UHIXQGVLQUHVSHFWRIVKDUHVLQ'DQLVKFRPSDQLHVWKDWWKH\GLGQRWRZQ7KHDJHQWVVXEPLWWHGWKH

IUDXGXOHQWDSSOLFDWLRQVDWWKHGLUHFWLRQ RI DQG RQ EHKDOI RIWKHFODLPDQWVDQGWKHLUDXWKRUL]HG

UHSUHVHQWDWLYHVZLWKIDOVHGRFXPHQWDWLRQUHSUHVHQWLQJWKDWWKHFODLPDQWVRZQHGVXEVWDQWLDOVKDUHV

LQ'DQLVKFRPSDQLHVKDGHDUQHGVXEVWDQWLDOGLYLGHQGVIRUZKLFKWD[KDGEHHQZLWKKHOGDQGZHUH

HQWLWOHG WR D WD[ UHIXQG  7KH DJHQWV REWDLQHG RYHU  ELOOLRQ LQ UHIXQGV IURP 6.$7 DQG

GLVWULEXWHGWKHSURFHHGVRIWKHVFKHPHWRWKHFODLPDQWVDQGRWKHUSDUWLFLSDQWVLQWKHIUDXG'XULQJ

WKHSHULRGRIWR6.$7UHFHLYHGIUDXGXOHQWUHTXHVWVIRUWD[UHIXQGVIURPVHYHUDODJHQWV

RQEHKDOIRISHQVLRQSODQVLQWKH8QLWHG6WDWHVLQFOXGLQJ'HIHQGDQW.DPFR/3DVZHOODV

HQWLWLHVLQWKH8QLWHG.LQJGRP&DQDGD0DOD\VLDDQG/X[HPERXUJ

                2Q -XQH   6.$7 UHFHLYHG LQIRUPDWLRQ LQGLFDWLQJ WKDW FHUWDLQ FODLPDQWV

PD\ KDYH VXEPLWWHG IUDXGXOHQW WD[ UHIXQG FODLPV EDVHG RQ WKH GRXEOH WD[DWLRQ WUHDW\ EHWZHHQ



                                                      
B
                                                                                                       062
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page364
                                                                    of of
                                                                       20177



'HQPDUN DQG 0DOD\VLD  %DVHG RQ WKLV LQIRUPDWLRQ 6.$7 XQGHUWRRN DQ LQYHVWLJDWLRQ DQG

VXEVHTXHQWO\ GLVFRYHUHG WKDW WKH FODLPDQWV KDG VXEPLWWHG UHTXHVWV IRU WD[ UHIXQGV E\

PLVUHSUHVHQWLQJ WKDW WKH\ RZQHG VKDUHV LQ 'DQLVK FRPSDQLHV KDG HDUQHG VXEVWDQWLDO GLYLGHQG

LQFRPHRQWKHLUVKDUHVDQGZHUHHQWLWOHGWRUHIXQGVRIWD[ZLWKKHOGLQUHVSHFWRIWKRVHGLYLGHQGV

7KURXJKLWVLQYHVWLJDWLRQ6.$7GLVFRYHUHGWKDWWKHVHUHSUHVHQWDWLRQVZHUHIDOVHWKHFODLPDQWV

GLGQRWRZQWKHVKDUHVDQGWKH\ZHUHQRWHQWLWOHGWRDUHIXQGRIZLWKKROGLQJWD[

              $V D UHVXOW RI WKHVH IDOVH FODLPV WKH FODLPDQWV DQG WKHLU DJHQWV UHFHLYHG FDVK

SD\PHQWVRIZKDWZHUHVXSSRVHGWREH³UHIXQGV´RIWD[WRZKLFKWKH\ZHUHQRWHQWLWOHG'XULQJ

WKHFRXUVHRILWVLQYHVWLJDWLRQ6.$7DOVROHDUQHGWKDWWKHVFKHPHLQYROYHGHQWLWLHVDQGLQGLYLGXDOV

QRWMXVWLQ0DOD\VLDEXWDOVRLQWKH8QLWHG6WDWHV&DQDGDWKH8QLWHG.LQJGRPDQG/X[HPERXUJ

              2Q RU DERXW $XJXVW   6.$7 VWRSSHG SD\LQJ DOO FODLPV IRU UHIXQGV RI

GLYLGHQGZLWKKROGLQJWD[ZKLOHLWLQYHVWLJDWHGWKHIUDXGXOHQWVFKHPH$WWKHVDPHWLPH6.$7

UHSRUWHGWKHDOOHJHGIUDXGWRWKH'DQLVK3XEOLF3URVHFXWRUIRU6HULRXV(FRQRPLFDQG,QWHUQDWLRQDO

&ULPH ³6,.´   7KH IUDXGXOHQW VFKHPH LV FXUUHQWO\ XQGHU LQYHVWLJDWLRQ E\ ODZ HQIRUFHPHQW

DXWKRULWLHV LQ'HQPDUNWKH8QLWHG.LQJGRP*HUPDQ\DQGRWKHUMXULVGLFWLRQV  $W OHDVW WKUHH

LQGLYLGXDOVKDYHEHHQFULPLQDOO\FKDUJHGE\6,.

              7KHFODLPDQWVREWDLQHGVXEVWDQWLDODVVLVWDQFHLQWKHIUDXGXOHQWVFKHPHIURPVHYHUDO

RWKHUHQWLWLHVDQGLQGLYLGXDOVLQFOXGLQJEXWQRWOLPLWHGWR

                 D     7KH $XWKRUL]HG 5HSUHVHQWDWLYHV RI WKH FODLPDQWV VXFK DV 'HIHQGDQW

         .DPLQHU ZKR DPRQJ RWKHU WKLQJV H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI WKH

         FODLPDQWVGRFXPHQWVDXWKRUL]LQJWKH3D\PHQW$JHQWVWRVXEPLWWKHFODLPDQWV¶WD[UHIXQG

         FODLPVDQGWRUHFHLYHIURP6.$7SD\PHQWVLQUHVSHFWRIWKRVHFODLPV




                                                     
B
                                                                                                         063
         Case
           Case
              1:18-md-02865-LAK
                 1:18-cv-09837-LAKDocument
                                    Document
                                           394-2
                                             87 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page465
                                                                       of of
                                                                          20177



                       E         7KH QRQSDUW\ 3D\PHQW $JHQWV ZKLFK DUH FRPSDQLHV WKDW VXEPLWWHG

           IUDXGXOHQWWD[UHIXQGFODLPVWR6.$7DWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKHFODLPDQWV

           DQG$XWKRUL]HG5HSUHVHQWDWLYHVDQG

                       F         7KH QRQSDUW\ %URNHU&XVWRGLDQV ZKLFK DUH ILQDQFLDO LQVWLWXWLRQV WKDW

           SURYLGHG VWDWHPHQWV IDOVHO\ UHSUHVHQWLQJ WKDW WKH FODLPDQWV RZQHG VKDUHV LQ 'DQLVK

           FRPSDQLHVDQGKDGHDUQHGGLYLGHQGVRQWKRVHVKDUHV

                   7KH'HIHQGDQWVGLGNQRZRUVKRXOG KDYHNQRZQWKDWWKHVHIDOVHUHSUHVHQWDWLRQV

ZRXOGFDXVH6.$7WRPDNHSD\PHQWVWRZKLFKWKH'HIHQGDQWVZHUHQRWHQWLWOHG

                   6.$7 PDGH DOO WKH SD\PHQWV WR WKH FODLPDQWV¶ 3D\PHQW $JHQWV ZKLFK RQ

LQIRUPDWLRQDQGEHOLHIGLVWULEXWHGWKHSURFHHGVWRRWKHUSDUWLFLSDQWVLQWKHIUDXGLQFOXGLQJWKH

FODLPDQWVDQGWKH$XWKRUL]HG5HSUHVHQWDWLYHV

                   $VDUHVXOWRIWKHRYHUDOOIUDXGXOHQWVFKHPH6.$7SDLGEDVHOHVVZLWKKROGLQJWD[

UHIXQGFODLPVRIDSSUR[LPDWHO\ELOOLRQ 86 

                   $VDUHVXOWRIWKHIUDXGXOHQWFODLPVE\WKH'HIHQGDQWVLQWKLVDFWLRQ6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVDQGZDVGDPDJHGLQWKHDPRXQWRI'..

RUDWOHDVW 86 SOXVLQWHUHVW

,,       -85,6',&7,21 9(18(

                   3XUVXDQW WR  86&   D   WKLV &RXUW KDV MXULVGLFWLRQ RYHU DOO FODLPV

EHFDXVHWKHPDWWHULQFRQWURYHUV\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQG



 7KLV DPRXQW LV WKH UHVXOW RI D FRQYHUVLRQ IURP '.. WR 86 'ROODUV SHUIRUPHG RQ -XQH   XWLOL]LQJ D
    FRQYHUVLRQUDWHRI86'ROODUWR'..

 7KLVDFWLRQZDVRULJLQDOO\ILOHGLQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI8WDKDQGWUDQVIHUUHGWRWKLV
       &RXUWIRUSUHWULDOSURFHHGLQJVSXUVXDQWWR2UGHURIWKH8QLWHG6WDWHV-XGLFLDO3DQHORQ0XOWLGLVWULFW/LWLJDWLRQ
       GDWHG2FWREHU7KHMXULVGLFWLRQDODOOHJDWLRQVPDGHLQWKLV$PHQGHG&RPSODLQWUHODWHWRWKHMXULVGLFWLRQ
       LQZKLFKWKHRULJLQDODFWLRQZDVILOHG

                                                               
B
                                                                                                                           064
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09837-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page566
                                                                      of of
                                                                         20177



FRVWVDQGLVEHWZHHQDQDJHQF\RULQVWUXPHQWDOLW\RIDIRUHLJQVWDWHDQGFLWL]HQVRIDVWDWHRURI

GLIIHUHQWVWDWHV

             9HQXHLVSURSHUSXUVXDQWWR86& E EHFDXVHDVXEVWDQWLDOSDUWRIWKH

HYHQWVRURPLVVLRQVJLYLQJULVHWRWKHFODLPVRFFXUUHGLQWKLV'LVWULFW,QWKHDOWHUQDWLYHYHQXHLV

SURSHUEHFDXVHDWOHDVWRQHRIWKH'HIHQGDQWVLVVXEMHFWWRWKHMXULVGLFWLRQRIWKLV&RXUW

,,,    3$57,(6

             3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV6.$7LVORFDWHGDWVWEDQHJDGH.¡EHQKDYQ

 'HQPDUN  'XULQJ WKH SHULRG PDWHULDO WR WKH HYHQWV GHVFULEHG LQ WKLV $PHQGHG &RPSODLQW

6.$7 XVHGD PDLOLQJDGGUHVVRI6NDWWHFHQWHU+¡MH7DDVWUXS3RVWERNV  '. 7DDVWUXS

'HQPDUN

             'HIHQGDQW .DPFR /3 LV D SHQVLRQ SODQ ZKLFK LQ LWV UHTXHVWV WR 6.$7 IRU WD[

UHIXQGVOLVWHGLWVDGGUHVVDV/LOOHKDPPHU/DQH6XLWH3DUN&LW\8WDK86$2Q

LQIRUPDWLRQDQGEHOLHIHDFKSDUWLFLSDQWRUPHPEHURI'HIHQGDQW.DPFR/3LVDFLWL]HQRIDVWDWH

RIWKH8QLWHG6WDWHV$WDOOWLPHVPDWHULDOWRWKHDOOHJDWLRQVLQWKLV$PHQGHG&RPSODLQW'HIHQGDQW

.DPFR/3SXUSRUWHGWREHDWUXVWIRUPLQJSDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQ

TXDOLILHGXQGHUVHFWLRQ D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGHH[HPSWIURPWD[DWLRQ

XQGHUVHFWLRQ D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGHDQGUHVLGHQWRIWKH8QLWHG6WDWHV

RI$PHULFDIRUSXUSRVHVRI86WD[DWLRQ

             'HIHQGDQW.DPLQHULVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WWLPHVUHOHYDQWWR

WKH $PHQGHG &RPSODLQW 'HIHQGDQW .DPLQHU ZRUNHG DW WKH VDPH DGGUHVV OLVWHG E\ 'HIHQGDQW

.DPFR/3LQLWVUHTXHVWVWR6.$7IRUWD[UHIXQGV²/LOOHKDPPHU/DQH6XLWH3DUN&LW\

8WDK   $W DOO WLPHV PDWHULDO WR WKH DOOHJDWLRQV LQ WKLV $PHQGHG &RPSODLQW 'HIHQGDQW



                                                    
B
                                                                                                      065
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09837-LAKDocument
                                   Document
                                          394-2
                                            87 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page667
                                                                      of of
                                                                         20177



.DPLQHUZDVWKHVROHSDUWLFLSDQWLQDQGVHUYHGDVWKH$XWKRUL]HG5HSUHVHQWDWLYHIRU'HIHQGDQW

.DPFR/3

                   2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW $FHU LV D /LPLWHG /LDELOLW\ &RPSDQ\

LQFRUSRUDWHG LQ WKH 6WDWH RI 'HODZDUH DQG LV RU ZDV UHJLVWHUHG WR GR EXVLQHVV LQ WKH 6WDWHV RI

)ORULGD 1HZ -HUVH\ DQG 8WDK  $W UHOHYDQW WLPHV 'HIHQGDQW $FHU OLVWHG RQH RI LWV RSHUDWLQJ

DGGUHVVHVDV/LOOHKDPPHU/Q6XLWH3DUN&LW\87'HIHQGDQW.DPLQHUZDVD

0HPEHUDQGWKH&KLHI&RPSOLDQFH2IILFHURI'HIHQGDQW$FHU

,9       )$&78$/$//(*$7,216

           $         7KH'DQLVK:LWKKROGLQJ7D[6\VWHP

                   :LWKKROGLQJ WD[ LV D FRPPRQ ILVFDO GHYLFH E\ ZKLFK WD[HV DUH GHGXFWHG DW WKH

VRXUFHE\DSD\HURILQFRPHDQGDUHUHSRUWHGWRWKHUHOHYDQWWD[DXWKRULW\,QWKLVFDVHWKHUHOHYDQW

WD[DXWKRULW\LV6.$7

                   8QGHUWKH'DQLVK:LWKKROGLQJ7D[$FWVHFWLRQ'DQLVKFRPSDQLHVDUHUHTXLUHG

WRZLWKKROGRIWKHGLYLGHQGGLVWULEXWHGDVWRWKHLUVKDUHV

                   )RUHLJQVKDUHKROGHUVPD\EHHQWLWOHGWRDUHIXQGLIWKHZLWKKHOGWD[H[FHHGVWKH

DPRXQWRIWD[RZHGDFFRUGLQJWRDGRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHVKDUHKROGHU¶V

FRXQWU\RIUHVLGHQFH

                   $GRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHV ³WKH7UHDW\´ 

DOORZVIRUDIXOOUHIXQGRIWD[ZLWKKHOGRQGLYLGHQGVSDLGE\'DQLVKFRPSDQLHVWRTXDOLILHG86

SHQVLRQSODQVZKLFKDUHH[HPSWIURPWD[DWLRQ,QRUGHUWRTXDOLI\IRUDIXOOUHIXQGXQGHUWKH





 3URWRFRO$PHQGLQJ7D[&RQYHQWLRQZLWK'HQPDUN86'HQDUW F 0D\67UHDW\'RF1R
      DPHQGLQJ&RQYHQWLRQDQG3URWRFRO%HWZHHQWKH8QLWHG6WDWHVDQG'HQPDUNIRUWKH$YRLGDQFHRI'RXEOH
     7D[DWLRQDQGWKH3UHYHQWLRQRI)LVFDO(YDVLRQZLWK5HVSHFWWR7D[HVRQ,QFRPH86'HQ$XJ6
     7UHDW\'RF1R 

                                                          
B
                                                                                                            066
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page768
                                                                    of of
                                                                       20177



7UHDW\WKH86SHQVLRQSODQVPXVWSRVVHVVWD[TXDOLILHGVWDWXVXQGHUVHFWLRQ D RIWKH,QWHUQDO

5HYHQXH&RGHDQGWKHGLYLGHQGVHUYLQJDVWKHEDVLVRIWKHUHIXQGUHTXHVWFDQQRWDULVHIURPWKH

FDUU\LQJRQRIDEXVLQHVVE\WKHSHQVLRQIXQG)RUWKHUHDVRQVVHWIRUWKLQIXUWKHUGHWDLOEHORZWKH

SHQVLRQSODQFODLPDQWVLQFOXGLQJ'HIHQGDQW.DPFR/3GLGQRWVDWLVI\WKHVHUHTXLUHPHQWVDQG

ZHUHWKHUHIRUHQRWHQWLWOHGXQGHUWKH7UHDW\WRWKHUHIXQGVWKH\FODLPHGIURP6.$7

            6.$7SDLGFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[PDGHE\FODLPDQWVZKR

UHSUHVHQWHGWKDWWKH\ZHUHTXDOLILHGSHQVLRQSODQVKDGVKDUHKROGLQJVLQ'DQLVKFRPSDQLHVDQG

KDG UHFHLYHG GLYLGHQGVRQ WKRVH VKDUHKROGLQJVQHWRIWKHWD[ 7KH FODLPDQWV VXEPLWWHG UHIXQG

FODLPVVHHNLQJWKHIXOOZLWKKROGLQJWD[WKDWKDGDOOHJHGO\EHHQZLWKKHOGIURPGLVWULEXWLRQV

RQVKDUHVWKDWWKHFODLPDQWVSXUSRUWHGWRRZQ

            ,WZDV6.$7¶VQRUPDOSUDFWLFHWRDFFHSWFODLPVIURPGHVLJQDWHGSD\PHQWDJHQWV

DQGWRWUDQVPLWUHIXQGVWRFODLPDQWVWKURXJKWKHLUGHVLJQDWHGSD\PHQWDJHQWV

         %    7KH)UDXGXOHQW6FKHPH

            $VDUHVXOWRILWVLQYHVWLJDWLRQ6.$7KDVQRZGHWHUPLQHGWKDWGXULQJWKHSHULRG

 WKURXJK  LW UHFHLYHG IUDXGXOHQW GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV DV SDUW RI D

VFKHPHLQYROYLQJ L DSHQVLRQSODQRURWKHUFODLPDQW LL DQ$XWKRUL]HG5HSUHVHQWDWLYH LLL D

3D\PHQW$JHQWDQG LY D%URNHU&XVWRGLDQ7KHUHVSHFWLYHUROHVRIHDFKRIWKHVHSDUWLFLSDQWV

DUHGHVFULEHGLQIXUWKHUGHWDLOLQSDUDJUDSKVWKURXJKEHORZ

                     7KH)UDXGXOHQW5HIXQG&ODLPV3URFHVV

            7KH FODLPDQWV VXEPLWWHG IUDXGXOHQW FODLPV WR 6.$7 WKURXJK 3D\PHQW $JHQWV

LQFOXGLQJQRQSDUW\*RDO7D[EDFN/LPLWHG ³*RDO´ HDFKRIZKLFKVXEPLWWHGFODLPVE\PDLORU

E\HPDLOWUDQVPLVVLRQV

            7KH FODLPDQWV UHFHLYHG SD\PHQWV ZLWK UHVSHFW WR WKHLU UHIXQG FODLPV IURP WKHLU

GHVLJQDWHG3D\PHQW$JHQWVWRZKLFK6.$7WUDQVPLWWHGSD\PHQWE\EDQNWUDQVIHU

                                                    
B
                                                                                                       067
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page869
                                                                    of of
                                                                       20177



             (DFKRIWKHFODLPDQWVSURYLGHGWKHIROORZLQJGRFXPHQWDWLRQWR6.$7WKURXJKWKHLU

GHVLJQDWHGDJHQWV

                 D     DVKRUWFRYHUOHWWHUSULQWHGRQD3D\PHQW$JHQW¶VOHWWHUKHDGDQGDGGUHVVHG

         WR6.$7LQ7DDVWUXS'HQPDUN

                 E     D6.$7³&ODLPWR5HOLHIIURP'DQLVK'LYLGHQG7D[´IRUP WKH³&ODLP

         )RUP´ ZKLFKVHWRXW

                         L       WKHLGHQWLW\RIWKHFODLPDQWUHSUHVHQWLQJWKDWLWRZQHGWKHUHOHYDQW

                 VKDUHVDQGKDGUHFHLYHGGLYLGHQGVQHWRIZLWKKROGLQJWD[

                         LL      WKHDPRXQWRIWKHWD[UHIXQGFODLP

                         LLL     DFHUWLILFDWLRQWKDWWKHFODLPDQWZDVFRYHUHGE\WKHUHOHYDQWGRXEOH

                 WD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHFRXQWU\LQZKLFKWKHFODLPDQWZDV

                 UHVLGHQWDQG

                         LY      WKHEDQNDFFRXQWWRZKLFK6.$7VKRXOGSD\WKHFODLP

                 F     D³FUHGLWDGYLFH´QRWHSXUSRUWLQJWRGHVFULEHWKHVKDUHKROGLQJ RUVHFXULW\ 

         DQGWKHDPRXQWRIGLYLGHQGWD[ZLWKKHOG

                 G     D VLJQHG 3RZHU RI $WWRUQH\ E\ ZKLFK WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDSSRLQWHGD3D\PHQW$JHQWWRDFWRQEHKDOIRIWKHVWDWHGFODLPDQWDQG

                 H     LQ UHVSHFW RI 8QLWHG 6WDWHVEDVHG SHQVLRQ SODQV D VWDWHPHQW IURP WKH

         ,QWHUQDO5HYHQXH6HUYLFH ³,56´ FHUWLI\LQJWKDWHDFKSHQVLRQSODQZDV , DWUXVWIRUPLQJ

         SDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHUVHFWLRQ D RIWKH

         8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGH WKH³&RGH´  ,, H[HPSWIURP86WD[DWLRQXQGHU

         VHFWLRQ D RIWKH&RGHDQG ,,, UHVLGHQWLQWKH8QLWHG6WDWHVIRUSXUSRVHVRI8QLWHG

         6WDWHVWD[DWLRQ



                                                     
B
                                                                                                     068
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                 Document
                                        394-2
                                          87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page970
                                                                    of of
                                                                       20177



              %\ ILOLQJ D UHIXQG DSSOLFDWLRQ UHTXHVWLQJ WKH IXOO  UHIXQG DQG HQFORVLQJ WKH

VWDWHPHQWIURPWKH,56WKH8QLWHG6WDWHVSHQVLRQSODQFODLPDQWVIDOVHO\UHSUHVHQWHGWR6.$7WKDW

WKH\ZHUHTXDOLILHG86SHQVLRQSODQVHQWLWOHGWRWKHPD[LPXPUHIXQGVSURYLGHGE\WKH7UHDW\

              7KHIUDXGXOHQWFODLPVDOOHJHGVKDUHKROGLQJVLQVRPHRIWKHODUJHVW'DQLVKOLVWHG

FRPSDQLHVEHORQJLQJWRWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUN

              ,W ZDV 6.$7¶V SUDFWLFH WR SD\ FODLPV WKDW LQFOXGHG WKH UHTXLUHG VXSSRUWLQJ

GRFXPHQWDWLRQ

              6.$7PDGHSD\PHQWVE\EDQNWUDQVIHUWRWKH3D\PHQW$JHQWVIRUWKHEHQHILWRI

WKHFODLPDQWV

                       7KH5ROHRIWKH&ODLPDQWV

              2XWRIWKHRYHUFODLPDQWVWKDW6.$7KDVWRGDWHGHWHUPLQHGZHUHSDUWLFLSDQWV

LQWKHIUDXGXOHQWVFKHPHZHUHLQWKH8QLWHG6WDWHV

              (DFK RI WKH FODLPDQWV LQFOXGLQJ 'HIHQGDQW .DPFR /3 PDGH ZLWKKROGLQJ WD[

UHIXQGFODLPVWKURXJKWKHLU3D\PHQW$JHQWVDVGHVFULEHGLQSDUDJUDSKDERYH

              $VSDUWRIWKHIUDXGXOHQWFODLPVHDFKRIWKH$XWKRUL]HG5HSUHVHQWDWLYHVFRQILUPHG

WR 6.$7 WKDW WKH\ ZHUH DJHQWV RI WKH FODLPDQWV DQG ZHUH DXWKRUL]HG WR DFW RQ EHKDOI RI WKH

FODLPDQWV ZLWK UHVSHFW WR WKH GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV  'HIHQGDQW .DPFR /3

UHSUHVHQWHG WKDW 'HIHQGDQW .DPLQHU ZDV LWV $XWKRUL]HG 5HSUHVHQWDWLYH DQG DJHQW ZKR KDG

DXWKRULW\WRDFWRQLWVEHKDOIZLWKUHVSHFWWR'HIHQGDQW.DPFR/3¶VFODLPV

              $V SDUW RI WKHLU IUDXGXOHQW FODLPV HDFK RI WKH FODLPDQWV GHVLJQDWHG RQH RI WKH

3D\PHQW$JHQWVDVLWVDJHQWWRDFWRQEHKDOIRIWKDWFODLPDQWZLWKUHVSHFWWRWKHFODLP'HIHQGDQW

.DPFR/3UHSUHVHQWHGWKDWQRQSDUW\*RDOZDVLWVDJHQWDQGKDGDXWKRULW\WRDFWRQLWVEHKDOIZLWK

UHVSHFWWRLWVFODLPV



                                                      
B
                                                                                                          069
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1071ofof20177



             (DFKRIWKHFODLPDQWVUHSUHVHQWHGWR6.$7WKDWWKH\KHOGVKDUHVLQDQGUHFHLYHG

GLYLGHQGVQHWRIZLWKKROGLQJWD[IURPODUJH'DQLVKOLVWHGFRPSDQLHV'HIHQGDQW.DPFR/3PDGH

ILYH   VHSDUDWH ZLWKKROGLQJ WD[ UHIXQG FODLPV DQG UHSUHVHQWHG WKDW LW ZDV HQWLWOHG WR UHIXQGV

WRWDOLQJ'..RUDWOHDVW 86 7KHVHUHIXQGFODLPVZHUHVXEPLWWHGWR

6.$7RQWKHIROORZLQJGDWHV0DUFK$SULO$SULODQG$XJXVW



             ,QIDFW'HIHQGDQW.DPFR/3GLGQRWRZQWKHVKDUHVLWUHSUHVHQWHGWR6.$7WKDWLW

RZQHGDQGKDGQRGLYLGHQGWD[ZLWKKHOG

             ,QDGGLWLRQWRIDOVHO\UHSUHVHQWLQJWKDWLWRZQHGWKHVKDUHVWKDWZHUHWKHVXEMHFWRI

WKHUHIXQGFODLPV'HIHQGDQW.DPFR/3IDOVHO\UHSUHVHQWHGWR6.$7LQHDFKUHIXQGFODLPWKDWLW

ZDVDTXDOLILHG86SHQVLRQSODQHQWLWOHGWRDIXOOUHIXQGXQGHUWKH7UHDW\7KLVUHSUHVHQWDWLRQ

ZDVIDOVHEHFDXVH'HIHQGDQW.DPFR/3GLGQRWPHHWWKHFULWHULDIRUDTXDOLILHGSHQVLRQSODQVHW

IRUWK LQ VHFWLRQ  D  RI WKH ,QWHUQDO 5HYHQXH &RGH DQG SXUSRUWHGO\ FDUULHG RQ GHEWILQDQFHG

DFWLYLWLHVLQEUHDFKRIWKH7UHDW\¶VSURKLELWLRQRQVXFKDFWLYLWLHVE\DSHQVLRQSODQ

             )DUIURPEHLQJDTXDOLILHG86SHQVLRQSODQ'HIHQGDQW.DPFR/3FDQQRWKDYH

VDWLVILHGWKHUHTXLUHPHQWVLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHEHFDXVHLWGLGQRWRSHUDWH

IRU WKH H[FOXVLYH EHQHILW RI LWV VSRQVRULQJ HQWLW\¶V HPSOR\HHV DQG WKHLU EHQHILFLDULHV  5DWKHU

'HIHQGDQW.DPFR/3ZDVRSHUDWHGIRUWKHEHQHILWRIHQWLWLHVDQGLQGLYLGXDOVZKRIDFLOLWDWHGRU

SDUWLFLSDWHGLQWKHIUDXG$IWHU6.$7SDLGWKHDPRXQWUHTXHVWHGLQ'HIHQGDQW.DPFR/3¶VUHIXQG

FODLPV.DPFR/3VXEVHTXHQWO\GLUHFWHGRUSHUPLWWHGWKHWUDQVIHURIWKHODUJHPDMRULW\RIWKHLOOLFLW

SURFHHGVRIWKHVFKHPHWRWKHVHRWKHULQGLYLGXDOVDQGHQWLWLHV




                                                     
B
                                                                                                         070
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1172ofof20177



              ,QHIIHFW'HIHQGDQW.DPFR/3EHFDPHDYHKLFOHIRUWKHIUDXGXOHQWVFKHPHZKRVH

SXUSRVHDQGFRQWLQXHGH[LVWHQFHZDVDWOHDVWLQVLJQLILFDQWSDUWGLUHFWO\WLHGWRWKHFRQWLQXDWLRQ

RIWKHIUDXGXOHQWVFKHPHDVRSSRVHGWRDOHJLWLPDWHEXVLQHVVSXUSRVH

              'HIHQGDQW.DPFR/3¶VUHSUHVHQWDWLRQWKDWLWZDVDTXDOLILHGSHQVLRQSODQZDVDOVR

IDOVH EHFDXVH LW ZDV QRW SURSHUO\ IXQGHG  7KH QXPEHU RI VKDUHV LQ 'DQLVK FRPSDQLHV WKDW

'HIHQGDQW.DPFR/3FODLPHGWRKDYHRZQHGZRXOGKDYHUHTXLUHGIXQGLQJIURPVRXUFHVRXWVLGH

RIFRQWULEXWLRQVIURPWKHHPSOR\HHVRILWVSODQVSRQVRUDQGPDWFKLQJFRQWULEXWLRQVIURPWKHSODQ

VSRQVRU7KLVH[WHUQDOIXQGLQJZRXOGYLRODWHWKHIXQGLQJUHTXLUHPHQWVRIWKH,QWHUQDO5HYHQXH

&RGHDQGGLVTXDOLI\'HIHQGDQW.DPFR/3IURPEHLQJDTXDOLILHGSHQVLRQSODQ

              'HIHQGDQW.DPFR/3DOVRIDOVHO\UHSUHVHQWHGWR6.$7WKDWLWZDVHQWLWOHGWRDIXOO

UHIXQGXQGHUWKH7UHDW\WRWKHH[WHQWWKDWLWHQJDJHGLQDQ\DFWLYLWLHVWKDWZHUHGHEWILQDQFHGLQ

EUHDFK RI WKH 7UHDW\¶V SURKLELWLRQ RQ WKH FDUU\LQJ RQ RI OHYHUDJHG LQYHVWPHQW DFWLYLWLHV E\ D

SHQVLRQIXQG

              %DVHGRQWKHIDOVHUHSUHVHQWDWLRQVLQWKHUHIXQGFODLPVGHVFULEHGLQSDUDJUDSKV

WKURXJK6.$7PDGHSD\PHQWVWRWDOLQJ'..RUDWOHDVW 86 WR

'HIHQGDQW.DPFR/3RQWKHIROORZLQJGDWHV$SULO$SULO0D\DQG

6HSWHPEHU

              2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW .DPLQHU FDXVHG 'HIHQGDQW .DPFR /3¶V

IUDXGXOHQWFODLPVWREHVXEPLWWHGWR6.$7HYLGHQFHGLQSDUWE\WKHIDFWWKDW'HIHQGDQW.DPFR

/3XVHG'HIHQGDQW.DPLQHU¶VRIILFHDGGUHVVLQLWVFODLPVWR6.$7'HIHQGDQW.DPLQHUH[HUWHG

FRQWURORYHU'HIHQGDQW.DPFR/3DVWKHSODQ¶VVROHSDUWLFLSDQWDQGXVHGWKLVFRQWUROWRFRPPLW

WKHIUDXGRQ6.$7




                                                    
B
                                                                                                       071
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1273ofof20177



                     7KH5ROHRIWKH&ODLPDQWV¶$XWKRUL]HG5HSUHVHQWDWLYHV

            (DFK$XWKRUL]HG5HSUHVHQWDWLYHH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKH

FODLPDQW IRU ZKLFK KH RU VKH ZDV WKH $XWKRUL]HG 5HSUHVHQWDWLYH D IRUP HQWLWOHG ³3RZHU RI

$WWRUQH\´  %\ WKH 3RZHU RI $WWRUQH\ WKH FODLPDQW DFWLQJ WKURXJK LWV UHVSHFWLYH $XWKRUL]HG

5HSUHVHQWDWLYHJUDQWHGWKH3D\PHQW$JHQWDXWKRULW\WRDFWRQEHKDOIRIWKHFODLPDQW

            'HIHQGDQW .DPLQHU H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI 'HIHQGDQW

.DPFR/3D³3RZHURI$WWRUQH\´GDWHG)HEUXDU\WKDWJUDQWHGWR3D\PHQW$JHQW*RDO

DXWKRULW\³WREHWKHDWWRUQH\RI>.DPFR/3@DQGLQ>.DPFR/3¶V@QDPHDQGRWKHUZLVHRQ>.DPFR

/3¶V@EHKDOIDQGDV>.DPFR/3¶V@DFWDQGGHHGWRVLJQVHDOH[HFXWHGHOLYHUSHUIHFWDQGGRDOO

GHHGV LQVWUXPHQWV DFWV DQG WKLQJV ZKLFK PD\ EH UHTXLUHG RU ZKLFK >*RDO@ VKDOO FRQVLGHU

UHTXLVLWH IRURULQFRQQHFWLRQZLWKWKHSURYLVLRQRIDQ\WD[VHUYLFHVSURYLGHGWR>.DPFR/3@IURP

WLPH WR WLPH LQFOXGLQJ  WKH UHFODLPLQJ IURP DQ\ WD[DWLRQ DXWKRULW\ LQ DQ\ MXULVGLFWLRQ DV

DSSURSULDWH DPRXQWVLQUHVSHFWRISD\PHQWVPDGHWR>.DPFR/3@RUWKURXJK>*RDO@RQEHKDOIRI

>.DPFR/3@´'HIHQGDQW.DPLQHUGHVFULEHGKHUVHOIDVWKH³7UXVWHH´RI'HIHQGDQW.DPFR/3

            $VDUHVXOWRIWKHH[HFXWHG3RZHURI$WWRUQH\3D\PHQW$JHQW*RDODOVRDJUHHGWR

DFWIRU'HIHQGDQW.DPLQHUDQGEHVXEMHFWWRKHUGLUHFWLRQDQGFRQWUROZLWKUHVSHFWWR'HIHQGDQW

.DPFR/3¶VFODLPVWR6.$7

            'HIHQGDQW.DPLQHUH[HFXWHGWKH3RZHURI$WWRUQH\ZLWKNQRZOHGJHWKDWWKHSODQ

ZDVQRWSURSHUO\IXQGHGZDVQRWHVWDEOLVKHGIRUWKHH[FOXVLYHEHQHILWRILWVVSRQVRU¶VHPSOR\HHV

DQGZDVQRWHQWLWOHGWRDUHIXQGXQGHUWKH7UHDW\

            'HIHQGDQW .DPLQHU VLJQHG 3RZHU RI $WWRUQH\ GRFXPHQWV DV WKH $XWKRUL]HG

5HSUHVHQWDWLYHIRUDWOHDVWHLJKWRIWKH86HQWLWLHVWKDWSUHWHQGHGWRRZQVKDUHVLQ'DQLVK

FRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[DQGWKDWIUDXGXOHQWO\UHTXHVWHGWD[UHIXQGV

IURP6.$7LQFOXGLQJ'HIHQGDQW.DPFR/3

                                                   
B
                                                                                                     072
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1374ofof20177



            $W OHDVW VL[ FODLPDQWV LQFOXGLQJ 'HIHQGDQW .DPFR /3 VXEPLWWHG UHTXHVWV WR

6.$7IRUWD[UHIXQGVXVLQJ'HIHQGDQW.DPLQHU¶VRIILFHDGGUHVVRI/LOOHKDPPHU/DQH6XLWH

3DUN&LW\8WDK'HIHQGDQW.DPLQHUVLJQHGDV$XWKRUL]HG5HSUHVHQWDWLYHIRUIRXURIWKRVH

FODLPDQWV

                     7KH5ROHRIWKH3D\PHQW$JHQWV

            7KH3D\PHQW$JHQWVVXEPLWWHGWKHIUDXGXOHQWZLWKKROGLQJWD[UHIXQGFODLPVDWWKH

GLUHFWLRQRIWKHFODLPDQWVDQG$XWKRUL]HG5HSUHVHQWDWLYHVDQGRQEHKDOIRIWKHFODLPDQWV

            %\ PHDQV RI WKH 3RZHU RI $WWRUQH\ GHVFULEHG LQ SDUDJUDSKV  DERYH HDFK

FODLPDQWDQG$XWKRUL]HG5HSUHVHQWDWLYHDXWKRUL]HGWKHLUUHVSHFWLYH3D\PHQW$JHQWWRDFWRQWKHLU

EHKDOIDQGVXEMHFWWRWKHLUFRQWUROZLWKUHVSHFWWRVXEPLWWLQJWKHZLWKKROGLQJWD[UHIXQGFODLPV

            :LWKHDFKFODLPWKH3D\PHQW$JHQWVVXEPLWWHGVXEVWDQWLDOO\VLPLODUFRYHUOHWWHUV

DWWDFKLQJWKHGRFXPHQWDWLRQGHVFULEHGLQSDUDJUDSKDERYH7KHGRFXPHQWDWLRQVXEPLWWHGZLWK

WKHFRYHUOHWWHUIDOVHO\UHSUHVHQWHGWR6.$7WKDW'HIHQGDQW.DPFR/3ZDVDTXDOLILHGSHQVLRQ

SODQWKDWVDWLVILHGWKHFULWHULDXQGHUWKH7UHDW\DQGZDVWKHUHIRUHHQWLWOHGWRDIXOOUHIXQG

            ,QFRQQHFWLRQZLWKHDFK&ODLP)RUPWKH3D\PHQW$JHQW

                D     SURYLGHGLWVHPDLODGGUHVVDVWKHFRQWDFWDGGUHVVIRUWKHFODLPDQWRQZKRVH

         EHKDOILWZDVDFWLQJ

                E     VLJQHGDQGVWDPSHGWKHIRUPDQGVWDWHGLWZDVDSSO\LQJRQEHKDOIRIWKH

         FODLPDQW

                F     HQFORVHG WKH 3RZHU RI $WWRUQH\ H[HFXWHG E\ WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDQG

                G     UHTXHVWHGWKDW6.$7SD\WKHFODLPWRLWVEDQNDFFRXQW

            $V SHU WKH GLUHFWLRQV LQFOXGHG LQ WKH VXEPLVVLRQ WR 6.$7 WKH 3D\PHQW $JHQWV

UHFHLYHG SD\PHQW RI WKH UHIXQGV IURP 6.$7 RQ EHKDOI RI WKH FODLPDQWV  2Q LQIRUPDWLRQ DQG

                                                  
B
                                                                                                    073
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1475ofof20177



EHOLHI WKH 3D\PHQW $JHQWV VXEVHTXHQWO\ GLVWULEXWHG WKH SURFHHGV WR WKH FODLPDQWV DQG RWKHU

SDUWLFLSDQWV LQ WKH IUDXG LQFOXGLQJ WKH $XWKRUL]HG 5HSUHVHQWDWLYHV DQG WKH 3D\PHQW $JHQWV

WKHPVHOYHV

                      7KH5ROHRIWKH%URNHU&XVWRGLDQV

             (DFKHQWLW\FODLPLQJDZLWKKROGLQJWD[UHIXQGVXEPLWWHGWR6.$7D³FUHGLWDGYLFH´

³LQFRPHDGYLFH´³WD[YRXFKHU´RUVLPLODUGRFXPHQWIURPD%URNHU&XVWRGLDQWKDWSXUSRUWHGWR

VKRZWKHFODLPDQW¶VRZQHUVKLSRIVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ

,QGH[

             %\ZD\RIH[DPSOHZLWKUHVSHFWWR'HIHQGDQW.DPFR/3RQHH[DPSOHRID³WD[

YRXFKHU´

                 D     LVPDGHRXWE\(' )0DQ&DSLWDO0DUNHWV/LPLWHG

                 E     LVVLJQHGE\&KULVWLQD0DF.LQQRQDV+HDGRI6HFXULWLHV2SHUDWLRQV

                 F     SXUSRUWVWRFHUWLI\'HIHQGDQW.DPFR/3¶VRZQHUVKLSRIVKDUHV

          LQ 7'& $6 D JHQXLQH FRPSDQ\  ZKRVH VKDUHV ZHUH DQG DUH  SXEOLFO\ WUDGHG RQ WKH

          20;&RSHQKDJHQ,QGH[LQ'HQPDUNDQG

                 G     VWDWHVDQ,QWHUQDWLRQDO6HFXULWLHV,GHQWLILFDWLRQ1XPEHU ³,6,1´ IRU7'&

          $6VKDUHVDV³'.´$Q,6,1LVDWZHOYHFKDUDFWHUDOSKDQXPHULFFRGHWKDW

          XQLTXHO\LGHQWLILHVVHFXULWLHVIRUWUDGLQJDQGVHWWOHPHQWSXUSRVHV

             'HIHQGDQW.DPFR/3ZKLFKZDVQRWDTXDOLILHG86SHQVLRQSODQIRUSXUSRVHVRI

WKH7UHDW\QHYHURZQHGWKHVKDUHVGHVFULEHGDERYHQHYHUUHFHLYHGDQ\GLYLGHQGIURP'DQLVK

FRPSDQLHV LQ ZKLFK LW ZDV D SXUSRUWHG VKDUHKROGHU DQG ZDV QRW HQWLWOHG WR FODLP D UHIXQG RI

GLYLGHQGZLWKKROGLQJWD[




                                                    
B
                                                                                                       074
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1576ofof20177



                       7KH5ROHRI$FHU

              2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW .DPFR /3²WKURXJK D VLJQHG 3RZHU RI

$WWRUQH\RURWKHUZLVH²JUDQWHG'HIHQGDQW$FHUWKHDXWKRULW\WRDFWDVLWVUHSUHVHQWDWLYHDQGDJHQW

ZLWK%URNHU&XVWRGLDQ(' )0DQ&DSLWDO0DUNHWV/LPLWHG'HIHQGDQW$FHUXVHGWKLVDXWKRULW\

WR GLUHFW ('  ) 0DQ &DSLWDO 0DUNHWV /LPLWHG WR WDNH DFWLRQV WKDW FDXVHG WKH FUHDWLRQ DQG

VXEPLVVLRQRIWKHIUDXGXOHQW³WD[YRXFKHUV´GHVFULEHGLQSDUDJUDSKVDERYH$VSDUWRIWKLV

DXWKRULW\'HIHQGDQW$FHUGHWHUPLQHGZKLFK'DQLVKVHFXULW\DQGWKHQXPEHURIVKDUHVWKDWZRXOG

EH OLVWHG LQ WKH ³WD[ YRXFKHUV´ WKDW ZHUH VXEPLWWHG WR 3ODLQWLII 6.$7  'HIHQGDQW $FHU DOVR

FRRUGLQDWHGWKHVXEPLVVLRQRIWKH³WD[YRXFKHUV´WRQRQSDUW\*RDOZKLFKXVHGWKRVH³YRXFKHUV´

WRREWDLQUHIXQGVIRUGLYLGHQGZLWKKROGLQJWD[WRZKLFK'HIHQGDQW.DPFR/3ZDVQRWHQWLWOHG

'HIHQGDQW $FHU UHFHLYHG D SRUWLRQ RIWKHGLYLGHQGZLWKKROGLQJWD[UHIXQGSXUSRUWHGO\SDLGE\

6.$7IRUWKHEHQHILWRI'HIHQGDQW.DPFR/3

              7KURXJK 'HIHQGDQW .DPLQHU DQG RWKHU GLUHFWRUV RU HPSOR\HHV 'HIHQGDQW $FHU

WRRNWKHDFWLRQVGHVFULEHGLQSDUDJUDSKNQRZLQJWKDW'HIHQGDQW.DPFR/3GLGQRWRZQWKH

VKDUHVRUUHFHLYHWKHGLYLGHQGVOLVWHGLQWKH³WD[YRXFKHUV´DQGZDVQRWHQWLWOHGWRFODLPDUHIXQG

RIGLYLGHQGZLWKKROGLQJWD[IURP3ODLQWLII6.$7'HIHQGDQW$FHUWRRNWKHVHDFWLRQVNQRZLQJ

WKDWWKHSXUSRVHIRUVXEPLWWLQJHDFKRIWKH³WD[YRXFKHUV´WR6.$7ZDVWRLQGXFH6.$7WRSD\

WD[³UHIXQGV´WR'HIHQGDQW.DPFR/3LQWKHDPRXQWVUHIOHFWHGLQWKH³WD[YRXFKHUV´

                                         &$86(62)$&7,21

                                                 &2817,

                        )UDXG±$JDLQVW'HIHQGDQWV.DPFR/3DQG.DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ



                                                     
B
                                                                                                         075
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1677ofof20177



              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHPDWHULDOIDOVHDQGIUDXGXOHQWVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJKWKURXJK

DQGWKURXJKWRVXSSRUWFODLPVIRUZLWKKROGLQJWD[UHIXQGSD\PHQWV

              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHVHIDOVHDQGIUDXGXOHQWVWDWHPHQWVWRLQGXFH6.$7WRSD\WKHFODLPV

              ,QUHDVRQDEOHUHOLDQFHRQWKHIDOVHDQGIUDXGXOHQWPLVUHSUHVHQWDWLRQV6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVRI'..RUDWOHDVW 86 DQG

WKHUHE\VXIIHUHGGDPDJHVRIWKDWDPRXQWSOXVLQWHUHVW

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,

                        $LGLQJDQG$EHWWLQJ)UDXG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $VDOOHJHGDERYHDPDVVLYHIUDXGZDVSHUSHWUDWHGRQ6.$7E\WKHFODLPDQWVWKH

$XWKRUL]HG5HSUHVHQWDWLYHVWKH3D\PHQW$JHQWVDQGRURWKHUQRQSDUWLHV

              $VDOOHJHGLQSDUDJUDSKVWKURXJKDERYHWKH'HIHQGDQWVZLWKNQRZOHGJH

SDUWLFLSDWHGLQWKHPDVVLYHIUDXGRQ6.$7

              7KH 'HIHQGDQWV DFWHG ZLWK NQRZOHGJH ZLOOIXO EOLQGQHVV DQGRU UHFNOHVVQHVV LQ

VXEPLWWLQJFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[WR6.$7ZLWKNQRZOHGJHWKDWWKH\ZHUH

QRWHQWLWOHGWRUHFHLYHDQ\UHIXQGV

              7KH'HIHQGDQWVLQWHQWLRQDOO\IXUWKHUHGWKHIUDXGDQGVXEVWDQWLDOO\DVVLVWHGWKHIUDXG

WKURXJKWKHLUFRQGXFWGHVFULEHGLQSDUDJUDSKVWKURXJKDERYH



                                                     
B
                                                                                                         076
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1778ofof20177



              $V D GLUHFW DQG QDWXUDO FDXVH RI WKH 'HIHQGDQWV¶ DLGLQJ DQG DEHWWLQJ RI WKH

IUDXGXOHQWVFKHPH6.$7KDVVXIIHUHGVXEVWDQWLDOGDPDJHV

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,,

                            8QMXVW(QULFKPHQW±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              7KLVLVDFODLPE\6.$7IRUUHFRYHU\RIPRQLHVE\ZKLFKWKH'HIHQGDQWVZHUH

XQMXVWO\HQULFKHG

              %\REWDLQLQJSURFHHGVIURPZLWKKROGLQJWD[UHIXQGFODLPVGLUHFWO\RULQGLUHFWO\

WRZKLFKWKH\ZHUHQRWHQWLWOHGWKH'HIHQGDQWVZHUHXQMXVWO\HQULFKHG

              6.$7VXIIHUHGDORVVEHFDXVHRIWKH'HIHQGDQWV¶XQMXVWHQULFKPHQW

              7KH 'HIHQGDQWV DUH OLDEOH WR DFFRXQW DQG SD\ WR 6.$7 WKH DPRXQW RI GLYLGHQG

ZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\UHFHLYHGIURP6.$7WRZKLFKWKH\ZHUHQRWHQWLWOHGSOXV

LQWHUHVW

                                                &2817,9

                          0RQH\+DG 5HFHLYHG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $V D UHVXOW RI WKHLU IUDXGXOHQW VFKHPH 'HIHQGDQWV UHFHLYHG SURFHHGV IURP

ZLWKKROGLQJWD[UHIXQGVWRZKLFKWKH\ZHUHQRWHQWLWOHG




                                                     
B
                                                                                                         077
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1879ofof20177



              ,WLVDJDLQVWHTXLW\DQGJRRGFRQVFLHQFHWRSHUPLW'HIHQGDQWVWRNHHSWKHVHPRQLHV

DQGWKH\VKRXOGDFFRXQWIRUDQGSD\WR6.$7WKHDPRXQWRIZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\

UHFHLYHGWRZKLFKWKH\ZHUHQRWHQWLWOHGSOXVLQWHUHVW

                                                 &28179

           1HJOLJHQW0LVUHSUHVHQWDWLRQ±$JDLQVW'HIHQGDQWV.DPFR/3DQG.DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              'HIHQGDQWVKDGDGXW\DVDUHVXOWRIWKHLUVXEPLVVLRQRIFODLPVIRUZLWKKROGLQJWD[

UHIXQGSD\PHQWVRIZKLFKWKH\KDGDILQDQFLDOLQWHUHVWWRSURYLGHWUXWKIXODFFXUDWHDQGFRPSOHWH

LQIRUPDWLRQWR6.$7LQDOOPDWHULDOUHVSHFWVFRQFHUQLQJWKHLUDSSOLFDWLRQVIRUVXFKSD\PHQWV

              'HIHQGDQWVPDGHPDWHULDOPLVVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJK

WKURXJKDQGWKURXJKDERYHLQFRQQHFWLRQZLWKHYHU\ZLWKKROGLQJWD[UHIXQGFODLP

VXEPLWWHGRQEHKDOIRI'HIHQGDQW.DPFR/3WR6.$7'HIHQGDQWVNQHZRUVKRXOGKDYHNQRZQ

WKDWWKHVHVWDWHPHQWVZHUHLQDFFXUDWH

              'HIHQGDQWV¶PDWHULDOPLVVWDWHPHQWVZHUHLQWHQGHGWRLQGXFH6.$7WRUHO\XSRQ

WKHPDQG'HIHQGDQWVH[SHFWHG6.$7WRUHO\XSRQWKHP

              'HIHQGDQWVIDLOHGWRXVHUHDVRQDEOHFDUHWRGHWHUPLQHZKHWKHUWKHUHSUHVHQWDWLRQV

PDGHWR6.$7ZHUHWUXHDQG'HIHQGDQWVZHUHLQDEHWWHUSRVLWLRQWKDQ6.$7WRNQRZWKHWUXH

IDFWV

              6.$7 UHDVRQDEO\ UHOLHG RQ WKH PLVVWDWHPHQWV ZKLOH UHYLHZLQJ 'HIHQGDQWV¶

FODLPVDQGDVDGLUHFWDQGSUR[LPDWHUHVXOWLQFXUUHGGDPDJHVRI'..RUDWOHDVW

 86 SOXVLQWHUHVW




                                                     
B
                                                                                                         078
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1980ofof20177



                                     5(48(67)255(/,()

         :+(5()25(3ODLQWLII6.$7UHTXHVWVWKDWWKLV&RXUWHQWHUMXGJPHQWLQLWVIDYRU

DJDLQVW'HIHQGDQWVDVIROORZV

             )RU&RXQWV,,,DQG9IRUIUDXGDLGLQJDQGDEHWWLQJIUDXGDQGQHJOLJHQW

                PLVUHSUHVHQWDWLRQWKHGDPDJHVVXVWDLQHGE\6.$7DVDUHVXOWRIWKH'HIHQGDQWV¶

                ZURQJIXODFWVSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

             )RU&RXQWV,,,DQG,9IRUXQMXVWHQULFKPHQWDQGPRQH\KDGDQGUHFHLYHGWKH

                GDPDJHVVXVWDLQHGRUWKHDPRXQWVE\ZKLFKWKH'HIHQGDQWVZHUHXQMXVWO\

                HQULFKHGRUE\ZKLFKWKH'HIHQGDQWVUHFHLYHGPRQH\WRZKLFKWKH\ZHUHQRW

                HQWLWOHGSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

             )RU&RXQWV,DQG,,SXQLWLYHGDPDJHV

             7KHFRVWVRIWKLVDFWLRQ

             $OORWKHUDQGIXUWKHUUHOLHIWKDWLVMXVWDQGSURSHU
         

                               




                                                  
B
                                                                                                079
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09837-LAKDocument
                                Document394-2
                                         87 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page2081ofof20177



                                          -85<'(0$1'

         3ODLQWLII6.$7GHPDQGVDMXU\WULDORQDOOLVVXHVVRWULDEOH

                                                         5HVSHFWIXOO\VXEPLWWHG
                                                         
                                                         
                                                         
                                                         +8*+(6+8%%$5' 5(('//3
                                                         
                                                         
                                                         V0DUF$:HLQVWHLQ 
                                                         :LOOLDP50DJXLUH
                                                         0DUF$:HLQVWHLQ
                                                         -RKQ70F*RH\
                                                         2QH%DWWHU\3DUN3OD]D
                                                         1HZ<RUN1HZ<RUN
                                                             W 
                                                             I 
                                                         %LOOPDJXLUH#KXJKHVKXEEDUGFRP
                                                         0DUFZHLQVWHLQ#KXJKHVKXEEDUGFRP
                                                         -RKQPFJRH\#KXJKHVKXEEDUGFRP
                                               
                                                         &RXQVHOIRU3ODLQWLII6NDWWHIRUYDOWQLQJHQ
                                                          &XVWRPVDQG7D[$GPLQLVWUDWLRQRIWKH
                                                         .LQJGRPRI'HQPDUN 






                                                   
B
                                                                                                          080
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09838-LAKDocument
                                 Document
                                        394-2
                                          82 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page182
                                                                    of of
                                                                       19177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                      Civil Action No. 18-cv-09838

                                    Plaintiff,             Honorable Lewis A. Kaplan

                          vs.                              April 22, 2020

 LINDEN ASSOCIATES DEFINED                                 AMENDED COMPLAINT
 BENEFIT PLAN, JOAN SCHULMAN, and
 ACER INVESTMENT GROUP, LLC,                               JURY TRIAL DEMANDED

                                   Defendants.


         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Linden Associates Defined Benefit Plan (“Linden”), Joan Schulman (“Schulman”),

and Acer Investment Group, LLC (“Acer”) as follows:

I.       INTRODUCTION

         1.      Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.      This case stems from a fraudulent tax refund scheme that deceived SKAT into

paying out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion

(US), of allegedly withheld dividend tax.

         3.      The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded

stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they



1.   At the time of the events alleged in this Amended Complaint, Plaintiff was known as “SKAT,” and thereafter,
     pursuant to Danish legal order 804, entered on June 6, 2018, Plaintiff changed its legal name to
     Skatteforvaltningen, effective July 1, 2018.



                                                                                                           081
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                                Document
                                       394-2
                                         82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page283
                                                                   of of
                                                                      19177



pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders that meet certain

qualifications.

       4.         The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, did not earn the dividends they claimed to have earned, and were

not entitled to the tax refunds they claimed. These applications were also fraudulent because the

claimants falsely represented that they met the qualifications set forth in the double taxation treaty

between Denmark and the United States for a full repayment of the tax withheld on dividends.

       5.         The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and were

entitled to a tax refund. The agents obtained over $2.1 billion in refunds from SKAT, and

distributed the proceeds of the scheme to the claimants and other participants in the fraud. During

the period of 2012 to 2015, SKAT received fraudulent requests for tax refunds from several agents

on behalf of 277 pension plans in the United States, including Defendant Linden, as well as entities

in the United Kingdom, Canada, Malaysia, and Luxembourg.

       6.         On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and



                                                  2
                                                                                                  082
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                                Document
                                       394-2
                                         82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page384
                                                                   of of
                                                                      19177



subsequently discovered that the claimants had submitted requests for tax refunds by

misrepresenting that they owned shares in Danish companies, had earned substantial dividend

income on their shares, and were entitled to refunds of tax withheld in respect of those dividends.

Through its investigation, SKAT discovered that these representations were false: the claimants

did not own the shares and they were not entitled to a refund of withholding tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Schulman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                                                                                                083
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09838-LAKDocument
                                   Document
                                          394-2
                                            82 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page485
                                                                      of of
                                                                         19177



                    b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and Authorized Representatives; and

                    c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.       The Defendants did know or should have known that these false representations

would cause SKAT to make payments to which the Defendants were not entitled.

          11.       SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.       As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.       As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 13,168,507.50,

or at least $2,062,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court3 has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on June 1, 2018, utilizing a
      conversion rate of 1 U.S. Dollar to 6.3861 DKK.

3.    This action was originally filed in the United States District Court for the District of Utah and transferred to this
      Court for pretrial proceedings pursuant to Order of the United States Judicial Panel on Multidistrict Litigation
      dated October 3, 2018. The jurisdictional allegations made in this Amended Complaint relate to the jurisdiction
      in which the original action was filed.

                                                             4
                                                                                                                      084
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-09838-LAKDocument
                                  Document
                                         394-2
                                           82 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page586
                                                                     of of
                                                                        19177



costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.

        15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.    PARTIES

        16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Amended Complaint,

SKAT used a mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup,

Denmark.

        17.     Defendant Linden is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 5532 Lillehammer Lane, Suite 103, Park City, Utah 84098, USA. On

information and belief, each participant, or member, of Defendant Linden is a citizen of a State of

the United States. At all times material to the allegations in this Amended Complaint, Defendant

Linden purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

        18.     Defendant Schulman is a citizen of the State of New York. At all times material to

the allegations in this Amended Complaint, Defendant Schulman was the sole participant in and

served as the Authorized Representative for Defendant Linden.

        19.     On information and belief, Defendant Acer is a Limited Liability Company

incorporated in the State of Delaware and is or was registered to do business in the States of

                                                 5
                                                                                                 085
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-09838-LAKDocument
                                  Document
                                         394-2
                                           82 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page687
                                                                     of of
                                                                        19177



Florida, New Jersey, and Utah. At relevant times, Defendant Acer listed one of its operating

addresses as 5532 Lillehammer Ln, Suite 103, Park City, UT 84098, the same address listed by

Defendant Linden in its fraudulent refund claims to SKAT.

IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States4 (“the Treaty”)

allows for a full refund of tax withheld on dividends paid by Danish companies to qualified U.S.

pension plans, which are exempt from taxation. In order to qualify for a full refund under the

Treaty, the U.S. pension plans must possess tax-qualified status under section 401(a) of the Internal

Revenue Code and the dividend serving as the basis of the refund request cannot arise from the

carrying on of a business by the pension fund. For the reasons set forth in further detail below, the

pension plan claimants, including Defendant Linden, did not satisfy these requirements and were

therefore not entitled under the Treaty to the refunds they claimed from SKAT.



4.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).

                                                        6
                                                                                                            086
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                                Document
                                       394-2
                                         82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page788
                                                                   of of
                                                                      19177



       24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they were qualified pension plans, had shareholdings in Danish companies, and

had received dividends on those shareholdings net of the tax. The claimants submitted refund

claims seeking the full 27% withholding tax that had allegedly been withheld from distributions

on shares that the claimants purported to own.

       25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT has now determined that, during the period

2012 through 2015, it received fraudulent dividend withholding tax refund claims as part of a

scheme involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a

Payment Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants

are described in further detail in paragraphs 34 through 61 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal Taxback Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;



                                                 7
                                                                                             087
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                                Document
                                       394-2
                                         82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page889
                                                                   of of
                                                                      19177



              b.      a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.      the identity of the claimant representing that it owned the relevant

              shares and had received dividends net of withholding tax;

                      ii.     the amount of the tax refund claim;

                      iii.    a certification that the claimant was covered by the relevant double

              taxation treaty between Denmark and the country in which the claimant was

              resident; and

                      iv.     the bank account to which SKAT should pay the claim;

              c.      a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

              d.      a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

              e.      in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.    By filing a refund application requesting the full 27% refund and enclosing the

statement from the IRS, the United States pension plan claimants falsely represented to SKAT that

they were qualified U.S. pension plans entitled to the maximum refunds provided by the Treaty.




                                                8
                                                                                               088
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                                Document
                                       394-2
                                         82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page990
                                                                   of of
                                                                      19177



        31.      The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

        32.      It was SKAT’s practice to pay claims that included the required supporting

documentation.

        33.      SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.      The Role of the Claimants

        34.      Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

        35.      Each of the claimants, including Defendant Linden, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

        36.      As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.           Defendant Linden

represented that Defendant Schulman was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Linden’s claims.

        37.      As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Linden represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.

        38.      Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Linden made

twelve (12) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 13,168,507.50, or at least $2,062,000 (US). These refund claims were submitted to

                                                 9
                                                                                               089
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1091ofof19177



SKAT on the following dates: March 26, 2014; April 4, 2014; April 16, 2014; May 6, 2014; May

28, 2014; March 4, 2015; March 13, 2015; March 18, 2015; and March 26, 2015.

       39.     In fact, Defendant Linden did not own the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

       40.     In addition to falsely representing that it owned the shares that were the subject of

the refund claims, Defendant Linden falsely represented to SKAT in each refund claim that it was

a qualified U.S. pension plan entitled to a full refund under the Treaty. This representation was

false because Defendant Linden did not meet the criteria for a qualified pension plan set forth in

section 401(a) of the Internal Revenue Code and purportedly carried on debt-financed activities in

breach of the Treaty’s prohibition on such activities by a pension plan.

       41.     Far from being a qualified U.S. pension plan, Defendant Linden cannot have

satisfied the requirements in section 401(a) of the Internal Revenue Code because it did not operate

for the exclusive benefit of its sponsoring entity’s employees and their beneficiaries. Rather,

Defendant Linden was operated for the benefit of entities and individuals who facilitated or

participated in the fraud. After SKAT paid the amount requested in Defendant Linden’s refund

claims, Defendant Linden subsequently directed or permitted the transfer of the large majority of

the illicit proceeds of the scheme to these other individuals and entities.

       42.     In effect, Defendant Linden became a vehicle for the fraudulent scheme whose

purpose and continued existence was, at least in significant part, directly tied to the continuation

of the fraudulent scheme as opposed to a legitimate business purpose.

       43.     Defendant Linden’s representation that it was a qualified pension plan was also

false because it was not properly funded. The number of shares in Danish companies that

Defendant Linden claimed to have owned would have required funding from sources outside of



                                                 10
                                                                                                090
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1192ofof19177



contributions from the employees of its plan sponsor and matching contributions from the plan

sponsor. This external funding would violate the funding requirements of the Internal Revenue

Code and disqualify Defendant Linden from being a qualified pension plan.

        44.     Defendant Linden also falsely represented to SKAT that it was entitled to a full

refund under the Treaty to the extent that it engaged in any activities that were debt-financed, in

breach of the Treaty’s prohibition on the carrying on of leveraged investment activities by a

pension fund.

        45.     Based on the false representations in the refund claims described in paragraphs 38

through 44, SKAT made payments totaling DKK 13,168,507.50, or at least $2,062,000 (US), to

Defendant Linden on the following dates: April 23, 2014; April 24, 2014; May 6, 2014; June 17,

2014; April 16, 2015; April 24, 2015; and April 29, 2015.

        46.     On information and belief, Defendant Schulman caused Defendant Linden’s

fraudulent refund claims to be submitted to SKAT. Defendant Schulman exerted control over

Defendant Linden as the plan’s sole participant, and used this control to commit the fraud on

SKAT.

        47.     In addition to Defendant Linden, at least five other claimants, in their requests to

SKAT for tax refunds, also listed Defendant Acer’s address of 5532 Lillehammer Lane, Suite 103,

Park City, Utah 84098.

                3.     The Role of the Claimants’ Authorized Representatives

        48.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.



                                                11
                                                                                                091
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1293ofof19177



       49.     Defendant Schulman executed at the direction of, and on behalf of, Defendant

Linden a “Power of Attorney” dated February 25, 2014, that granted to Payment Agent Goal

authority to be Defendant Linden’s “to be the attorney of [Linden] and in [Linden’s] name and

otherwise on [Linden’s] behalf and as [Linden’s] act and deed to sign, seal, execute, deliver,

perfect and do all deeds, instruments, acts and things which may be required (or which [Goal] shall

consider requisite) for or in connection with the provision of any tax services provided to [Linden]

from time to time, including the reclaiming from any taxation authority in any jurisdiction (as

appropriate) amounts in respect of payments made to [Linden] or through [Goal] on behalf of

[Linden].” Defendant Schulman described herself as the “Trustee” of Defendant Linden.

       50.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Schulman and be subject to her direction and control with respect to Defendant

Linden’s claims to SKAT.

       51.     Defendant Schulman executed the Power of Attorney with knowledge that the plan

was not properly funded, was not established for the exclusive benefit of its sponsor’s employees,

and was not entitled to a refund under the Treaty.

               4.      The Role of the Payment Agents

       52.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       53.     By means of the Power of Attorney described in paragraphs 48-49 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       54.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above. The documentation submitted with



                                                12
                                                                                                092
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1394ofof19177



the cover letter falsely represented to SKAT that Defendant Linden was a qualified pension plan

that satisfied the criteria under the Treaty and was therefore entitled to a full 27% refund.

         55.    In connection with each Claim Form, the Payment Agent:

                a.      provided its email address as the contact address for the claimant on whose

         behalf it was acting;

                b.      signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                c.      enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                d.      requested that SKAT pay the claim to its bank account.

         56.    As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.      The Role of the Broker-Custodians

         57.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         58.    By way of example, with respect to Defendant Linden, one example of a “tax

voucher”:

                a.      is made out by ED&F Man Capital Markets Limited;

                b.      is signed by Christina MacKinnon as Head of Securities and Operations;

                                                 13
                                                                                                093
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1495ofof19177



               c.      purports to certify Defendant Linden’s ownership of 557,000 shares in

       Novozymes A/S (a genuine company), whose shares were (and are) publicly traded on the

       OMX Copenhagen 20 Index in Denmark; and

               d.      states an International Securities Identification Number (“ISIN”) for

       Novozymes A/S shares as “DK0060336014”. An ISIN is a twelve-character alpha-

       numeric code that uniquely identifies securities for trading and settlement purposes.

       59.     Defendant Linden, which was not a qualified U.S. pension plan for purposes of the

Treaty, never owned the shares described above, never received any dividend from Danish

companies in which it was a purported shareholder and was not entitled to claim a refund of

dividend withholding tax.

               6.      The Role of Acer

       60.     On information and belief, Defendant Linden—through a signed Power of Attorney

or otherwise—granted Defendant Acer the authority to act as its representative and agent with

Broker-Custodian ED & F Man Capital Markets Limited. Defendant Acer used this authority to

direct ED & F Man Capital Markets Limited to take actions that caused the creation and submission

of the fraudulent “tax vouchers” described in paragraphs 57-58 above. As part of this authority,

Defendant Acer determined which Danish security and the number of shares that would be listed

in the “tax vouchers” that were submitted to Plaintiff SKAT. Defendant Acer also coordinated the

submission of the “tax vouchers” to non-party Goal, which used those “vouchers” to obtain refunds

for dividend withholding tax to which Defendant Linden was not entitled. Defendant Acer

received a portion of the dividend withholding tax refund purportedly paid by SKAT for the benefit

of Defendant Linden.

       61.     Through its directors or employees, Defendant Acer took the actions described in

paragraph 60 knowing that Defendant Linden did not own the shares or receive the dividends listed

                                               14
                                                                                               094
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1596ofof19177



in the “tax vouchers” and was not entitled to claim a refund of dividend withholding tax from

Plaintiff SKAT. Defendant Acer took these actions knowing that the purpose for submitting each

of the “tax vouchers” to SKAT was to induce SKAT to pay tax “refunds” to Defendant Linden in

the amounts reflected in the “tax vouchers.”

                                    CAUSES OF ACTION

                                           COUNT I

                      (Fraud – Against Defendants Linden & Schulman)

          62.   SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29 through 31, 38 through

44, and 57 through 59 to support claims for withholding tax refund payments.

          64.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          65.   In reasonable reliance on the false and fraudulent misrepresentations, SKAT paid

baseless withholding tax refund claims of DKK 13,168,507.50, or at least $2,062,000 (US), and

thereby suffered damages of that amount, plus interest.

          66.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                           COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          67.   SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.



                                               15
                                                                                            095
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09838-LAKDocument
                               Document394-2
                                        82 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page1697ofof19177



          68.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          69.   As alleged in paragraphs 26 through 61 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          70.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          71.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 61 above.

          72.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          73.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT III

                         (Unjust Enrichment – Against All Defendants)

          74.   SKAT repeats and realleges paragraphs 1 through 73 above as if fully set forth

herein.

          75.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          76.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          77.   SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                 16
                                                                                                 096
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09838-LAKDocument
                                Document394-2
                                         82 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page1798ofof19177



          78.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT IV

                      (Money Had & Received – Against All Defendants)

          79.   SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          81.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                            COUNT V

            (Negligent Misrepresentation – Against Defendants Linden & Schulman)

          82.   SKAT repeats and realleges paragraphs 1 through 81 above as if fully set forth

herein.

          83.   Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments of which they had a financial interest, to provide truthful, accurate, and complete

information to SKAT in all material respects concerning their applications for such payments.

          84.   Defendants made material misstatements described in paragraphs 29 through 31,

38 through 44, and 57 through 59 above in connection with the withholding tax refund claims they

submitted or caused to be submitted to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.



                                                17
                                                                                                097
         Case
           Case
              1:18-md-02865-LAK
                 1:18-cv-09838-LAKDocument
                                   Document394-2
                                            82 Filed
                                                 Filed04/22/20
                                                       07/02/20 Page
                                                                 Page1899ofof19177



          85.    Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          86.    Defendants failed to use reasonable care to determine whether the representations

made to SKAT were true, and Defendants were in a better position than SKAT to know the true

facts.

          87.    SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 13,168,507.50, or at least

$2,062,000 (US), plus interest.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.     For Counts I, II and V, for fraud, aiding and abetting fraud, and negligent

                 misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                 wrongful acts, plus pre-judgment interest, fees, costs and expenses.

          2.     For Counts III and IV, for unjust enrichment and money had and received, the

                 damages sustained or the amounts by which the Defendants were unjustly

                 enriched, or by which the Defendants received money to which they were not

                 entitled, plus pre-judgment interest, fees, costs and expenses.

          3.     For Counts I and II, punitive damages.

          4.     The costs of this action.

          5.     All other and further relief that is just and proper.




                                                   18
                                                                                                098
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-09838-LAKDocument
                           Document
                                  394-2
                                    82 Filed
                                        Filed04/22/20
                                              07/02/20 Page
                                                        Page19
                                                             100
                                                               of of
                                                                  19177



                                  JURY DEMAND

  Plaintiff SKAT demands a jury trial on all issues so triable.

                                                Respectfully submitted,

                                                HUGHES HUBBARD & REED LLP


                                                 /s/ Marc A. Weinstein
                                                William R. Maguire
                                                Marc A. Weinstein
                                                John T. McGoey
                                                One Battery Park Plaza
                                                New York, New York 10004-1482
                                                (212) 837-6000 (t)
                                                (212) 422-4726 (f)
                                                Bill.maguire@hugheshubbard.com
                                                Marc.weinstein@hugheshubbard.com
                                                John.mcgoey@hugheshubbard.com

                                                Counsel for Plaintiff Skatteforvaltningen
                                                (Customs and Tax Administration of the
                                                Kingdom of Denmark)




                                          19
                                                                                            099
      Case
         Case
           1:18-md-02865-LAK
               1:18-cv-09839-LAK
                               Document
                                 Document
                                        394-2
                                          88 Filed 04/22/20
                                                   07/02/20 Page 1101
                                                                   of 19
                                                                      of 177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                      Civil Action No. 18-cv-09839

                                    Plaintiff,             Honorable Lewis A. Kaplan

                          vs.                              April 22, 2020

 MOIRA ASSOCIATES LLC 401 (K)                              AMENDED COMPLAINT
 PLAN, STACEY KAMINER, and ACER
 INVESTMENT GROUP, LLC,                                    JURY TRIAL DEMANDED

                                   Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Moira Associates LLC 401 (K) Plan (“Moira”), Stacey Kaminer (“Kaminer”), and

Acer Investment Group, LLC (“Acer”) as follows:

I.       INTRODUCTION

         1.      Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.      This case stems from a fraudulent tax refund scheme that deceived SKAT into

paying out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion

(US), of allegedly withheld dividend tax.

         3.      The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Amended Complaint, Plaintiff was known as “SKAT,” and thereafter,
     pursuant to Danish legal order 804, entered on June 6, 2018, Plaintiff changed its legal name to
     Skatteforvaltningen, effective July 1, 2018.



                                                                                                           100
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09839-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 2102
                                                                  of 19
                                                                     of 177



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders that meet certain

qualifications that meet certain qualifications.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, did not earn the dividends they claimed to have earned, and were

not entitled to the tax refunds they claimed. These applications were also fraudulent because the

claimants falsely represented that they met the qualifications set forth in the double taxation treaty

between Denmark and the United States for a full repayment of the tax withheld on dividends.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and were

entitled to a tax refund. The agents obtained over $2.1 billion in refunds from SKAT, and

distributed the proceeds of the scheme to the claimants and other participants in the fraud. During

the period of 2012 to 2015, SKAT received fraudulent requests for tax refunds from several agents

on behalf of 277 pension plans in the United States, including Defendant Moira, as well as entities

in the United Kingdom, Canada, Malaysia, and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between



                                                   2
                                                                                                  101
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09839-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 3103
                                                                  of 19
                                                                     of 177



Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by

misrepresenting that they owned shares in Danish companies, had earned substantial dividend

income on their shares, and were entitled to refunds of tax withheld in respect of those dividends.

Through its investigation, SKAT discovered that these representations were false: the claimants

did not own the shares and they were not entitled to a refund of withholding tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Kaminer, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                                                                                                102
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09839-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 4104
                                                                    of 19
                                                                       of 177



                    b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and Authorized Representatives; and

                    c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.       The Defendants did know or should have known that these false representations

would cause SKAT to make payments to which the Defendants were not entitled.

          11.       SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.       As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.       As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 16,989,750.00,

or at least $2,660,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court3 has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on June 1, 2018, utilizing a
      conversion rate of 1 U.S. Dollar to 6.3861 DKK.

3.    This action was originally filed in the United States District Court for the District of Utah and transferred to this
      Court for pretrial proceedings pursuant to Order of the United States Judicial Panel on Multidistrict Litigation
      dated October 3, 2018. The jurisdictional allegations made in this Amended Complaint relate to the jurisdiction
      in which the original action was filed.

                                                             4
                                                                                                                      103
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09839-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 5105
                                                                    of 19
                                                                       of 177



costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.

         15.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.     PARTIES

         16.    Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Amended Complaint,

SKAT used a mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup,

Denmark.

         17.    Defendant Moira is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 5532 Lillehammer Lane, Suite 103, Park City, Utah 84098, USA. On

information and belief, each participant, or member, of Defendant Moira is a citizen of a State of

the United States. At all times material to the allegations in this Amended Complaint, Defendant

Moira purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified

under section 401(a) of the United States Internal Revenue Code, exempt from taxation under

section 501(a) of the United States Internal Revenue Code, and resident of the United States of

America for purposes of U.S. taxation.

         18.    Defendant Kaminer, on information and belief, is a citizen of the State of Utah. At

times relevant to the allegations in this Amended Complaint, Defendant Kaminer worked at the

same address listed by Defendant Moira in its requests to SKAT for tax refunds—5532

Lillehammer Lane, Suite 103, Park City, Utah 84098. At all times material to the allegations in

this Amended Complaint, Defendant Kaminer was the sole participant in and served as the

                                                  5
                                                                                                  104
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09839-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 6106
                                                                    of 19
                                                                       of 177



Authorized Representative for Defendant Moira. Defendant Kaminer was a Member and the Chief

Compliance Officer of Defendant Acer.

          19.     On information and belief, Defendant Acer is a Limited Liability Company

incorporated in the State of Delaware and is or was registered to do business in the States of

Florida, New Jersey, and Utah. At relevant times, Defendant Acer listed one of its operating

addresses as 5532 Lillehammer Ln, Suite 103, Park City, UT 84098.

IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States4 (“the Treaty”)

allows for a full refund of tax withheld on dividends paid by Danish companies to qualified U.S.

pension plans, which are exempt from taxation. In order to qualify for a full refund under the

Treaty, the U.S. pension plans must possess tax-qualified status under section 401(a) of the Internal

Revenue Code and the dividend serving as the basis of the refund request cannot arise from the



4.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).

                                                        6
                                                                                                            105
    Case
       Case
         1:18-md-02865-LAK
             1:18-cv-09839-LAK
                             Document
                               Document
                                      394-2
                                        88 Filed 04/22/20
                                                 07/02/20 Page 7107
                                                                 of 19
                                                                    of 177



carrying on of a business by the pension fund. For the reasons set forth in further detail below, the

pension plan claimants, including Defendant Moira, did not satisfy these requirements and were

therefore not entitled under the Treaty to the refunds they claimed from SKAT.

       24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they were qualified pension plans, had shareholdings in Danish companies, and

had received dividends on those shareholdings net of the tax. The claimants submitted refund

claims seeking the full 27% withholding tax that had allegedly been withheld from distributions

on shares that the claimants purported to own.

       25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT has now determined that, during the period

2012 through 2015, it received fraudulent dividend withholding tax refund claims as part of a

scheme involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a

Payment Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants

are described in further detail in paragraphs 34 through 61 below.

               1.      The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal Taxback Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

                                                 7
                                                                                                 106
Case
   Case
     1:18-md-02865-LAK
         1:18-cv-09839-LAK
                         Document
                           Document
                                  394-2
                                    88 Filed 04/22/20
                                             07/02/20 Page 8108
                                                             of 19
                                                                of 177



         a.      a short cover letter, printed on a Payment Agent’s letterhead and addressed

  to SKAT in Taastrup, Denmark;

         b.      a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

  Form”), which set out:

                 i.      the identity of the claimant representing that it owned the relevant

         shares and had received dividends net of withholding tax;

                 ii.     the amount of the tax refund claim;

                 iii.    a certification that the claimant was covered by the relevant double

         taxation treaty between Denmark and the country in which the claimant was

         resident; and

                 iv.     the bank account to which SKAT should pay the claim;

         c.      a “credit advice” note purporting to describe the shareholding (or security)

  and the amount of dividend tax withheld;

         d.      a signed Power of Attorney, by which the claimant’s Authorized

  Representative appointed a Payment Agent to act on behalf of the stated claimant; and

         e.      in respect of United States-based pension plans, a statement from the

  Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

  part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

  United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

  section 501(a) of the Code, and (III) resident in the United States for purposes of United

  States taxation.




                                           8
                                                                                          107
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09839-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 9109
                                                                  of 19
                                                                     of 177



        30.      By filing a refund application requesting the full 27% refund and enclosing the

statement from the IRS, the United States pension plan claimants falsely represented to SKAT that

they were qualified U.S. pension plans entitled to the maximum refunds provided by the Treaty.

        31.      The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

        32.      It was SKAT’s practice to pay claims that included the required supporting

documentation.

        33.      SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.      The Role of the Claimants

        34.      Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

        35.      Each of the claimants, including Defendant Moira, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

        36.      As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims.            Defendant Moira

represented that Defendant Kaminer was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Moira’s claims.

        37.      As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Moira represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.



                                                 9
                                                                                               108
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09839-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page10
                                                                  110
                                                                    of of
                                                                       19177



       38.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Moira made

eight (8) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 16,989,750.00, or at least $2,660,000 (US). These refund claims were submitted to

SKAT on the following dates: March 14, 2014; March 26, 2014; April 4, 2014; April 16, 2014;

August 14, 2014; and December 10, 2014.

       39.     In fact, Defendant Moira did not own the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

       40.     In addition to falsely representing that it owned the shares that were the subject of

the refund claims, Defendant Moira falsely represented to SKAT in each refund claim that it was

a qualified U.S. pension plan entitled to a full refund under the Treaty. This representation was

false because Defendant Moira did not meet the criteria for a qualified pension plan set forth in

section 401(a) of the Internal Revenue Code and purportedly carried on debt-financed activities in

breach of the Treaty’s prohibition on such activities by a pension plan.

       41.     Far from being a qualified U.S. pension plan, Defendant Moira cannot have

satisfied the requirements in section 401(a) of the Internal Revenue Code because it did not operate

for the exclusive benefit of its sponsoring entity’s employees and their beneficiaries. Rather,

Defendant Moira was operated for the benefit of entities and individuals who facilitated or

participated in the fraud. After SKAT paid the amount requested in Defendant Moira’s refund

claims, Defendant Moira subsequently directed or permitted the transfer of the large majority of

the illicit proceeds of the scheme to these other individuals and entities.




                                                 10
                                                                                                109
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09839-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page11
                                                                 111
                                                                   of of
                                                                      19177



       42.      In effect, Defendant Moira became a vehicle for the fraudulent scheme whose

purpose and continued existence was, at least in significant part, directly tied to the continuation

of the fraudulent scheme as opposed to a legitimate business purpose.

       43.      Defendant Moira’s representation that it was a qualified pension plan was also false

because it was not properly funded. The number of shares in Danish companies that Defendant

Moira claimed to have owned would have required funding from sources outside of contributions

from the employees of its plan sponsor and matching contributions from the plan sponsor. This

external funding would violate the funding requirements of the Internal Revenue Code and

disqualify Defendant Moira from being a qualified pension plan.

       44.      Defendant Moira also falsely represented to SKAT that it was entitled to a full

refund under the Treaty to the extent that it engaged in any activities that were debt-financed, in

breach of the Treaty’s prohibition on the carrying on of leveraged investment activities by a

pension fund.

       45.      Based on the false representations in the refund claims described in paragraphs 38

through 44, SKAT made payments totaling DKK 16,989,750.00, or at least $2,660,000 (US) to

Defendant Moira on the following dates: March 26, 2014; April 23, 2014; April 24, 2014; May 6,

2014; September 3, 2014; and January 7, 2015.

                3.     The Role of the Claimants’ Authorized Representatives

       46.      Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       47.      Defendant Kaminer executed at the direction of, and on behalf of, Defendant Moira

a “Power of Attorney” dated February 25, 2014, that granted to Payment Agent Goal authority to

                                                11
                                                                                                110
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09839-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page12
                                                                 112
                                                                   of of
                                                                      19177



be Defendant Moira’s “to be the attorney of [Moira] and in [Moira’s] name and otherwise on

[Moira’s] behalf and as [Moira’s] act and deed to sign, seal, execute, deliver, perfect and do all

deeds, instruments, acts and things which may be required (or which [Goal] shall consider

requisite) for or in connection with the provision of any tax services provided to [Moira] from time

to time, including the reclaiming from any taxation authority in any jurisdiction (as appropriate)

amounts in respect of payments made to [Moira] or through [Goal] on behalf of [Moira].”

Defendant Kaminer described herself as the “Trustee” of Defendant Moira.

       48.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Kaminer and be subject to her direction and control with respect to Defendant

Moira’s claims to SKAT.

       49.     Defendant Kaminer executed the Power of Attorney with knowledge that the plan

was not properly funded, was not established for the exclusive benefit of its sponsor’s employees,

and was not entitled to a refund under the Treaty.

       50.     Defendant Kaminer signed Power of Attorney documents as the Authorized

Representative for at least eight of the 277 U.S. entities that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Moira.

       51.     At least six claimants, including Defendant Moira, submitted requests to SKAT for

tax refunds using Defendant Kaminer’s 5532 Lillehammer Lane, Suite 103, Park City, Utah

address. Defendant Kaminer signed as Authorized Representative for four of those claimants.

               4.      The Role of the Payment Agents

       52.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.



                                                12
                                                                                                111
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09839-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page13
                                                                  113
                                                                    of of
                                                                       19177



       53.     By means of the Power of Attorney described in paragraphs 46-47 above, each

claimant authorized its respective Payment Agent to act on behalf of and subject to control of the

claimant with respect to submitting the withholding tax refund claims.

       54.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above. The documentation submitted with

the cover letter falsely represented to SKAT that Defendant Moira was a qualified pension plan

that satisfied the criteria under the Treaty and was therefore entitled to a full 27% refund.

       55.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       56.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

               5.      The Role of the Broker-Custodians

       57.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to



                                                 13
                                                                                                112
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09839-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page14
                                                                 114
                                                                   of of
                                                                      19177



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         58.    By way of example, with respect to Defendant Moira, one example of a “tax

voucher”:

                a.      is made out by ED&F Man Capital Markets Limited;

                b.      is signed by Christina MacKinnon as Head of Securities Operations, and

         Verrona Browne as Chief Operating Officer;

                c.      purports to certify Defendant Moira’s ownership of 700,000 shares in

         Novozymes A/S (a genuine company), whose shares were (and are) publicly traded on the

         OMX Copenhagen 20 Index in Denmark; and

                d.      states an International Securities Identification Number (“ISIN”) for

         Novozymes A/S shares as “DK0060336014”. An ISIN is a twelve-character alpha-

         numeric code that uniquely identifies securities for trading and settlement purposes.

         59.    Defendant Moira, which was not a qualified U.S. pension plan for purposes of the

Treaty, never owned the shares described above, never received any dividend from Danish

companies in which it was a purported shareholder and was not entitled to claim a refund of

dividend withholding tax.

                6.      The Role of Acer

         60.    On information and belief, Defendant Moira—through a signed Power of Attorney

or otherwise—granted Defendant Acer the authority to act as its representative and agent with

Broker-Custodian ED & F Man Capital Markets Limited. Defendant Acer used this authority to

direct ED & F Man Capital Markets Limited to take actions that caused the creation and submission

of the fraudulent “tax vouchers” described in paragraphs 57-58 above. As part of this authority,

Defendant Acer determined which Danish security and the number of shares that would be listed

                                                 14
                                                                                                 113
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09839-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page15
                                                                 115
                                                                   of of
                                                                      19177



in the “tax vouchers” that were submitted to Plaintiff SKAT. Defendant Acer also coordinated the

submission of the “tax vouchers” to non-party Goal, which used those “vouchers” to obtain refunds

for dividend withholding tax to which Defendant Moira was not entitled. Defendant Acer received

a portion of the dividend withholding tax refund purportedly paid by SKAT for the benefit of

Defendant Moira.

          61.   Through Defendant Kaminer and other directors or employees, Defendant Acer

took the actions described in paragraph 60 knowing that Defendant Moira did not own the shares

or receive the dividends listed in the “tax vouchers” and was not entitled to claim a refund of

dividend withholding tax from Plaintiff SKAT. Defendant Acer took these actions knowing that

the purpose for submitting each of the “tax vouchers” to SKAT was to induce SKAT to pay tax

“refunds” to Defendant Moira in the amounts reflected in the “tax vouchers.”

                                    CAUSES OF ACTION

                                           COUNT I

                       (Fraud – Against Defendants Moira & Kaminer)

          62.   SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29 through 31, 38 through

44, and 57 through 59 to support claims for withholding tax refund payments.

          64.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          65.   In reasonable reliance on the false and fraudulent misrepresentations, SKAT paid

baseless withholding tax refund claims of DKK 16,989,750.00, or at least $2,660,000 (US), and

thereby suffered damages of that amount, plus interest.

                                               15
                                                                                             114
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09839-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page16
                                                                 116
                                                                   of of
                                                                      19177



          66.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          67.   SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          69.   As alleged in paragraphs 26 through 61 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          70.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          71.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 61 above.

          72.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          73.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT III

                         (Unjust Enrichment – Against All Defendants)

          74.   SKAT repeats and realleges paragraphs 1 through 73 above as if fully set forth

herein.



                                                 16
                                                                                                 115
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09839-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page17
                                                                  117
                                                                    of of
                                                                       19177



          75.      This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          76.      By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          77.      SKAT suffered a loss because of the Defendants’ unjust enrichment.

          78.      The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                               COUNT IV

                         (Money Had & Received – Against All Defendants)

          79.      SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.      As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          81.      It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                               COUNT V

                (Negligent Misrepresentation – Against Defendants Moira & Kaminer)

          82.      SKAT repeats and realleges paragraphs 1 through 81 above as if fully set forth

herein.

          83.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments of which they had a financial interest, to provide truthful, accurate, and complete

information to SKAT in all material respects concerning their applications for such payments.

                                                   17
                                                                                                   116
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09839-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page18
                                                                  118
                                                                    of of
                                                                       19177



         84.    Defendants made material misstatements described in paragraphs 29 through 31,

38 through 44, and 57 through 59 above in connection with the withholding tax refund claims they

submitted or caused to be submitted to SKAT. Defendants knew, or should have known, that these

statements were inaccurate.

         85.    Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

         86.    Defendants failed to use reasonable care to determine whether the representations

made to SKAT were true, and Defendants were in a better position than SKAT to know the true

facts.

         87.    SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 16,989,750.00, or at least

$2,660,000 (US), plus interest.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

         1.     For Counts I, II and V, for fraud, aiding and abetting fraud, and negligent

                misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                wrongful acts, plus pre-judgment interest, fees, costs and expenses.

         2.     For Counts III and IV, for unjust enrichment and money had and received, the

                damages sustained or the amounts by which the Defendants were unjustly

                enriched, or by which the Defendants received money to which they were not

                entitled, plus pre-judgment interest, fees, costs and expenses.

         3.     For Counts I and II, punitive damages.


                                                 18
                                                                                               117
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-09839-LAKDocument
                           Document
                                  394-2
                                    88 Filed
                                        Filed04/22/20
                                              07/02/20 Page
                                                        Page19
                                                             119
                                                               of of
                                                                  19177



  4.     The costs of this action.

  5.     All other and further relief that is just and proper.


                                     JURY DEMAND

  Plaintiff SKAT demands a jury trial on all issues so triable.

                                                 Respectfully submitted,



                                                 HUGHES HUBBARD & REED LLP


                                                  /s/ Marc A. Weinstein
                                                 William R. Maguire
                                                 Marc A. Weinstein
                                                 John T. McGoey
                                                 One Battery Park Plaza
                                                 New York, New York 10004-1482
                                                 (212) 837-6000 (t)
                                                 (212) 422-4726 (f)
                                                 Bill.maguire@hugheshubbard.com
                                                 Marc.weinstein@hugheshubbard.com
                                                 John.mcgoey@hugheshubbard.com

                                                 Counsel for Plaintiff Skatteforvaltningen
                                                 (Customs and Tax Administration of the
                                                 Kingdom of Denmark)




                                           19
                                                                                             118
      Case
         Case
           1:18-md-02865-LAK
               1:18-cv-09840-LAK
                               Document
                                 Document
                                        394-2
                                          88 Filed 04/22/20
                                                   07/02/20 Page 1120
                                                                   of 20
                                                                      of 177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                      Civil Action No. 18-cv-09840

                                    Plaintiff,             Honorable Lewis A. Kaplan

                          vs.                              April 22, 2020

 RIVERSIDE ASSOCIATES DEFINED                              AMENDED COMPLAINT
 BENEFIT PLAN, DAVID SCHULMAN,
 and ACER INVESTMENT GROUP, LLC,                           JURY TRIAL DEMANDED

                                   Defendants.


         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Riverside Associates Defined Benefit Plan (“Riverside”), David Schulman

(“Schulman”), and Acer Investment Group, LLC (“Acer”) as follows:

I.       INTRODUCTION

         1.      Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.      This case stems from a fraudulent tax refund scheme that decieved SKAT into

paying out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion

(US), of allegedly withheld dividend tax.

         3.      The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded

stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they



1.   At the time of the events alleged in this Amended Complaint, Plaintiff was known as “SKAT,” and thereafter,
     pursuant to Danish legal order 804, entered on June 6, 2018, Plaintiff changed its legal name to
     Skatteforvaltningen, effective July 1, 2018.



                                                                                                           119
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09840-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 2121
                                                                  of 20
                                                                     of 177



pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders that meet certain

qualifications.

       4.         The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, did not earn the dividends they claimed to have earned, and were

not entitled to the tax refunds they claimed. These applications were also fraudulent because the

claimants falsely represented that they met the qualifications set forth in the double taxation treaty

between Denmark and the United States for a full repayment of the tax withheld on dividends.

       5.         The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and were

entitled to a tax refund. The agents obtained over $2.1 billion in refunds from SKAT, and

distributed the proceeds of the scheme to the claimants and other participants in the fraud. During

the period of 2012 to 2015, SKAT received fraudulent requests for tax refunds from several agents

on behalf of 277 pension plans in the United States, including Defendant Riverside, as well as

entities in the United Kingdom, Canada, Malaysia, and Luxembourg.

       6.         On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and



                                                  2
                                                                                                  120
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09840-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 3122
                                                                  of 20
                                                                     of 177



subsequently discovered that the claimants had submitted requests for tax refunds by

misrepresenting that they owned shares in Danish companies, had earned substantial dividend

income on their shares, and were entitled to refunds of tax withheld in respect of those dividends.

Through its investigation, SKAT discovered that these representations were false: the claimants

did not own the shares and they were not entitled to a refund of withholding tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Schulman, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                                                                                                121
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09840-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 4123
                                                                    of 20
                                                                       of 177



                    b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and Authorized Representatives; and

                    c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.       The Defendants did know or should have known that these false representations

would cause SKAT to make payments to which the Defendants were not entitled.

          11.       SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.       As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.       As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 12,724,425.00,

or at least $1,992,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court3 has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on June 1, 2018, utilizing a
      conversion rate of 1 U.S. Dollar to 6.3861 DKK.

3.    This action was originally filed in the United States District Court for the District of Utah and transferred to this
      Court for pretrial proceedings pursuant to Order of the United States Judicial Panel on Multidistrict Litigation
      dated October 3, 2018. The jurisdictional allegations made in this Amended Complaint relate to the jurisdiction
      in which the original action was filed.

                                                             4
                                                                                                                      122
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09840-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 5124
                                                                    of 20
                                                                       of 177



costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.

         15.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.     PARTIES

         16.    Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Amended Complaint,

SKAT used a mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup,

Denmark.

         17.    Defendant Riverside is a pension plan which, in its requests to SKAT for tax

refunds, listed its address as 5532 Lillehammer Lane, Suite 103, Park City, Utah 84098, USA. On

information and belief, each participant, or member, of Defendant Riverside is a citizen of a State

of the United States. At all times material to the allegations in this Amended Complaint, Defendant

Riverside purported to be a trust forming part of a pension, profit sharing, or stock bonus plan

qualified under section 401(a) of the United States Internal Revenue Code, exempt from taxation

under section 501(a) of the United States Internal Revenue Code, and resident of the United States

of America for purposes of U.S. taxation.

         18.    Defendant Schulman is a citizen of the State of New York. At all times material to

the allegations in this Amended Complaint, Defendant Schulman was the sole participant in and

served as the Authorized Representative for Defendant Riverside.

         19.    On information and belief, Defendant Acer is a Limited Liability Company

incorporated in the State of Delaware and is or was registered to do business in the States of

                                                 5
                                                                                                 123
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09840-LAK
                                Document
                                  Document
                                         394-2
                                           88 Filed 04/22/20
                                                    07/02/20 Page 6125
                                                                    of 20
                                                                       of 177



Florida, New Jersey, and Utah. At times material to the allegations in this Amended Complaint,

Defendant Acer listed one of its operating addresses as 5532 Lillehammer Ln, Suite 103, Park

City, UT 84098, the same address listed in Defendant Riverside’s fraudulent refund claims to

SKAT.

IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States4 (“the Treaty”)

allows for a full refund of tax withheld on dividends paid by Danish companies to qualified U.S.

pension plans, which are exempt from taxation. In order to qualify for a full refund under the

Treaty, the U.S. pension plans must possess tax-qualified status under section 401(a) of the Internal

Revenue Code and the dividend serving as the basis of the refund request cannot arise from the

carrying on of a business by the pension fund. For the reasons set forth in further detail below, the




4.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).

                                                        6
                                                                                                            124
    Case
       Case
         1:18-md-02865-LAK
             1:18-cv-09840-LAK
                             Document
                               Document
                                      394-2
                                        88 Filed 04/22/20
                                                 07/02/20 Page 7126
                                                                 of 20
                                                                    of 177



pension plan claimants, including Defendant Riverside, did not satisfy these requirements and

were therefore not entitled under the Treaty to the refunds they claimed from SKAT.

       24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they were qualified pension plans, had shareholdings in Danish companies, and

had received dividends on those shareholdings net of the tax. The claimants submitted refund

claims seeking the full 27% withholding tax that had allegedly been withheld from distributions

on shares that the claimants purported to own.

       25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT has now determined that, during the period

2012 through 2015, it received fraudulent dividend withholding tax refund claims as part of a

scheme involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a

Payment Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants

are described in further detail in paragraphs 34 through 61 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal Taxback Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:



                                                 7
                                                                                             125
Case
   Case
     1:18-md-02865-LAK
         1:18-cv-09840-LAK
                         Document
                           Document
                                  394-2
                                    88 Filed 04/22/20
                                             07/02/20 Page 8127
                                                             of 20
                                                                of 177



         a.      a short cover letter, printed on a Payment Agent’s letterhead and addressed

  to SKAT in Taastrup, Denmark;

         b.      a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

  Form”), which set out:

                 i.      the identity of the claimant representing that it owned the relevant

         shares and had received dividends net of withholding tax;

                 ii.     the amount of the tax refund claim;

                 iii.    a certification that the claimant was covered by the relevant double

         taxation treaty between Denmark and the country in which the claimant was

         resident; and

                 iv.     the bank account to which SKAT should pay the claim;

         c.      a “credit advice” note purporting to describe the shareholding (or security)

  and the amount of dividend tax withheld;

         d.      a signed Power of Attorney, by which the claimant’s Authorized

  Representative appointed a Payment Agent to act on behalf of the stated claimant; and

         e.      in respect of United States-based pension plans, a statement from the

  Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

  part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

  United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

  section 501(a) of the Code, and (III) resident in the United States for purposes of United

  States taxation.




                                           8
                                                                                          126
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09840-LAK
                              Document
                                Document
                                       394-2
                                         88 Filed 04/22/20
                                                  07/02/20 Page 9128
                                                                  of 20
                                                                     of 177



        30.      By filing a refund application requesting the full 27% refund and enclosing the

statement from the IRS, the United States pension plan claimants falsely represented to SKAT that

they were qualified U.S. pension plans entitled to the maximum refunds provided by the Treaty.

        31.      The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

        32.      It was SKAT’s practice to pay claims that included the required supporting

documentation.

        33.      SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.      The Role of the Claimants

        34.      Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

        35.      Each of the claimants, including Defendant Riverside, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

        36.      As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims. Defendant Riverside

represented that Defendant Schulman was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Riverside’s claims.

        37.      As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Riverside represented that non-party Goal was its agent and had authority to act on its behalf with

respect to its claims.



                                                 9
                                                                                               127
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09840-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page10
                                                                  129
                                                                    of of
                                                                       20177



       38.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Riverside made

eleven (11) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 12,724,425.00, or at least $1,992,000 (US). These refund claims were submitted to

SKAT on the following dates: March 26, 2014; April 4, 2014; April 16, 2014; May 6, 2014; May

28, 2014; March 13, 2015; March 18, 2015; and March 26, 2015.

       39.     In fact, Defendant Riverside did not own the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

       40.     In addition to falsely representing that it owned the shares that were the subject of

the refund claims, Defendant Riverside falsely represented to SKAT in each refund claim that it

was a qualified U.S. pension plan entitled to a full refund under the Treaty. This representation

was false because Defendant Riverside did not meet the criteria for a qualified pension plan set

forth in section 401(a) of the Internal Revenue Code and purportedly carried on debt-financed

activities in breach of the Treaty’s prohibition on such activities by a pension plan.

       41.     Far from being a qualified U.S. pension plan, Defendant Riverside cannot have

satisfied the requirements in section 401(a) of the Internal Revenue Code because it did not operate

for the exclusive benefit of its sponsoring entity’s employees and their beneficiaries. Rather,

Defendant Riverside was operated for the benefit of entities and individuals who facilitated or

participated in the fraud. After SKAT paid the amount requested in Defendant Riverside’s refund

claims, Riverside subsequently directed or permitted the transfer of the large majority of the illicit

proceeds of the scheme to these other individuals and entities.




                                                 10
                                                                                                  128
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09840-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page11
                                                                 130
                                                                   of of
                                                                      20177



        42.     In effect, Defendant Riverside became a vehicle for the fraudulent scheme whose

purpose and continued existence was, at least in significant part, directly tied to the continuation

of the fraudulent scheme as opposed to a legitimate business purpose.

        43.     Defendant Riverside’s representation that it was a qualified pension plan was also

false because it was not properly funded. The number of shares in Danish companies that

Defendant Riverside claimed to have owned would have required funding from sources outside of

contributions from the employees of its plan sponsor and matching contributions from the plan

sponsor. This external funding would violate the funding requirements of the Internal Revenue

Code and disqualify Defendant Riverside from being a qualified pension plan.

        44.     Defendant Riverside also falsely represented to SKAT that it was entitled to a full

refund under the Treaty to the extent that it engaged in any activities that were debt-financed, in

breach of the Treaty’s prohibition on the carrying on of leveraged investment activities by a

pension fund.

        45.     Based on the false representations in the refund claims described in paragraphs 38

through 44, SKAT made payments totaling DKK 12,724,425.00, or at least $1,992,000 (US), to

Defendant Riverside on the following dates: April 23, 2014; April 24, 2014; May 6, 2014; June

17, 2014; April 24, 2015; and April 29, 2015.

        46.     On information and belief, Defendant Schulman caused Defendant Riverside’s

fraudulent refund claims to be submitted to SKAT. Defendant Schulman exerted control over

Defendant Riverside as the plan’s sole participant, and used this control to commit the fraud on

SKAT.




                                                11
                                                                                                129
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09840-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page12
                                                                 131
                                                                   of of
                                                                      20177



       47.     In addition to Defendant Riverside, at least five other claimants, in their requests to

SKAT for tax refunds, also listed Defendant Acer’s address of 5532 Lillehammer Lane, Suite 103,

Park City, Utah 84098.

               3.      The Role of the Claimants’ Authorized Representatives

       48.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       49.     Defendant Schulman executed at the direction of, and on behalf of, Defendant

Riverside a “Power of Attorney” dated February 25, 2014, that granted to Payment Agent Goal

authority to be Defendant Riverside’s “to be the attorney of [Riverside] and in [Riverside’s] name

and otherwise on [Riverside’s] behalf and as [Riverside’s] act and deed to sign, seal, execute,

deliver, perfect and do all deeds, instruments, acts and things which may be required (or which

[Goal] shall consider requisite) for or in connection with the provision of any tax services provided

to [Riverside] from time to time, including the reclaiming from any taxation authority in any

jurisdiction (as appropriate) amounts in respect of payments made to [Riverside] or through [Goal]

on behalf of [Riverside].” Defendant Schulman described himself as the “Trustee” of Defendant

Riverside.

       50.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Schulman and be subject to his direction and control with respect to Defendant

Riverside’s claims to SKAT.

       51.     Defendant Schulman executed the Power of Attorney with knowledge that the plan

was not properly funded, was not established for the exclusive benefit of its sponsor’s employees,

and was not entitled to a refund under the Treaty.

                                                 12
                                                                                                  130
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09840-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page13
                                                                  132
                                                                    of of
                                                                       20177



               4.      The Role of the Payment Agents

       52.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       53.     By means of the Power of Attorney described in paragraphs 48-49 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

       54.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above. The documentation submitted with

the cover letter falsely represented to SKAT that Defendant Riverside was a qualified pension plan

that satisfied the criteria under the Treaty and was therefore entitled to a full 27% refund.

       55.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       56.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.



                                                 13
                                                                                                131
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09840-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page14
                                                                 133
                                                                   of of
                                                                      20177



                5.      The Role of the Broker-Custodians

         57.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         58.    By way of example, with respect to Defendant Riverside, one example of a “tax

voucher”:

                a.      is made out by ED&F Man Capital Markets Limited;

                b.      is signed by Christina MacKinnon as Head of Securities Operations;

                c.      purports to certify Defendant Riverside’s ownership of 2,000,000 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and

                d.      states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         59.    Defendant Riverside, which was not a qualified U.S. pension plan for purposes of

the Treaty, never owned the shares described above, never received any dividend from Danish

companies in which it was a purported shareholder and was not entitled to claim a refund of

dividend withholding tax.

                6.      The Role of Acer

         60.    On information and belief, Defendant Riverside—through a signed Power of

Attorney or otherwise—granted Defendant Acer the authority to act as its representative and agent

with Broker-Custodian ED & F Man Capital Markets Limited. Defendant Acer used this authority

to direct ED & F Man Capital Markets Limited to take actions that caused the creation and

                                                 14
                                                                                              132
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09840-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page15
                                                                 134
                                                                   of of
                                                                      20177



submission of the fraudulent “tax vouchers” described in paragraphs 57-58 above. As part of this

authority, Defendant Acer determined which Danish security and the number of shares that would

be listed in the “tax vouchers” that were submitted to Plaintiff SKAT. Defendant Acer also

coordinated the submission of the “tax vouchers” to non-party Goal, which used those “vouchers”

to obtain refunds for dividend withholding tax to which Defendant Riverside was not entitled.

Defendant Acer received a portion of the dividend withholding tax refund purportedly paid by

SKAT for the benefit of Defendant Riverside.

          61.   Through its directors or employees, Defendant Acer took the actions described in

paragraph 60 knowing that Defendant Riverside did not own the shares or receive the dividends

listed in the “tax vouchers” and was not entitled to claim a refund of dividend withholding tax

from Plaintiff SKAT. Defendant Acer took these actions knowing that the purpose for submitting

each of the “tax vouchers” to SKAT was to induce SKAT to pay tax “refunds” to Defendant

Riverside in the amounts reflected in the “tax vouchers.”

                                    CAUSES OF ACTION

                                           COUNT I

                     (Fraud – Against Defendants Riverside & Schulman)

          62.   SKAT repeats and realleges paragraphs 1 through 61 above as if fully set forth

herein.

          63.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29 through 31, 38 through

44, and 57 through 59 to support claims for withholding tax refund payments.

          64.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.



                                               15
                                                                                            133
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-09840-LAKDocument
                               Document
                                      394-2
                                        88 Filed
                                            Filed04/22/20
                                                  07/02/20 Page
                                                            Page16
                                                                 135
                                                                   of of
                                                                      20177



          65.   In reasonable reliance on the false and fraudulent misrepresentations, SKAT paid

baseless withholding tax refund claims of DKK 12,724,425.00, or at least $1,992,000 (US), and

thereby suffered damages of that amount, plus interest.

          66.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          67.   SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          69.   As alleged in paragraphs 26 through 61 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          70.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          71.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 61 above.

          72.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          73.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.




                                                 16
                                                                                                 134
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09840-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page17
                                                                  136
                                                                    of of
                                                                       20177



                                           COUNT III

                         (Unjust Enrichment – Against All Defendants)

          74.   SKAT repeats and realleges paragraphs 1 through 73 above as if fully set forth

herein.

          75.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          76.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          77.   SKAT suffered a loss because of the Defendants’ unjust enrichment.

          78.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                           COUNT IV

                      (Money Had & Received – Against All Defendants)

          79.   SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          81.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                17
                                                                                               135
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09840-LAKDocument
                                Document
                                       394-2
                                         88 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page18
                                                                  137
                                                                    of of
                                                                       20177



                                             COUNT V

           (Negligent Misrepresentation – Against Defendants Riverside & Schulman)

          82.    SKAT repeats and realleges paragraphs 1 through 81 above as if fully set forth

herein.

          83.    Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments of which they had a financial interest, to provide truthful, accurate, and complete

information to SKAT in all material respects concerning their applications for such payments.

          84.    Defendants made material misstatements described in paragraphs 29 through 31,

38 through 44, and 57 through 59 above in connection with every withholding tax refund claim

submitted on behalf of Defendant Riverside to SKAT. Defendants knew, or should have known,

that these statements were inaccurate.

          85.    Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and defendants expected SKAT to rely upon them.

          86.    Defendants failed to use reasonable care to determine whether the representations

made to SKAT were true, and Defendants were in a better position than SKAT to know the true

facts.

          87.    SKAT reasonably relied on the misstatements while reviewing defendants’ claims,

and as a direct and proximate result incurred damages of DKK 12,724,425.00, or at least

$1,992,000 (US), plus interest.

                                     REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:




                                                 18
                                                                                                 136
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-09840-LAKDocument
                           Document
                                  394-2
                                    88 Filed
                                        Filed04/22/20
                                              07/02/20 Page
                                                        Page19
                                                             138
                                                               of of
                                                                  20177



  1.    For Counts I, II and V, for fraud, aiding and abetting fraud, and negligent

        misrepresentation, the damages sustained by SKAT as a result of the Defendants’

        wrongful acts, plus pre-judgment interest, fees, costs and expenses.

  2.    For Counts III and IV, for unjust enrichment and money had and received, the

        damages sustained or the amounts by which the Defendants were unjustly

        enriched, or by which the Defendants received money to which they were not

        entitled, plus pre-judgment interest, fees, costs and expenses.

  3.    For Counts I and II, punitive damages.

  4.    The costs of this action.

  5.    All other and further relief that is just and proper.




                                          19
                                                                                       137
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-09840-LAKDocument
                           Document
                                  394-2
                                    88 Filed
                                        Filed04/22/20
                                              07/02/20 Page
                                                        Page20
                                                             139
                                                               of of
                                                                  20177



                                  JURY DEMAND

  Plaintiff SKAT demands a jury trial on all issues so triable.

                                                Respectfully submitted,



                                                HUGHES HUBBARD & REED LLP


                                                 /s/ Marc A. Weinstein
                                                William R. Maguire
                                                Marc A. Weinstein
                                                John T. McGoey
                                                One Battery Park Plaza
                                                New York, New York 10004-1482
                                                (212) 837-6000 (t)
                                                (212) 422-4726 (f)
                                                Bill.maguire@hugheshubbard.com
                                                Marc.weinstein@hugheshubbard.com
                                                John.mcgoey@hugheshubbard.com

                                                Counsel for Plaintiff Skatteforvaltningen
                                                (Customs and Tax Administration of the
                                                Kingdom of Denmark)




                                          20
                                                                                            138
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09841-LAK
                                Document
                                  Document
                                         394-2
                                           89 Filed 04/22/20
                                                    07/02/20 Page 1140
                                                                    of 20
                                                                       of 177




81,7('67$7(6',675,&7&2857
6287+(51',675,&72)1(:<25.


    6.$77()259$/71,1*(1                                             &LYLO$FWLRQ1RFY

                                                    3ODLQWLII       +RQRUDEOH/HZLV$.DSODQ

                                   YV                               $SULO

    $0(5,&$1,19(670(17*52832)                                      $0(1'('&203/$,17$1''(0$1'
    1(:<25./33(16,213/$1                                      )25-85<75,$/
    52%(57&5(0$67$&(<.$0,1(5
    DQG$&(5,19(670(17*5283//&                                                            

                                                    'HIHQGDQWV


           3ODLQWLII6NDWWHIRUYDOWQLQJHQ ³6.$7´ ZKLFKLVWKH&XVWRPVDQG7D[$GPLQLVWUDWLRQRI

WKH .LQJGRP RI 'HQPDUN E\ LWV DWWRUQH\V +XJKHV +XEEDUG                          5HHG //3 DOOHJHV DJDLQVW

'HIHQGDQWV$PHULFDQ,QYHVWPHQW*URXSRI1HZ<RUN/33HQVLRQ3ODQ ³$PHULFDQ,QYHVWPHQW

*URXS´ 5REHUW&UHPD ³&UHPD´ 6WDFH\.DPLQHU ³.DPLQHU´ DQG$FHU,QYHVWPHQW*URXS

//& ³$FHU´ DVIROORZV

,         ,1752'8&7,21

                     3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV

                     7KLV FDVH VWHPV IURP D IUDXGXOHQW WD[ UHIXQG VFKHPH WKDW GHFHLYHG 6.$7 LQWR

SD\LQJRXWRYHUELOOLRQ'DQLVK.URQHU ³'..´ WKHHTXLYDOHQWRIDSSUR[LPDWHO\ELOOLRQ

    86 RIDOOHJHGO\ZLWKKHOGGLYLGHQGWD[




 $WWKHWLPHRIWKHHYHQWVDOOHJHGLQWKLV$PHQGHG&RPSODLQW3ODLQWLIIZDVNQRZQDV³6.$7´DQGWKHUHDIWHU
    SXUVXDQW WR 'DQLVK OHJDO RUGHU  HQWHUHG RQ -XQH   3ODLQWLII FKDQJHG LWV OHJDO QDPH WR
    6NDWWHIRUYDOWQLQJHQHIIHFWLYH-XO\


B
                                                                                                                   139
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09841-LAK
                              Document
                                Document
                                       394-2
                                         89 Filed 04/22/20
                                                  07/02/20 Page 2141
                                                                  of 20
                                                                     of 177
                                                                                                            

             7KHHVVHQFHRIWKHIUDXGXOHQWVFKHPHLVWKDWHDFKRIRYHUHQWLWLHVSUHWHQGHGWR

RZQVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ,QGH[WKHPRVWWUDGHG

VWRFNVLQ'HQPDUN7KH'DQLVKFRPSDQLHVDUHUHTXLUHGWRZLWKKROGWD[RQGLYLGHQGVWKH\

SD\WRVKDUHKROGHUV8QGHUFHUWDLQGRXEOHWD[DWLRQWUHDWLHVEHWZHHQ'HQPDUNDQGRWKHUFRXQWULHV

LQFOXGLQJWKH8QLWHG6WDWHVWKLVWD[LVUHLPEXUVDEOHWRQRQ'DQLVKVKDUHKROGHUVWKDWPHHWFHUWDLQ

TXDOLILFDWLRQVWKDWPHHWFHUWDLQTXDOLILFDWLRQV

             7KH HQWLWLHV DFWLQJ WKURXJK WKHLU DJHQWV DQG UHSUHVHQWDWLYHV DSSOLHG WR 6.$7

FODLPLQJUHSD\PHQWVRIWD[ZLWKKHOGRQGLYLGHQGVWKDWWKH\SXUSRUWHGWRKDYHHDUQHGRQVKDUHVRI

'DQLVK FRPSDQLHV  7KHVH DSSOLFDWLRQV ZHUH IUDXGXOHQW EHFDXVH WKH FODLPDQWV GLG QRW RZQ WKH

VKDUHVWKDWWKH\FODLPHGWRRZQGLGQRWHDUQWKHGLYLGHQGVWKH\FODLPHGWRKDYHHDUQHGDQGZHUH

QRWHQWLWOHGWRWKHWD[UHIXQGVWKH\FODLPHG7KHVHDSSOLFDWLRQVZHUHDOVRIUDXGXOHQWEHFDXVHWKH

FODLPDQWVIDOVHO\UHSUHVHQWHGWKDWWKH\PHWWKHTXDOLILFDWLRQVVHWIRUWKLQWKHGRXEOHWD[DWLRQWUHDW\

EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHVIRUDIXOOUHSD\PHQWRIWKHWD[ZLWKKHOGRQGLYLGHQGV

             7KHFODLPDQWVHIIHFWXDWHGWKHVFKHPHE\DSSRLQWLQJDJHQWVWRDSSO\WR6.$7IRU

UHIXQGVLQUHVSHFWRIVKDUHVLQ'DQLVKFRPSDQLHVWKDWWKH\GLGQRWRZQ7KHDJHQWVVXEPLWWHGWKH

IUDXGXOHQWDSSOLFDWLRQVDWWKHGLUHFWLRQ RI DQG RQ EHKDOI RIWKHFODLPDQWVDQGWKHLUDXWKRUL]HG

UHSUHVHQWDWLYHVZLWKIDOVHGRFXPHQWDWLRQUHSUHVHQWLQJWKDWWKHFODLPDQWVRZQHGVXEVWDQWLDOVKDUHV

LQ'DQLVKFRPSDQLHVKDGHDUQHGVXEVWDQWLDOGLYLGHQGVIRUZKLFKWD[KDGEHHQZLWKKHOGDQGZHUH

HQWLWOHG WR D WD[ UHIXQG  7KH DJHQWV REWDLQHG RYHU  ELOOLRQ LQ UHIXQGV IURP 6.$7 DQG

GLVWULEXWHGWKHSURFHHGVRIWKHVFKHPHWRWKHFODLPDQWVDQGRWKHUSDUWLFLSDQWVLQWKHIUDXG'XULQJ

WKHSHULRGWR6.$7UHFHLYHGIUDXGXOHQWUHTXHVWVIRUWD[UHIXQGVIURPVHYHUDODJHQWV

RQEHKDOIRISHQVLRQSODQVLQWKH8QLWHG6WDWHVLQFOXGLQJ'HIHQGDQW$PHULFDQ,QYHVWPHQW

*URXSDVZHOODVHQWLWLHVLQWKH8QLWHG.LQJGRP&DQDGD0DOD\VLDDQG/X[HPERXUJ



                                                      
B
                                                                                                      140
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09841-LAK
                              Document
                                Document
                                       394-2
                                         89 Filed 04/22/20
                                                  07/02/20 Page 3142
                                                                  of 20
                                                                     of 177
                                                                                                               

              2Q -XQH   6.$7 UHFHLYHG LQIRUPDWLRQ LQGLFDWLQJ WKDW FHUWDLQ FODLPDQWV

PD\ KDYH VXEPLWWHG IUDXGXOHQW WD[ UHIXQG FODLPV EDVHG RQ WKH GRXEOH WD[DWLRQ WUHDW\ EHWZHHQ

'HQPDUN DQG 0DOD\VLD  %DVHG RQ WKLV LQIRUPDWLRQ 6.$7 XQGHUWRRN DQ LQYHVWLJDWLRQ DQG

VXEVHTXHQWO\ GLVFRYHUHG WKDW WKH FODLPDQWV KDG VXEPLWWHG UHTXHVWV IRU WD[ UHIXQGV E\

PLVUHSUHVHQWLQJ WKDW WKH\ RZQHG VKDUHV LQ 'DQLVK FRPSDQLHV KDG HDUQHG VXEVWDQWLDO GLYLGHQG

LQFRPHRQWKHLUVKDUHVDQGZHUHHQWLWOHGWRUHIXQGVRIWD[ZLWKKHOGLQUHVSHFWRIWKRVHGLYLGHQGV

7KURXJKLWVLQYHVWLJDWLRQ6.$7GLVFRYHUHGWKDWWKHVHUHSUHVHQWDWLRQVZHUHIDOVHWKHFODLPDQWV

GLGQRWRZQWKHVKDUHVDQGWKH\ZHUHQRWHQWLWOHGWRDUHIXQGRIZLWKKROGLQJWD[

              $V D UHVXOW RI WKHVH IDOVH FODLPV WKH FODLPDQWV DQG WKHLU DJHQWV UHFHLYHG FDVK

SD\PHQWVRIZKDWZHUHVXSSRVHGWREH³UHIXQGV´RIWD[WRZKLFKWKH\ZHUHQRWHQWLWOHG'XULQJ

WKHFRXUVHRILWVLQYHVWLJDWLRQ6.$7DOVROHDUQHGWKDWWKHVFKHPHLQYROYHGHQWLWLHVDQGLQGLYLGXDOV

QRWMXVWLQ0DOD\VLDEXWDOVRLQWKH8QLWHG6WDWHV&DQDGD8QLWHG.LQJGRPDQG/X[HPERXUJ

              2Q RU DERXW $XJXVW   6.$7 VWRSSHG SD\LQJ DOO FODLPV IRU UHIXQGV RI

GLYLGHQGZLWKKROGLQJWD[ZKLOHLWLQYHVWLJDWHGWKHIUDXGXOHQWVFKHPH$WWKHVDPHWLPH6.$7

UHSRUWHGWKHDOOHJHGIUDXGWRWKH'DQLVK3XEOLF3URVHFXWRUIRU6HULRXV(FRQRPLFDQG,QWHUQDWLRQDO

&ULPH ³6,.´   7KH IUDXGXOHQW VFKHPH LV FXUUHQWO\ XQGHU LQYHVWLJDWLRQ E\ ODZ HQIRUFHPHQW

DXWKRULWLHV LQ'HQPDUNWKH8QLWHG.LQJGRP*HUPDQ\DQGRWKHUMXULVGLFWLRQV $W OHDVWWKUHH

LQGLYLGXDOVKDYHEHHQFULPLQDOO\FKDUJHGE\6,.

              7KHFODLPDQWVREWDLQHGVXEVWDQWLDODVVLVWDQFHLQWKHIUDXGXOHQWVFKHPHIURPVHYHUDO

RWKHUHQWLWLHVDQGLQGLYLGXDOVLQFOXGLQJEXWQRWOLPLWHGWR

                 D     7KH $XWKRUL]HG 5HSUHVHQWDWLYHV RI WKH FODLPDQWV VXFK DV 'HIHQGDQW

         .DPLQHU ZKR DPRQJ RWKHU WKLQJV H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI WKH




                                                      
B
                                                                                                         141
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09841-LAK
                                Document
                                  Document
                                         394-2
                                           89 Filed 04/22/20
                                                    07/02/20 Page 4143
                                                                    of 20
                                                                       of 177
                                                                                                                                  

           FODLPDQWVGRFXPHQWVDXWKRUL]LQJWKH3D\PHQW$JHQWVWRVXEPLWWKHFODLPDQWV¶WD[UHIXQG

           FODLPVDQGWRUHFHLYHIURP6.$7SD\PHQWVLQUHVSHFWRIWKRVHFODLPV

                       E         7KH QRQSDUW\ 3D\PHQW $JHQWV ZKLFK DUH FRPSDQLHV WKDW VXEPLWWHG

           IUDXGXOHQWWD[UHIXQGFODLPVWR6.$7DWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKHFODLPDQWV

           DQG$XWKRUL]HG5HSUHVHQWDWLYHVDQG

                       F         7KH QRQSDUW\ %URNHU&XVWRGLDQV ZKLFK DUH ILQDQFLDO LQVWLWXWLRQV WKDW

           SURYLGHG VWDWHPHQWV IDOVHO\ UHSUHVHQWLQJ WKDW WKH FODLPDQWV RZQHG VKDUHV LQ 'DQLVK

           FRPSDQLHVDQGKDGHDUQHGGLYLGHQGVRQWKRVHVKDUHV

                   7KH'HIHQGDQWVGLGNQRZRUVKRXOG KDYHNQRZQWKDWWKHVHIDOVHUHSUHVHQWDWLRQV

ZRXOGFDXVH6.$7WRPDNHSD\PHQWVWRZKLFKWKH'HIHQGDQWVZHUHQRWHQWLWOHG

                   6.$7 PDGH DOO WKH SD\PHQWV WR WKH FODLPDQWV¶ 3D\PHQW $JHQWV ZKLFK RQ

LQIRUPDWLRQDQGEHOLHIGLVWULEXWHGWKHSURFHHGVWRRWKHUSDUWLFLSDQWVLQWKHIUDXGLQFOXGLQJWKH

FODLPDQWVDQGWKH$XWKRUL]HG5HSUHVHQWDWLYHV

                   $VDUHVXOWRIWKHRYHUDOOIUDXGXOHQWVFKHPH6.$7SDLGEDVHOHVVZLWKKROGLQJWD[

UHIXQGFODLPVRIDSSUR[LPDWHO\ELOOLRQ 86 

                   $VDUHVXOWRIWKHIUDXGXOHQWFODLPVE\WKH'HIHQGDQWVLQWKLVDFWLRQ6.$7SDLG

EDVHOHVVZLWKKROGLQJWD[UHIXQGFODLPVDQGZDVGDPDJHGLQWKHDPRXQWRI'..RUDW

OHDVW 86 SOXVLQWHUHVW

,,       -85,6',&7,21 9(18(

                   3XUVXDQW WR  86&   D   WKLV &RXUW KDV MXULVGLFWLRQ RYHU DOO FODLPV

EHFDXVHWKHPDWWHULQFRQWURYHUV\H[FHHGVWKHVXPRUYDOXHRIH[FOXVLYHRILQWHUHVWDQG




 7KLVDFWLRQZDVRULJLQDOO\ILOHGLQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI1HZ-HUVH\DQGWUDQVIHUUHG
    WR WKLV &RXUW IRU SUHWULDO SURFHHGLQJV SXUVXDQW WR 2UGHU RI WKH 8QLWHG 6WDWHV -XGLFLDO 3DQHO RQ 0XOWLGLVWULFW

                                                               
B
                                                                                                                            142
        Case
           Case
             1:18-md-02865-LAK
                 1:18-cv-09841-LAK
                                 Document
                                   Document
                                          394-2
                                            89 Filed 04/22/20
                                                     07/02/20 Page 5144
                                                                     of 20
                                                                        of 177
                                                                                                                     

FRVWVDQGLVEHWZHHQDQDJHQF\RULQVWUXPHQWDOLW\RIDIRUHLJQVWDWHDQGFLWL]HQVRIDVWDWHRURI

GLIIHUHQWVWDWHV

                    9HQXHLVSURSHUSXUVXDQWWR86& E EHFDXVHDVXEVWDQWLDOSDUWRIWKH

HYHQWVRURPLVVLRQVJLYLQJULVHWRWKHFODLPVRFFXUUHGLQWKLV'LVWULFW,QWKHDOWHUQDWLYHYHQXHLV

SURSHUEHFDXVHDWOHDVWRQHRIWKH'HIHQGDQWVLVVXEMHFWWRWKHMXULVGLFWLRQRIWKLV&RXUW

,,,      3$57,(6

                    3ODLQWLII 6.$7 LV WKH DJHQF\ RI WKH JRYHUQPHQW RI 'HQPDUN FKDUJHG ZLWK WKH

DVVHVVPHQWDQGFROOHFWLRQRI'DQLVKWD[HV6.$7LVORFDWHGDWVWEDQHJDGH.¡EHQKDYQ

 'HQPDUN  'XULQJ WKH SHULRG PDWHULDO WR WKH HYHQWV GHVFULEHG LQ WKLV $PHQGHG &RPSODLQW

6.$7 XVHGD PDLOLQJDGGUHVVRI6NDWWHFHQWHU+¡MH7DDVWUXS3RVWERNV  '. 7DDVWUXS

'HQPDUN

                    'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSLVDSHQVLRQSODQZKLFKLQLWVUHTXHVWVWR

6.$7 IRU WD[ UHIXQGVOLVWHG LWV DGGUHVVDV&ODUHPRQW5RDG6XLWH%HUQDUGVYLOOH 1HZ

-HUVH\  86$  8SRQ LQIRUPDWLRQ DQG EHOLHI HDFK RI WKH SDUWLFLSDQWV RU PHPEHUV RI

'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSLVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHV

PDWHULDOWRWKHDOOHJDWLRQVLQWKLV$PHQGHG&RPSODLQW'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS

SXUSRUWHGWREHDWUXVWIRUPLQJSDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHU

VHFWLRQ D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGHH[HPSWIURPWD[DWLRQXQGHUVHFWLRQ

 D RIWKH8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGHDQGUHVLGHQWLQWKH8QLWHG6WDWHVRI$PHULFD

IRUSXUSRVHVRI86WD[DWLRQ

                   'HIHQGDQW&UHPDLVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV'HIHQGDQW&UHPDZDV

WKHVROHSDUWLFLSDQWLQ'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS$WWLPHVUHOHYDQWWRWKHDOOHJDWLRQV


      /LWLJDWLRQGDWHG2FWREHU7KHMXULVGLFWLRQDODOOHJDWLRQVPDGHLQWKLV$PHQGHG&RPSODLQWUHODWHWRWKH
      MXULVGLFWLRQLQZKLFKWKHRULJLQDODFWLRQZDVILOHG

                                                          
B
                                                                                                               143
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09841-LAK
                                Document
                                  Document
                                         394-2
                                           89 Filed 04/22/20
                                                    07/02/20 Page 6145
                                                                    of 20
                                                                       of 177
                                                                                                           

LQWKLV$PHQGHG&RPSODLQW'HIHQGDQW&UHPDZDVDQRIILFHURUHPSOR\HHRI'HIHQGDQW$FHUDQG

ZRUNHG DW $FHU¶V RIILFH ORFDWHG DW  &ODUHPRQW 5RDG 6XLWH  %HUQDUGVYLOOH 1HZ -HUVH\

WKHVDPHDGGUHVVOLVWHGE\'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSLQLWVUHIXQGFODLPVWR

6.$7

            'HIHQGDQW.DPLQHULVDFLWL]HQRID6WDWHRIWKH8QLWHG6WDWHV$WDOOWLPHVPDWHULDO

WR WKH DOOHJDWLRQV LQ WKLV $PHQGHG &RPSODLQW 'HIHQGDQW .DPLQHU VHUYHG DV WKH $XWKRUL]HG

5HSUHVHQWDWLYHIRU'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS$WUHOHYDQWWLPHV'HIHQGDQW.DPLQHU

ZDVD0HPEHUDQGWKH&KLHI&RPSOLDQFH2IILFHURI'HIHQGDQW$FHU

            2QLQIRUPDWLRQDQGEHOLHI'HIHQGDQW$FHULVDILQDQFLDOVHUYLFHVILUPLQFRUSRUDWHG

LQWKH6WDWHRI'HODZDUHDQGLVRUZDVUHJLVWHUHGWRGREXVLQHVVLQWKH6WDWHVRI)ORULGD1HZ-HUVH\

DQG8WDK$WUHOHYDQWWLPHV'HIHQGDQW$FHUKDGDQRIILFHORFDWHGDW&ODUHPRQW5RDG6XLWH

%HUQDUGVYLOOH1HZ-HUVH\WKHVDPHDGGUHVVOLVWHGE\'HIHQGDQW$PHULFDQ,QYHVWPHQW

*URXSLQLWVUHIXQGFODLPVWR6.$7

,9     )$&78$/$//(*$7,216

         $    7KH'DQLVK:LWKKROGLQJ7D[6\VWHP

            :LWKKROGLQJ WD[ LV D FRPPRQ ILVFDO GHYLFH E\ ZKLFK WD[HV DUH GHGXFWHG DW WKH

VRXUFHE\DSD\HURILQFRPHDQGDUHUHSRUWHGWRWKHUHOHYDQWWD[DXWKRULW\,QWKLVFDVHWKHUHOHYDQW

WD[DXWKRULW\LV6.$7

            8QGHUWKH'DQLVK:LWKKROGLQJ7D[$FWVHFWLRQ'DQLVKFRPSDQLHVDUHUHTXLUHG

WRZLWKKROGRIWKHGLYLGHQGGLVWULEXWHGDVWRWKHLUVKDUHV

            )RUHLJQVKDUHKROGHUVPD\EHHQWLWOHGWRDUHIXQGLIWKHZLWKKHOGWD[H[FHHGVWKH

DPRXQWRIWD[RZHGDFFRUGLQJWRDGRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHVKDUHKROGHU¶V

FRXQWU\RIUHVLGHQFH



                                                   
B
                                                                                                     144
       Case
          Case
            1:18-md-02865-LAK
                1:18-cv-09841-LAK
                                Document
                                  Document
                                         394-2
                                           89 Filed 04/22/20
                                                    07/02/20 Page 7146
                                                                    of 20
                                                                       of 177
                                                                                                                 

                    $GRXEOHWD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKH8QLWHG6WDWHV ³WKH7UHDW\´ 

DOORZVIRUDIXOOUHIXQGRIWD[ZLWKKHOGRQGLYLGHQGVSDLGE\'DQLVKFRPSDQLHVWRTXDOLILHG86

SHQVLRQSODQVZKLFKDUHH[HPSWIURPWD[DWLRQ,QRUGHUWRTXDOLI\IRUDIXOOUHIXQGXQGHUWKH

7UHDW\WKH86SHQVLRQSODQVPXVWSRVVHVVWD[TXDOLILHGVWDWXVXQGHUVHFWLRQ D RIWKH,QWHUQDO

5HYHQXH&RGHDQGWKHGLYLGHQGVHUYLQJDVWKHEDVLVRIWKHUHIXQGUHTXHVWFDQQRWDULVHIURPWKH

FDUU\LQJRQRIDEXVLQHVVE\WKHSHQVLRQIXQG)RUWKHUHDVRQVVHWIRUWKLQIXUWKHUGHWDLOEHORZWKH

SHQVLRQSODQFODLPDQWVLQFOXGLQJ'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSGLGQRWVDWLVI\WKHVH

UHTXLUHPHQWVDQGZHUHWKHUHIRUHQRWHQWLWOHGXQGHUWKH7UHDW\WRWKHUHIXQGVWKH\FODLPHGIURP

6.$7

                    6.$7SDLGFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[PDGHE\FODLPDQWVZKR

UHSUHVHQWHGWKDWWKH\ZHUHTXDOLILHGSHQVLRQSODQVKDGVKDUHKROGLQJVLQ'DQLVKFRPSDQLHVDQG

KDG UHFHLYHG GLYLGHQGVRQ WKRVH VKDUHKROGLQJVQHWRIWKHWD[ 7KH FODLPDQWV VXEPLWWHG UHIXQG

FODLPVVHHNLQJWKHIXOOZLWKKROGLQJWD[WKDWKDGDOOHJHGO\EHHQZLWKKHOGIURPGLVWULEXWLRQV

RQVKDUHVWKDWWKHFODLPDQWVSXUSRUWHGWRRZQ

                    ,WZDV6.$7¶VQRUPDOSUDFWLFHWRDFFHSWFODLPVIURPGHVLJQDWHGSD\PHQWDJHQWV

DQGWRWUDQVPLWUHIXQGVWRFODLPDQWVWKURXJKWKHLUGHVLJQDWHGSD\PHQWDJHQWV

            %         7KH)UDXGXOHQW6FKHPH

                    $VDUHVXOWRILWVLQYHVWLJDWLRQ6.$7KDVQRZGHWHUPLQHGWKDWGXULQJWKHSHULRG

 WKURXJK  LW UHFHLYHG IUDXGXOHQW GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV DV SDUW RI D

VFKHPHLQYROYLQJ L DSHQVLRQSODQRURWKHUFODLPDQW LL DQ$XWKRUL]HG5HSUHVHQWDWLYH LLL D




 3URWRFRO$PHQGLQJ7D[&RQYHQWLRQZLWK'HQPDUN86'HQDUW F 0D\67UHDW\'RF1R
     DPHQGLQJ&RQYHQWLRQDQG3URWRFRO%HWZHHQWKH8QLWHG6WDWHVDQG'HQPDUNIRUWKH$YRLGDQFHRI'RXEOH
    7D[DWLRQDQGWKH3UHYHQWLRQRI)LVFDO(YDVLRQZLWK5HVSHFWWR7D[HVRQ,QFRPH86'HQ$XJ6
    7UHDW\'RF1R 

                                                        
B
                                                                                                           145
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09841-LAK
                              Document
                                Document
                                       394-2
                                         89 Filed 04/22/20
                                                  07/02/20 Page 8147
                                                                  of 20
                                                                     of 177
                                                                                                           

3D\PHQW$JHQWDQG LY D%URNHU&XVWRGLDQ7KHUHVSHFWLYHUROHVRIHDFKRIWKHVHSDUWLFLSDQWV

DUHGHVFULEHGLQIXUWKHUGHWDLOLQSDUDJUDSKVWKURXJKEHORZ

                     7KH)UDXGXOHQW5HIXQG&ODLPV3URFHVV

            7KH FODLPDQWV VXEPLWWHG IUDXGXOHQW FODLPV WR 6.$7 WKURXJK 3D\PHQW $JHQWV

LQFOXGLQJQRQSDUW\*RDO7D[%DFN/LPLWHG ³*RDO´ HDFKRIZKLFKVXEPLWWHGFODLPVE\PDLORU

E\HPDLOWUDQVPLVVLRQV

            7KH FODLPDQWV UHFHLYHG SD\PHQWV ZLWK UHVSHFW WR WKHLU UHIXQG FODLPV IURP WKHLU

GHVLJQDWHG3D\PHQW$JHQWVWRZKLFK6.$7WUDQVPLWWHGSD\PHQWE\EDQNWUDQVIHU

            (DFKRIWKHFODLPDQWVSURYLGHGWKHIROORZLQJGRFXPHQWDWLRQWR6.$7WKURXJKWKHLU

GHVLJQDWHGDJHQWV

                D     DVKRUWFRYHUOHWWHUSULQWHGRQD3D\PHQW$JHQW¶VOHWWHUKHDGDQGDGGUHVVHG

         WR6.$7LQ7DDVWUXS'HQPDUN

                E     D6.$7³&ODLPWR5HOLHIIURP'DQLVK'LYLGHQG7D[´IRUP WKH³&ODLP

         )RUP´ ZKLFKVHWRXW

                        L       WKHLGHQWLW\RIWKHFODLPDQWUHSUHVHQWLQJWKDWLWRZQHGWKHUHOHYDQW

                VKDUHVDQGKDGUHFHLYHGGLYLGHQGVQHWRIZLWKKROGLQJWD[

                        LL      WKHDPRXQWRIWKHWD[UHIXQGFODLP

                        LLL     DFHUWLILFDWLRQWKDWWKHFODLPDQWZDVFRYHUHGE\WKHUHOHYDQWGRXEOH

                WD[DWLRQWUHDW\EHWZHHQ'HQPDUNDQGWKHFRXQWU\LQZKLFKWKHFODLPDQWZDV

                UHVLGHQWDQG

                        LY      WKHEDQNDFFRXQWWRZKLFK6.$7VKRXOGSD\WKHFODLP

                F     D³FUHGLWDGYLFH´QRWHSXUSRUWLQJWRGHVFULEHWKHVKDUHKROGLQJ RUVHFXULW\ 

         DQGWKHDPRXQWRIGLYLGHQGWD[ZLWKKHOG



                                                    
B
                                                                                                     146
     Case
        Case
          1:18-md-02865-LAK
              1:18-cv-09841-LAK
                              Document
                                Document
                                       394-2
                                         89 Filed 04/22/20
                                                  07/02/20 Page 9148
                                                                  of 20
                                                                     of 177
                                                                                                               

                  G     D VLJQHG 3RZHU RI $WWRUQH\ E\ ZKLFK WKH FODLPDQW¶V $XWKRUL]HG

         5HSUHVHQWDWLYHDSSRLQWHGD3D\PHQW$JHQWWRDFWRQEHKDOIRIWKHVWDWHGFODLPDQWDQG

                  H     LQ UHVSHFW RI 8QLWHG 6WDWHVEDVHG SHQVLRQ SODQV D VWDWHPHQW IURP WKH

         ,QWHUQDO5HYHQXH6HUYLFH ³,56´ FHUWLI\LQJWKDWHDFKSHQVLRQSODQZDV , DWUXVWIRUPLQJ

         SDUWRIDSHQVLRQSURILWVKDULQJRUVWRFNERQXVSODQTXDOLILHGXQGHUVHFWLRQ D RIWKH

         8QLWHG6WDWHV,QWHUQDO5HYHQXH&RGH WKH³&RGH´  ,, H[HPSWIURP86WD[DWLRQXQGHU

         VHFWLRQ D RIWKH&RGHDQG ,,, UHVLGHQWLQWKH8QLWHG6WDWHVIRUSXUSRVHVRI8QLWHG

         6WDWHVWD[DWLRQ

              %\ ILOLQJ D UHIXQG DSSOLFDWLRQ UHTXHVWLQJ WKH IXOO  UHIXQG DQG HQFORVLQJ WKH

VWDWHPHQWIURPWKH,56WKH8QLWHG6WDWHVSHQVLRQSODQFODLPDQWVIDOVHO\UHSUHVHQWHGWR6.$7WKDW

WKH\ZHUHTXDOLILHG86SHQVLRQSODQVHQWLWOHGWRWKHPD[LPXPUHIXQGVSURYLGHGE\WKH7UHDW\

              7KHIUDXGXOHQWFODLPVDOOHJHGVKDUHKROGLQJVLQVRPHRIWKHODUJHVW'DQLVKOLVWHG

FRPSDQLHVEHORQJLQJWRWKH20;&RSHQKDJHQ,QGH[LQ'HQPDUN

              ,W ZDV 6.$7¶V SUDFWLFH WR SD\ FODLPV WKDW LQFOXGHG WKH UHTXLUHG VXSSRUWLQJ

GRFXPHQWDWLRQ

              6.$7PDGHSD\PHQWVE\EDQNWUDQVIHUWRWKH3D\PHQW$JHQWVIRUWKHEHQHILWRI

WKHFODLPDQWV

                       7KH5ROHRIWKH&ODLPDQWV

              2XWRIWKHRYHUFODLPDQWVWKDW6.$7KDVWRGDWHGHWHUPLQHGZHUHSDUWLFLSDQWV

LQWKHIUDXGXOHQWVFKHPHZHUHLQWKH8QLWHG6WDWHV

              (DFK RI WKH FODLPDQWV LQFOXGLQJ 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS PDGH

ZLWKKROGLQJWD[UHIXQGFODLPVWKURXJKWKHLU3D\PHQW$JHQWVDVGHVFULEHGLQSDUDJUDSKVDERYH

              $VSDUWRIWKHIUDXGXOHQWFODLPVHDFKRIWKH$XWKRUL]HG5HSUHVHQWDWLYHVFRQILUPHG

WR 6.$7 WKDW WKH\ ZHUH DJHQWV RI WKH FODLPDQWV DQG ZHUH DXWKRUL]HG WR DFW RQ EHKDOI RI WKH

                                                      
B
                                                                                                         147
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page10
                                                                  149
                                                                    of of
                                                                       20177
                                                                                                              

FODLPDQWV ZLWK UHVSHFW WR WKH GLYLGHQG ZLWKKROGLQJ WD[ UHIXQG FODLPV  'HIHQGDQW $PHULFDQ

,QYHVWPHQW *URXS UHSUHVHQWHG WKDW 'HIHQGDQW .DPLQHU ZDV LWV $XWKRUL]HG 5HSUHVHQWDWLYH DQG

DJHQW ZKR KDG DXWKRULW\ WR DFW RQ LWV EHKDOI ZLWK UHVSHFW WR 'HIHQGDQW $PHULFDQ ,QYHVWPHQW

*URXS¶VFODLPV

            $V SDUW RI WKHLU IUDXGXOHQW FODLPV HDFK RI WKH FODLPDQWV GHVLJQDWHG RQH RI WKH

3D\PHQW$JHQWVDVLWVDJHQWWRDFWRQEHKDOIRIWKDWFODLPDQWZLWKUHVSHFWWRWKHFODLP'HIHQGDQW

$PHULFDQ,QYHVWPHQW*URXSUHSUHVHQWHGWKDWQRQSDUW\*RDOZDVLWVDJHQWDQGKDGDXWKRULW\WRDFW

RQLWVEHKDOIZLWKUHVSHFWWRLWVFODLPV

            (DFKRIWKHFODLPDQWVUHSUHVHQWHGWR6.$7WKDWWKH\KHOGVKDUHVLQDQGUHFHLYHG

GLYLGHQGV QHW RI ZLWKKROGLQJ WD[ IURP ODUJH 'DQLVK OLVWHG FRPSDQLHV  'HIHQGDQW $PHULFDQ

,QYHVWPHQW*URXSPDGHHOHYHQ  VHSDUDWHZLWKKROGLQJWD[UHIXQGFODLPVDQGUHSUHVHQWHGWKDW

LWZDVHQWLWOHGWRUHIXQGVWRWDOLQJ'..RUDWOHDVW 86 7KHVHUHIXQG

FODLPVZHUHVXEPLWWHGWR6.$7RQ0DUFK0DUFK$SULO$SULO

$XJXVW'HFHPEHU'HFHPEHU0DUFKDQG$SULO

            ,Q IDFW 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS GLG QRW RZQ WKH VKDUHV LW

UHSUHVHQWHGWR6.$7WKDWLWRZQHGDQGKDGQRGLYLGHQGWD[ZLWKKHOG

            ,QDGGLWLRQWRIDOVHO\UHSUHVHQWLQJWKDWLWRZQHGWKHVKDUHVWKDWZHUHWKHVXEMHFWRI

WKHUHIXQGFODLPV'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSIDOVHO\UHSUHVHQWHGWR6.$7LQHDFK

UHIXQGFODLPWKDWLWZDVDTXDOLILHG86SHQVLRQSODQHQWLWOHGWRDIXOOUHIXQGXQGHUWKH7UHDW\

7KLVUHSUHVHQWDWLRQZDVIDOVHEHFDXVH'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSGLGQRWPHHWWKH

FULWHULDIRUDTXDOLILHGSHQVLRQSODQVHWIRUWKLQVHFWLRQ D RIWKH,QWHUQDO5HYHQXH&RGHDQG

SXUSRUWHGO\ FDUULHG RQ GHEWILQDQFHG DFWLYLWLHV LQ EUHDFK RI WKH 7UHDW\¶V SURKLELWLRQ RQ VXFK

DFWLYLWLHVE\DSHQVLRQSODQ



                                                    
B
                                                                                                        148
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page11
                                                                  150
                                                                    of of
                                                                       20177
                                                                                                          

            )DU IURP EHLQJ D TXDOLILHG 86 SHQVLRQ SODQ 'HIHQGDQW $PHULFDQ ,QYHVWPHQW

*URXS FDQQRW KDYH VDWLVILHG WKH UHTXLUHPHQWV LQ VHFWLRQ  D  RI WKH ,QWHUQDO 5HYHQXH &RGH

EHFDXVHLWGLGQRWRSHUDWHIRUWKHH[FOXVLYHEHQHILWRILWVVSRQVRULQJHQWLW\¶VHPSOR\HHVDQGWKHLU

EHQHILFLDULHV  5DWKHU 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS ZDV RSHUDWHG IRU WKH EHQHILW RI

HQWLWLHVDQGLQGLYLGXDOVZKRIDFLOLWDWHGRUSDUWLFLSDWHGLQWKHIUDXG$IWHU6.$7SDLGWKHDPRXQW

UHTXHVWHGLQ'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS¶UHIXQGFODLPV$PHULFDQ,QYHVWPHQW*URXS

VXEVHTXHQWO\GLUHFWHGRUSHUPLWWHGWKHWUDQVIHURIWKHODUJHPDMRULW\RIWKHLOOLFLWSURFHHGVRIWKH

VFKHPHWRWKHVHRWKHULQGLYLGXDOVDQGHQWLWLHV

            ,Q HIIHFW 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS EHFDPH D YHKLFOH IRU WKH

IUDXGXOHQWVFKHPHZKRVHSXUSRVHDQGFRQWLQXHGH[LVWHQFHZDVDWOHDVWLQVLJQLILFDQWSDUWGLUHFWO\

WLHGWRWKHFRQWLQXDWLRQRIWKHIUDXGXOHQWVFKHPHDVRSSRVHGWRDOHJLWLPDWHEXVLQHVVSXUSRVH

            'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS¶V UHSUHVHQWDWLRQ WKDW LW ZDV D TXDOLILHG

SHQVLRQSODQZDVDOVRIDOVHEHFDXVHLWZDVQRWSURSHUO\IXQGHG7KHQXPEHURIVKDUHVLQ'DQLVK

FRPSDQLHV WKDW 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS FODLPHG WR KDYH RZQHG ZRXOG KDYH

UHTXLUHGIXQGLQJIURPVRXUFHVRXWVLGHRIFRQWULEXWLRQVIURPWKHHPSOR\HHVRILWVSODQVSRQVRUDQG

PDWFKLQJFRQWULEXWLRQVIURPWKHSODQVSRQVRU7KLVH[WHUQDOIXQGLQJZRXOGYLRODWHWKHIXQGLQJ

UHTXLUHPHQWVRIWKH,QWHUQDO5HYHQXH&RGHDQGGLVTXDOLI\'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS

IURPEHLQJDTXDOLILHGSHQVLRQSODQ

            'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS DOVR IDOVHO\ UHSUHVHQWHG WR 6.$7 WKDW LW

ZDVHQWLWOHGWRDIXOOUHIXQGXQGHUWKH7UHDW\WRWKHH[WHQWWKDWLWHQJDJHGLQDQ\DFWLYLWLHVWKDWZHUH

GHEWILQDQFHGLQEUHDFKRIWKH7UHDW\¶VSURKLELWLRQRQWKHFDUU\LQJRQRIOHYHUDJHGLQYHVWPHQW

DFWLYLWLHVE\DSHQVLRQIXQG




                                                    
B
                                                                                                    149
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page12
                                                                  151
                                                                    of of
                                                                       20177
                                                                                                            

              %DVHGRQWKHIDOVHVWDWHPHQWVLQWKHUHIXQGFODLPVOLVWHGLQSDUDJUDSKVWKURXJK

6.$7PDGHSD\PHQWVWRWDOLQJ'..RUDWOHDVW 86 WR'HIHQGDQW

$PHULFDQ,QYHVWPHQW*URXSRQ0DUFK$SULO$SULO0D\

6HSWHPEHU'HFHPEHU-DQXDU\$SULODQG0D\

              2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW &UHPD FDXVHG 'HIHQGDQW $PHULFDQ

,QYHVWPHQW*URXS¶VIUDXGXOHQWFODLPVWREHVXEPLWWHGWR6.$7HYLGHQFHGLQSDUWE\WKHIDFWWKDW

'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSXVHG'HIHQGDQW&UHPD¶VIRUPHU1HZ-HUVH\RIILFHDGGUHVV

LQLWVFODLPVWR6.$7'HIHQGDQW&UHPDH[HUWHGFRQWURORYHU'HIHQGDQW$PHULFDQ,QYHVWPHQW

*URXSDVWKHSODQ¶VVROHSDUWLFLSDQWDQGXVHGWKLVFRQWUROWRFRPPLWWKHIUDXGRQ6.$7

              'HIHQGDQW &UHPD ZDV OLVWHG DV WKH RQO\ ³RIILFHU´ RU ³GLUHFWRU´ RI QRQSDUW\

$PHULFDQ ,QYHVWPHQW *URXS RI 1HZ <RUN /3 WKH SODQ VSRQVRU IRU 'HIHQGDQW $PHULFDQ

,QYHVWPHQW *URXS LQ WKH SODQ VSRQVRU¶V $QQXDO 5HSRUW ILOHG ZLWK WKH 6WDWH RI 1HZ -HUVH\ RQ

-DQXDU\'HIHQGDQW&UHPD¶VQDPHDQG1HZ-HUVH\RIILFHDGGUHVVZHUHVLPLODUO\OLVWHG

DV QRQSDUW\ $PHULFDQ ,QYHVWPHQW *URXS RI 1HZ <RUN /3¶V UHJLVWHUHG DJHQW DQG UHJLVWHUHG

RIILFH

                      7KH5ROHRIWKH&ODLPDQWV¶$XWKRUL]HG5HSUHVHQWDWLYHV

              (DFK$XWKRUL]HG5HSUHVHQWDWLYHH[HFXWHGDWWKHGLUHFWLRQRIDQGRQEHKDOIRIWKH

FODLPDQW IRU ZKLFK KH RU VKH ZDV WKH $XWKRUL]HG 5HSUHVHQWDWLYH D IRUP HQWLWOHG ³3RZHU RI

$WWRUQH\´  %\ WKH 3RZHU RI $WWRUQH\ WKH FODLPDQW DFWLQJ WKURXJK LWV UHVSHFWLYH $XWKRUL]HG

5HSUHVHQWDWLYHJUDQWHGWKH3D\PHQW$JHQWDXWKRULW\WRDFWRQEHKDOIRIWKHFODLPDQW

              'HIHQGDQW .DPLQHU H[HFXWHG DW WKH GLUHFWLRQ RI DQG RQ EHKDOI RI 'HIHQGDQW

$PHULFDQ ,QYHVWPHQW *URXS D ³3RZHU RI $WWRUQH\´ GDWHG )HEUXDU\   WKDW JUDQWHG WR

3D\PHQW $JHQW *RDO DXWKRULW\ ³WR EH WKH DWWRUQH\ RI >$PHULFDQ ,QYHVWPHQW *URXS@ DQG LQ

>$PHULFDQ,QYHVWPHQW*URXS¶V@QDPHDQGRWKHUZLVHRQ>$PHULFDQ,QYHVWPHQW*URXS¶V@EHKDOI

                                                    
B
                                                                                                      150
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page13
                                                                  152
                                                                    of of
                                                                       20177
                                                                                                            

DQGDV>$PHULFDQ,QYHVWPHQW*URXS¶V@DFWDQGGHHGWRVLJQVHDOH[HFXWHGHOLYHUSHUIHFWDQGGR

DOO GHHGV LQVWUXPHQWV DFWV DQG WKLQJV ZKLFK PD\ EH UHTXLUHG RU ZKLFK >*RDO@ VKDOO FRQVLGHU

UHTXLVLWH  IRU RU LQ FRQQHFWLRQ ZLWK WKH SURYLVLRQ RI DQ\ WD[ VHUYLFHV SURYLGHG WR >$PHULFDQ

,QYHVWPHQW*URXS@IURPWLPHWRWLPHLQFOXGLQJWKHUHFODLPLQJIURPDQ\WD[DWLRQDXWKRULW\LQDQ\

MXULVGLFWLRQ DV DSSURSULDWH  DPRXQWV LQ UHVSHFW RI SD\PHQWV PDGH WR >$PHULFDQ ,QYHVWPHQW

*URXS@RUWKURXJK>*RDO@RQEHKDOIRI>$PHULFDQ,QYHVWPHQW*URXS@´

            $VDUHVXOWRIWKHH[HFXWHG3RZHURI$WWRUQH\3D\PHQW$JHQW*RDODOVRDJUHHGWR

DFWIRU'HIHQGDQW.DPLQHUDQGEHVXEMHFWWRKHUGLUHFWLRQDQGFRQWUROZLWKUHVSHFWWR'HIHQGDQW

$PHULFDQ,QYHVWPHQW*URXS¶VFODLPVWR6.$7

            'HIHQGDQW.DPLQHUH[HFXWHGWKH3RZHURI$WWRUQH\ZLWKNQRZOHGJHWKDWWKHSODQ

ZDVQRWSURSHUO\IXQGHGZDVQRWHVWDEOLVKHGIRUWKHH[FOXVLYHEHQHILWRILWVVSRQVRU¶VHPSOR\HHV

DQGZDVQRWHQWLWOHGWRDUHIXQGXQGHUWKH7UHDW\

            'HIHQGDQW .DPLQHU VLJQHG 3RZHU RI $WWRUQH\ GRFXPHQWV DV WKH $XWKRUL]HG

5HSUHVHQWDWLYHIRUDWOHDVWHLJKWRIWKH86HQWLWLHVWKDWSUHWHQGHGWRRZQVKDUHVLQ'DQLVK

FRPSDQLHV OLVWHG RQ WKH 20; &RSHQKDJHQ ,QGH[ DQG WKDW IUDXGXOHQW UHTXHVWHG WD[ UHIXQGV

IURP6.$7LQFOXGLQJ'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS

                     7KH5ROHRIWKH3D\PHQW$JHQWV

            7KH3D\PHQW$JHQWVVXEPLWWHGWKHIUDXGXOHQWZLWKKROGLQJWD[UHIXQGFODLPVDWWKH

GLUHFWLRQRIWKHFODLPDQWVDQG$XWKRUL]HG5HSUHVHQWDWLYHVDQGRQEHKDOIRIWKHFODLPDQWV

            %\ PHDQV RI WKH 3RZHU RI $WWRUQH\ GHVFULEHG LQ SDUDJUDSKV  DERYH HDFK

FODLPDQWDQG$XWKRUL]HG5HSUHVHQWDWLYHDXWKRUL]HGWKHLUUHVSHFWLYH3D\PHQW$JHQWWRDFWRQWKHLU

EHKDOIDQGVXEMHFWWRWKHLUFRQWUROZLWKUHVSHFWWRVXEPLWWLQJWKHZLWKKROGLQJWD[UHIXQGFODLPV

            :LWKHDFKFODLPWKH3D\PHQW$JHQWVVXEPLWWHGVXEVWDQWLDOO\VLPLODUFRYHUOHWWHUV

DWWDFKLQJWKHGRFXPHQWDWLRQGHVFULEHGLQSDUDJUDSKDERYH7KHGRFXPHQWDWLRQVXEPLWWHGZLWK

                                                   
B
                                                                                                      151
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page14
                                                                  153
                                                                    of of
                                                                       20177
                                                                                                           

WKHFRYHUOHWWHUIDOVHO\UHSUHVHQWHGWR6.$7WKDW'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSZDVD

TXDOLILHGSHQVLRQSODQWKDWVDWLVILHGWKHFULWHULDXQGHUWKH7UHDW\DQGZDVWKHUHIRUHHQWLWOHGWRD

IXOOUHIXQG

             ,QFRQQHFWLRQZLWKHDFK&ODLP)RUPWKH3D\PHQW$JHQW

                 D     SURYLGHGLWVHPDLODGGUHVVDVWKHFRQWDFWDGGUHVVIRUWKHFODLPDQWRQZKRVH

          EHKDOILWZDVDFWLQJ

                 E     VLJQHGDQGVWDPSHGWKHIRUPDQGVWDWHGLWZDVDSSO\LQJRQEHKDOIRIWKH

          FODLPDQW

                 F     HQFORVHG WKH 3RZHU RI $WWRUQH\ H[HFXWHG E\ WKH FODLPDQW¶V $XWKRUL]HG

          5HSUHVHQWDWLYHDQG

                 G     UHTXHVWHGWKDW6.$7SD\WKHFODLPWRLWVEDQNDFFRXQW

             $V SHU WKH GLUHFWLRQV LQFOXGHG LQ WKH VXEPLVVLRQ WR 6.$7 WKH 3D\PHQW $JHQWV

UHFHLYHGSD\PHQWRIWKHUHIXQGVIURP6.$7RQEHKDOIRIWKHFODLPDQWV8SRQLQIRUPDWLRQDQG

EHOLHI WKH 3D\PHQW $JHQWV VXEVHTXHQWO\ GLVWULEXWHG WKH SURFHHGV WR WKH FODLPDQWV DQG RWKHU

SDUWLFLSDQWV LQ WKH IUDXG LQFOXGLQJ WKH $XWKRUL]HG 5HSUHVHQWDWLYHV DQG WKH 3D\PHQW $JHQWV

WKHPVHOYHV

                      7KH5ROHRIWKH%URNHU&XVWRGLDQV

             (DFKHQWLW\FODLPLQJDZLWKKROGLQJWD[UHIXQGVXEPLWWHGWR6.$7D³FUHGLWDGYLFH´

³LQFRPHDGYLFH´³WD[YRXFKHU´RUVLPLODUGRFXPHQWIURPD%URNHU&XVWRGLDQWKDWSXUSRUWHGWR

VKRZWKHFODLPDQW¶VRZQHUVKLSRIVKDUHVLQ'DQLVKFRPSDQLHVOLVWHGRQWKH20;&RSHQKDJHQ

,QGH[

             %\ZD\RIH[DPSOHZLWKUHVSHFWWR'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSRQH

H[DPSOHRID³FUHGLWDGYLFH´

                 D     LVPDGHRXWE\(' )0DQ&DSLWDO0DUNHWV/LPLWHG

                                                   
B
                                                                                                     152
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page15
                                                                  154
                                                                    of of
                                                                       20177
                                                                                                           

                E     LVVLJQHGE\&KULVWLQD0DF.LQQRQ

                F     SXUSRUWVWRFHUWLI\'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS¶VRZQHUVKLSRI

         VKDUHVLQ'DQVNH%DQN$6 DJHQXLQHFRPSDQ\ ZKRVHVKDUHVZHUH DQGDUH 

         SXEOLFO\WUDGHGRQWKH&RSHQKDJHQ6WRFN([FKDQJHDQG

                G     VWDWHV DQ ,QWHUQDWLRQDO 6HFXULWLHV ,GHQWLILFDWLRQ 1XPEHU ³,6,1´  IRU

         'DQVNH %DQN $6 VKDUHV DV ³'.´  $Q ,6,1 LV D WZHOYH FKDUDFWHU DOSKD

         QXPHULFDOFRGHWKDWXQLTXHO\LGHQWLILHVVHFXULWLHVIRUWUDGLQJDQGVHWWOHPHQWSXUSRVHV

            'HIHQGDQW$PHULFDQ,QYHVWPHQW *URXS ZKLFK ZDV QRW D TXDOLILHG86SHQVLRQ

SODQ IRU SXUSRVHV RI WKH 7UHDW\ QHYHU RZQHG WKH VKDUHV GHVFULEHG DERYH QHYHU UHFHLYHG DQ\

GLYLGHQGIURP'DQLVKFRPSDQLHVLQZKLFKLWZDVDSXUSRUWHGVKDUHKROGHUDQGZDVQRWHQWLWOHGWR

FODLPDUHIXQGRIGLYLGHQGZLWKKROGLQJWD[

                     7KH5ROHRI$FHU

            2Q LQIRUPDWLRQ DQG EHOLHI 'HIHQGDQW $PHULFDQ ,QYHVWPHQW *URXS²WKURXJK D

VLJQHG 3RZHU RI $WWRUQH\ RU RWKHUZLVH²JUDQWHG 'HIHQGDQW $FHU WKH DXWKRULW\ WR DFW DV LWV

UHSUHVHQWDWLYHDQGDJHQWZLWK%URNHU&XVWRGLDQ(' )0DQ&DSLWDO0DUNHWV/LPLWHG'HIHQGDQW

$FHUXVHGWKLVDXWKRULW\WRGLUHFW(' )0DQ&DSLWDO0DUNHWV/LPLWHGWRWDNHDFWLRQVWKDWFDXVHG

WKHFUHDWLRQDQGVXEPLVVLRQRIWKHIUDXGXOHQW³WD[YRXFKHUV´GHVFULEHGLQSDUDJUDSKVDERYH

$VSDUWRIWKLVDXWKRULW\'HIHQGDQW$FHUGHWHUPLQHGZKLFK'DQLVKVHFXULW\DQGWKHQXPEHURI

VKDUHVWKDWZRXOGEHOLVWHGLQWKH³WD[YRXFKHUV´WKDWZHUHVXEPLWWHGWR3ODLQWLII6.$7'HIHQGDQW

$FHUDOVRFRRUGLQDWHGWKHVXEPLVVLRQRIWKH³WD[YRXFKHUV´WRQRQSDUW\*RDOZKLFKXVHGWKRVH

³YRXFKHUV´ WR REWDLQ UHIXQGV IRU GLYLGHQG ZLWKKROGLQJ WD[ WR ZKLFK 'HIHQGDQW $PHULFDQ

,QYHVWPHQW*URXSZDVQRWHQWLWOHG'HIHQGDQW$FHUUHFHLYHGDSRUWLRQRIWKHGLYLGHQGZLWKKROGLQJ

WD[UHIXQGSXUSRUWHGO\SDLGE\6.$7IRUWKHEHQHILWRI'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS



                                                   
B
                                                                                                     153
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page16
                                                                  155
                                                                    of of
                                                                       20177
                                                                                                               

              7KURXJK 'HIHQGDQW .DPLQHU DQG RWKHU GLUHFWRUV RU HPSOR\HHV 'HIHQGDQW $FHU

WRRNWKHDFWLRQVGHVFULEHGLQSDUDJUDSKNQRZLQJWKDW'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXS

GLGQRWRZQWKHVKDUHVRUUHFHLYHWKHGLYLGHQGVOLVWHGLQWKH³WD[YRXFKHUV´DQGZDVQRWHQWLWOHGWR

FODLP D UHIXQG RI GLYLGHQG ZLWKKROGLQJ WD[ IURP 3ODLQWLII 6.$7  'HIHQGDQW $FHU WRRN WKHVH

DFWLRQVNQRZLQJWKDWWKHSXUSRVHIRUVXEPLWWLQJHDFKRIWKH³WD[YRXFKHUV´WR6.$7ZDVWRLQGXFH

6.$7WRSD\WD[³UHIXQGV´WR'HIHQGDQW$PHULFDQ,QYHVWPHQW*URXSLQWKHDPRXQWVUHIOHFWHGLQ

WKH³WD[YRXFKHUV´

                                         &$86(62)$&7,21

                                                 &2817,

        )UDXG±$JDLQVW'HIHQGDQWV$PHULFDQ,QYHVWPHQW*URXS&UHPD .DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHPDWHULDOIDOVHDQGIUDXGXOHQWVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJKWKURXJK

DQGWKURXJKWRVXSSRUWFODLPVIRUZLWKKROGLQJWD[UHIXQGSD\PHQWV

              'HIHQGDQWVLQWHQWLRQDOO\NQRZLQJO\DQGRUUHFNOHVVO\PDGHRUFDXVHGWREHPDGH

WKHVHIDOVHDQGIUDXGXOHQWVWDWHPHQWVWRLQGXFH6.$7WRSD\WKHFODLPV

              ,Q UHOLDQFH RQ WKH IDOVH DQG IUDXGXOHQW PLVUHSUHVHQWDWLRQV 6.$7 SDLG EDVHOHVV

ZLWKKROGLQJ WD[ UHIXQG FODLPV RI '..  RU DW OHDVW  86  DQG WKHUHE\

VXIIHUHGGDPDJHVRIWKDWDPRXQWSOXVLQWHUHVW

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV




                                                     
B
                                                                                                         154
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-09841-LAKDocument
                                Document
                                       394-2
                                         89 Filed
                                             Filed04/22/20
                                                   07/02/20 Page
                                                             Page17
                                                                  156
                                                                    of of
                                                                       20177
                                                                                                               

                                                &2817,,

                        $LGLQJDQG$EHWWLQJ)UDXG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $VDOOHJHGDERYHDPDVVLYHIUDXGZDVSHUSHWUDWHGRQ6.$7E\WKHFODLPDQWVWKH

$XWKRUL]HG5HSUHVHQWDWLYHVWKH3D\PHQW$JHQWVDQGRURWKHUQRQSDUWLHV

              $VDOOHJHGLQSDUDJUDSKVWKURXJKDERYHWKH'HIHQGDQWVZLWKNQRZOHGJH

SDUWLFLSDWHGLQWKHPDVVLYHIUDXGRQ6.$7

              7KH 'HIHQGDQWV DFWHG ZLWK NQRZOHGJH ZLOOIXO EOLQGQHVV DQGRU UHFNOHVVQHVV LQ

VXEPLWWLQJFODLPVIRUUHIXQGVRIGLYLGHQGZLWKKROGLQJWD[WR6.$7ZLWKNQRZOHGJHWKDWWKH\ZHUH

QRWHQWLWOHGWRUHFHLYHDQ\UHIXQGV

              7KH'HIHQGDQWVLQWHQWLRQDOO\IXUWKHUHGWKHIUDXGDQGVXEVWDQWLDOO\DVVLVWHGWKHIUDXG

WKURXJKWKHLUFRQGXFWGHVFULEHGLQSDUDJUDSKVWKURXJKDERYH

              $V D GLUHFW DQG QDWXUDO FDXVH RI WKH 'HIHQGDQWV¶ DLGLQJ DQG DEHWWLQJ RI WKH

IUDXGXOHQWVFKHPH6.$7KDVVXIIHUHGVXEVWDQWLDOGDPDJHV

              'HIHQGDQWV¶ H[WHQVLYH IUDXGXOHQW FRQGXFW GHPRQVWUDWHV D KLJK GHJUHH RI PRUDO

WXUSLWXGHDQGZDQWRQGLVKRQHVW\HQWLWOLQJ6.$7WRSXQLWLYHGDPDJHV

                                                &2817,,,

                            8QMXVW(QULFKPHQW±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              7KLVLVDFODLPE\6.$7IRUUHFRYHU\RIPRQLHVE\ZKLFKWKH'HIHQGDQWVZHUH

XQMXVWO\HQULFKHG



                                                     
B
                                                                                                         155
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-09841-LAKDocument
                                  Document
                                         394-2
                                           89 Filed
                                               Filed04/22/20
                                                     07/02/20 Page
                                                               Page18
                                                                    157
                                                                      of of
                                                                         20177
                                                                                                               

              %\REWDLQLQJSURFHHGVIURPZLWKKROGLQJWD[UHIXQGFODLPVGLUHFWO\RULQGLUHFWO\

WRZKLFKWKH\ZHUHQRWHQWLWOHGWKH'HIHQGDQWVZHUHXQMXVWO\HQULFKHG

              6.$7VXIIHUHGDORVVEHFDXVHRIWKH'HIHQGDQWV¶XQMXVWHQULFKPHQW

              7KH 'HIHQGDQWV DUH OLDEOH WR DFFRXQW DQG SD\ WR 6.$7 WKH DPRXQW RI GLYLGHQG

ZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\UHFHLYHGIURP6.$7WRZKLFKWKH\ZHUHQRWHQWLWOHGSOXV

LQWHUHVW

                                                &2817,9

                          0RQH\+DG 5HFHLYHG±$JDLQVW$OO'HIHQGDQWV 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              $V D UHVXOW RI WKHLU IUDXGXOHQW VFKHPH 'HIHQGDQWV UHFHLYHG SURFHHGV IURP

ZLWKKROGLQJWD[UHIXQGVWRZKLFKWKH\ZHUHQRWHQWLWOHG

              ,WLVDJDLQVWHTXLW\DQGJRRGFRQVFLHQFHWRSHUPLW'HIHQGDQWVWRNHHSWKHVHPRQLHV

DQGWKH\VKRXOGDFFRXQWIRUDQGSD\WR6.$7WKHDPRXQWRIZLWKKROGLQJWD[UHIXQGSD\PHQWVWKH\

UHFHLYHGWRZKLFKWKH\ZHUHQRWHQWLWOHGSOXVLQWHUHVW

                                                 &28179

    1HJOLJHQW0LVUHSUHVHQWDWLRQ±$JDLQVW'HIHQGDQWV$PHULFDQ,QYHVWPHQW*URXS&UHPD 
                                           .DPLQHU 

              6.$7 UHSHDWV DQG UHDOOHJHV SDUDJUDSKV  WKURXJK  DERYH DV LI IXOO\ VHW IRUWK

KHUHLQ

              ,QVXEPLWWLQJFODLPVIRUZLWKKROGLQJWD[UHIXQGSD\PHQWV'HIHQGDQWVKDGDGXW\

WR6.$7WRSURYLGHFODLPVLQIRUPDWLRQWKDWZDVWUXWKIXODFFXUDWHDQGFRPSOHWHLQDOOPDWHULDO

UHVSHFWV




                                                     
B
                                                                                                         156
        Case
          Case
             1:18-md-02865-LAK
                1:18-cv-09841-LAKDocument
                                   Document
                                          394-2
                                            89 Filed
                                                Filed04/22/20
                                                      07/02/20 Page
                                                                Page19
                                                                     158
                                                                       of of
                                                                          20177
                                                                                                           

               'HIHQGDQWVPDGHPDWHULDOPLVVWDWHPHQWVGHVFULEHGLQSDUDJUDSKVWKURXJK

 WKURXJK  DQG  WKURXJK  LQ FRQQHFWLRQ ZLWK WKH ZLWKKROGLQJ WD[ UHIXQG FODLPV WKH\

VXEPLWWHGRUFDXVHGWREHVXEPLWWHGWR6.$7'HIHQGDQWVNQHZRUVKRXOGKDYHNQRZQWKDWWKHVH

VWDWHPHQWVZHUHLQDFFXUDWH

               'HIHQGDQWV LQWHQGHG WKHLU PDWHULDO PLVVWDWHPHQWV WR LQGXFH 6.$7 WR UHO\ XSRQ

WKHPDQGGHIHQGDQWVH[SHFWHG6.$7WRUHO\XSRQWKHP

               6.$7UHDVRQDEO\UHOLHGRQWKHPLVVWDWHPHQWVZKLOHUHYLHZLQJGHIHQGDQWV¶FODLPV

DQGDVDGLUHFWDQGSUR[LPDWHUHVXOWLQFXUUHGGDPDJHVRI'..RUDWOHDVW

    86 SOXVLQWHUHVW

                                        5(48(67)255(/,()

           :+(5()25(3ODLQWLII6.$7UHTXHVWVWKDWWKLV&RXUWHQWHUMXGJPHQWLQLWVIDYRU

DJDLQVW'HIHQGDQWVDVIROORZV

                )RU&RXQWV,,,DQG9IRUIUDXGDLGLQJDQGDEHWWLQJIUDXGDQGQHJOLJHQW

                   PLVUHSUHVHQWDWLRQWKHGDPDJHVVXVWDLQHGE\6.$7DVDUHVXOWRIWKH'HIHQGDQWV¶

                   ZURQJIXODFWVSOXVSUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

                )RU&RXQWV,,,DQG,9IRUXQMXVWHQULFKPHQWDQGPRQH\KDGDQGUHFHLYHGWKH

                   GDPDJHVVXVWDLQHGRUWKHDPRXQWVE\ZKLFKWKH'HIHQGDQWVZHUHMXVWO\HQULFKHG

                   RUE\ZKLFKWKH'HIHQGDQWVUHFHLYHGPRQH\WRZKLFKWKH\ZHUHQRWHQWLWOHGSOXV

                   SUHMXGJPHQWLQWHUHVWIHHVFRVWVDQGH[SHQVHV

                )RU&RXQWV,DQG,,SXQLWLYHGDPDJHV

                7KHFRVWVRIWKLVDFWLRQ

                $OORWKHUDQGIXUWKHUUHOLHIWKDWLVMXVWDQGSURSHU



                                                     
B
                                                                                                     157
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-09841-LAKDocument
                                 Document
                                        394-2
                                          89 Filed
                                              Filed04/22/20
                                                    07/02/20 Page
                                                              Page20
                                                                   159
                                                                     of of
                                                                        20177



                                          -85<'(0$1'

         3ODLQWLII6.$7GHPDQGVDMXU\WULDORQDOOLVVXHVVRWULDEOH

                                                       5HVSHFWIXOO\VXEPLWWHG
                                                       
                                                       
                                                       +8*+(6+8%%$5' 5(('//3
                                                       
                                                       
                                                       V0DUF$:HLQVWHLQ              
                                                       :LOOLDP50DJXLUH
                                                       0DUF$:HLQVWHLQ
                                                       -RKQ70F*RH\
                                                       2QH%DWWHU\3DUN3OD]D
                                                       1HZ<RUN1HZ<RUN
                                                           W 
                                                           I 
                                                       %LOOPDJXLUH#KXJKHVKXEEDUGFRP
                                                       0DUFZHLQVWHLQ#KXJKHVKXEEDUGFRP
                                                       -RKQPFJRH\#KXJKHVKXEEDUGFRP
                                                       
                                                       &RXQVHOIRU3ODLQWLII6NDWWHIRUYDOWQLQJHQ
                                                         &XVWRPVDQG7D[$GPLQLVWUDWLRQRIWKH
                                                       .LQJGRPRI'HQPDUN 




B
                                                                                                158
      Case
        Case
           1:18-md-02865-LAK
              1:18-cv-10100-LAKDocument
                                 Document
                                        394-2
                                          126 Filed
                                              Filed 07/02/20
                                                    04/20/20 Page
                                                             Page 160
                                                                  1 of of
                                                                       18177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                      Civil Action No. 18-cv-10100

                                    Plaintiff,             Honorable Lewis A. Kaplan

                          vs.                              April 20, 2020

 NEWSONG FELLOWSHIP CHURCH                                 AMENDED COMPLAINT
 401K PLAN, ALEXANDER JAMIE
 MITCHELL III, and ACER INVESTMENT                         JURY TRIAL DEMANDED
 GROUP, LLC,

                                   Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against Newsong

Fellowship Church 401K Plan (“Newsong Fellowship”), Alexander Jamie Mitchell III

(“Mitchell”), and Acer Investment Group, LLC (“Acer”) as follows:

I.       INTRODUCTION

         1.      Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.      This case stems from a fraudulent tax refund scheme that deceived SKAT into

paying out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion

(US), of allegedly withheld dividend tax.

         3.      The essence of the fraudulent scheme is that each of over 300 claimants pretended

to own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded



1.   At the time of the events alleged in this Amended Complaint, Plaintiff was known as “SKAT,” and thereafter,
     pursuant to Danish legal order 804, entered on June 6, 2018, Plaintiff changed its legal name to
     Skatteforvaltningen, effective July 1, 2018.



                                                                                                           159
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-10100-LAKDocument
                                Document
                                       394-2
                                         126 Filed
                                             Filed 07/02/20
                                                   04/20/20 Page
                                                            Page 161
                                                                 2 of of
                                                                      18177



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders that meet certain

qualifications.

       4.         The claimants, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, did not earn the dividends they claimed to have earned, and were

not entitled to the tax refunds they claimed. These applications were also fraudulent because the

claimants falsely represented that they met the qualifications set forth in the double taxation treaty

between Denmark and the United States for a full repayment of the tax withheld on dividends.

       5.         The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and were

entitled to a tax refund. The agents obtained over $2.1 billion in refunds from SKAT, and

distributed the proceeds of the scheme to the claimants and other participants in the fraud. During

the period of 2012 to 2015, SKAT received fraudulent requests for tax refunds from several agents

on behalf of 277 pension plans in the United States, including Defendant Newsong Fellowship, as

well as entities in the United Kingdom, Canada, Malaysia, and Luxembourg.

       6.         On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between




                                                  2
                                                                                                  160
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-10100-LAKDocument
                                Document
                                       394-2
                                         126 Filed
                                             Filed 07/02/20
                                                   04/20/20 Page
                                                            Page 162
                                                                 3 of of
                                                                      18177



Denmark and Malaysia.        Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by

misrepresenting that they owned shares in Danish companies, had earned substantial dividend

income on their shares, and were entitled to refunds of tax withheld in respect of those dividends.

Through its investigation, SKAT discovered that these representations were false: the claimants

did not own the shares and they were not entitled to a refund of withholding tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant

       Mitchell, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
                                                                                                161
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-10100-LAKDocument
                                  Document
                                         394-2
                                           126 Filed
                                               Filed 07/02/20
                                                     04/20/20 Page
                                                              Page 163
                                                                   4 of of
                                                                        18177



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and Authorized Representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these false representations

would cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 4,245,750.00, or

at least $664,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court3 has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on June 1, 2018, utilizing a
      conversion rate of 1 U.S. Dollar to 6.3861 DKK.

3.    This action was originally filed in the United States District Court for the Eastern District of Pennsylvania and
      transferred to this Court for pretrial proceedings pursuant to Order of the United States Judicial Panel on
      Multidistrict Litigation dated October 3, 2018. The jurisdictional allegations made in this Amended Complaint
      relate to the jurisdiction in which the original action was filed.


                                                           4
                                                                                                                  162
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-10100-LAKDocument
                                  Document
                                         394-2
                                           126 Filed
                                               Filed 07/02/20
                                                     04/20/20 Page
                                                              Page 164
                                                                   5 of of
                                                                        18177



costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.

         15.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.     PARTIES

         16.    Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Amended Complaint,

SKAT used a mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup,

Denmark.

         17.    Defendant Newsong Fellowship is a pension plan which, in its requests to SKAT

for tax refunds, listed its address as 1102 Millersville Pike, Lancaster, Pennsylvania 17603, USA.

On information and belief, each participant, or member, of Defendant Newsong Fellowship is a

citizen of a state of the United States. At all times material to the allegations in this Amended

Complaint, Defendant Newsong Fellowship purported to be a trust forming part of a pension, profit

sharing, or stock bonus plan qualified under section 401(a) of the United States Internal Revenue

Code, exempt from taxation under section 501(a) of the United States Internal Revenue Code, and

resident of the United States of America for purposes of U.S. taxation.

         18.    On information and belief, Defendant Mitchell is a citizen of a State of the United

States. At all times material to the allegations in this Amended Complaint, Defendant Mitchell

was the sole participant in and served as the Authorized Representative for Defendant Newsong

Fellowship.




                                                  5
                                                                                                 163
       Case
         Case
            1:18-md-02865-LAK
               1:18-cv-10100-LAKDocument
                                  Document
                                         394-2
                                           126 Filed
                                               Filed 07/02/20
                                                     04/20/20 Page
                                                              Page 165
                                                                   6 of of
                                                                        18177



          19.     On information and belief, Defendant Acer is a Limited Liability Company

incorporated in the State of Delaware and is or was registered to do business in the States of

Florida, New Jersey, and Utah.

IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States4 (“the Treaty”)

allows for a full refund of tax withheld on dividends paid by Danish companies to qualified U.S.

pension plans, which are exempt from taxation. In order to qualify for a full refund under the

Treaty, the U.S. pension plans must possess tax-qualified status under section 401(a) of the Internal

Revenue Code and the dividend serving as the basis of the refund request cannot arise from the

carrying on of a business by the pension fund. For the reasons set forth in further detail below, the

pension plan claimants, including Defendant Newsong Fellowship, did not satisfy these




4.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
                                                                                                            164
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                               Document
                                      394-2
                                        126 Filed
                                            Filed 07/02/20
                                                  04/20/20 Page
                                                           Page 166
                                                                7 of of
                                                                     18177



requirements and were therefore not entitled under the Treaty to the refunds they claimed from

SKAT.

        24.    SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they were qualified pension plans, had shareholdings in Danish companies, and

had received dividends on those shareholdings net of the tax. The claimants submitted refund

claims seeking the full 27% withholding tax that had allegedly been withheld from distributions

on shares that the claimants purported to own.

        25.    It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.

        B.     The Fraudulent Scheme

        26.    As a result of its investigation, SKAT has now determined that, during the period

2012 through 2015, it received fraudulent dividend withholding tax refund claims as part of a

scheme involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a

Payment Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants

are described in further detail in paragraphs 34 through 60 below.

               1.     The Fraudulent Refund Claims Process

        27.    The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Goal TaxBack Limited (“Goal”), each of which submitted claims by mail or

by email transmissions.

        28.    The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

        29.    Each of the claimants provided the following documentation to SKAT through their

designated agents:




                                                 7
                                                                                             165
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-10100-LAKDocument
                           Document
                                  394-2
                                    126 Filed
                                        Filed 07/02/20
                                              04/20/20 Page
                                                       Page 167
                                                            8 of of
                                                                 18177



         a.      a short cover letter, printed on a Payment Agent’s letterhead and addressed

  to SKAT in Taastrup, Denmark;

         b.      a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

  Form”), which set out:

                 i.      the identity of the claimant representing that it owned the relevant

         shares and had received dividends net of withholding tax;

                 ii.     the amount of the tax refund claim;

                 iii.    a certification that the claimant was covered by the relevant double

         taxation treaty between Denmark and the country in which the claimant was

         resident; and

                 iv.     the bank account to which SKAT should pay the claim;

         c.      a “credit advice” note purporting to describe the shareholding (or security)

  and the amount of dividend tax withheld;

         d.      a signed Power of Attorney, by which the claimant’s Authorized

  Representative appointed a Payment Agent to act on behalf of the stated claimant; and

         e.      in respect of United States-based pension plans, a statement from the

  Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

  part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

  United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

  section 501(a) of the Code, and (III) resident in the United States for purposes of United

  States taxation.




                                           8
                                                                                          166
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-10100-LAKDocument
                                Document
                                       394-2
                                         126 Filed
                                             Filed 07/02/20
                                                   04/20/20 Page
                                                            Page 168
                                                                 9 of of
                                                                      18177



       30.       By filing a refund application requesting the full 27% refund and enclosing the

statement from the IRS, the United States pension plan claimants falsely represented to SKAT that

they were qualified U.S. pension plans entitled to the maximum refunds provided by the Treaty.

       31.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       32.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       33.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       34.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       35.       Each of the claimants, including Defendant Newsong Fellowship, made

withholding tax refund claims through their Payment Agents, as described in paragraph 29, above.

       36.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the

claimants with respect to the dividend withholding tax refund claims. Defendant Newsong

Fellowship represented that Defendant Mitchell was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Newsong Fellowship’s claims.

       37.       As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Newsong Fellowship represented that non-party Goal was its agent and had authority to act on its

behalf with respect to its claims.




                                                 9
                                                                                               167
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-10100-LAKDocument
                               Document394-2
                                        126 Filed 04/20/20
                                                  07/02/20 Page 10
                                                                169ofof18177



       38.      Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Newsong

Fellowship made four (4) separate withholding tax refund claims, and represented that it was

entitled to refunds totaling DKK 4,245,750.00, or at least $664,000 (US). These refund claims

were submitted to SKAT on the following dates: March 26, 2014; April 4, 2014; April 16, 2014;

and October 1, 2014.

       39.      In fact, Defendant Newsong Fellowship did not own the shares it represented to

SKAT that it owned, and had no dividend tax withheld.

       40.      In addition to falsely representing that it owned the shares that were the subject of

the refund claims, Defendant Newsong Fellowship falsely represented to SKAT in each refund

claim that it was a qualified U.S. pension plan entitled to a full refund under the Treaty. This

representation was false because Defendant Newsong Fellowship did not meet the criteria for a

qualified pension plan set forth in section 401(a) of the Internal Revenue Code and purportedly

carried on debt-financed activities in breach of the Treaty’s prohibition on such activities by a

pension plan.

       41.      Far from being a qualified U.S. pension plan, Defendant Newsong Fellowship

cannot have satisfied the requirements in section 401(a) of the Internal Revenue Code because it

did not operate for the exclusive benefit of its sponsoring entity’s employees and their

beneficiaries. Rather, Defendant Newsong Fellowship was operated for the benefit of entities and

individuals who facilitated or participated in the fraud. After SKAT paid the amount requested in

Defendant Newsong Fellowship’ refund claims, Newsong Fellowship subsequently directed or

permitted the transfer of the large majority of the illicit proceeds of the scheme to these other

individuals and entities.




                                                 10
                                                                                                 168
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 11
                                                               170ofof18177



       42.      In effect, Defendant Newsong Fellowship became a vehicle for the fraudulent

scheme whose purpose and continued existence was, at least in significant part, directly tied to the

continuation of the fraudulent scheme as opposed to a legitimate business purpose.

       43.      Defendant Newsong Fellowship’s representation that it was a qualified pension

plan was also false because it was not properly funded. The number of shares in Danish companies

that Defendant Newsong Fellowship claimed to have owned would have required funding from

sources outside of contributions from the employees of its plan sponsor and matching contributions

from the plan sponsor. This external funding would violate the funding requirements of the

Internal Revenue Code and disqualify Defendant Newsong Fellowship from being a qualified

pension plan.

       44.      Defendant Newsong Fellowship also falsely represented to SKAT that it was

entitled to a full refund under the Treaty to the extent that it engaged in any activities that were

debt-financed, in breach of the Treaty’s prohibition on the carrying on of leveraged investment

activities by a pension fund.

       45.      Based on the false representations in the refund claims described in paragraphs 38

through 44, SKAT made payments to Defendant Newsong Fellowship totaling DKK 4,245,750.00,

or at least $664,000 (US), on the following dates: April 23, 2014; April 24, 2014; May 6, 2014;

and October 31, 2014.

       46.      On information and belief, Defendant Mitchell caused Defendant Newsong

Fellowship’s fraudulent refund claims to be submitted to SKAT. Defendant Mitchell exerted

control over Defendant Newsong Fellowship as the plan’s sole participant and “Trustee,” and used

this control to commit the fraud on SKAT.




                                                11
                                                                                                169
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 12
                                                               171ofof18177



               3.     The Role of the Claimants’ Authorized Representatives

       47.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       48.     Defendant Mitchell executed at the direction of, and on behalf of, Defendant

Newsong Fellowship a “Power of Attorney” dated February 26, 2014, that granted to Payment

Agent Goal authority “to be the attorney of [Newsong Fellowship] and in [Newsong Fellowship’s]

name and otherwise on [Newsong Fellowship’s] behalf and as [Newsong Fellowship’s] act and

deed to sign, seal, execute, deliver, perfect and do all deeds, instruments, acts and things which

may be required (or which [Goal] shall consider requisite) for or in connection with the provision

of any tax services provided to [Newsong Fellowship] from time to time, including the reclaiming

from any taxation authority in any jurisdiction (as appropriate) amounts in respect of payments

made to [Newsong Fellowship] or through [Goal] on behalf of [Newsong Fellowship].” Defendant

Mitchell described himself as the “Trustee” of Defendant Newsong Fellowship.

       49.     As a result of the executed Power of Attorney, Payment Agent Goal also agreed to

act for Defendant Mitchell and be subject to his direction and control with respect to Defendant

Newsong Fellowship’s claims to SKAT.

       50.     Defendant Mitchell executed the Power of Attorney with knowledge that the plan

was not properly funded, was not established for the exclusive benefit of its sponsor’s employees,

and was not entitled to a refund under the Treaty.

               4.     The Role of the Payment Agents

       51.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.


                                                12
                                                                                              170
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 13
                                                               172ofof18177



          52.    By means of the Power of Attorney described in paragraphs 47-48 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and subject to their control with respect to submitting the withholding tax refund claims.

          53.    With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above. The documentation submitted with

the cover letter falsely represented to SKAT that Defendant Newsong Fellowship was a qualified

pension plan that satisfied the criteria under the Treaty and was therefore entitled to a full 27%

refund.

          54.    In connection with each Claim Form, the Payment Agent:

                 a.      provided its email address as the contact address for the claimant on whose

          behalf it was acting;

                 b.      signed and stamped the form, and stated it was applying on behalf of the

          claimant;

                 c.      enclosed the Power of Attorney executed by the claimant’s Authorized

          Representative; and

                 d.      requested that SKAT pay the claim to its bank account.

          55.    As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                 5.      The Role of the Broker-Custodians

          56.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                 13
                                                                                                171
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 14
                                                               173ofof18177



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         57.    By way of example, with respect to Defendant Newsong Fellowship, one example

of a “tax voucher”:

                a.      is made out by ED & F Man Capital Markets Limited;

                b.      is signed by Christina MacKinnon as Head of Securities Operations;

                c.      purports to certify Defendant Newsong Fellowship’s ownership of 225,000

         shares in Tryg A/S (a genuine company), whose shares were (and are) publicly traded on

         the OMX Copenhagen 20 Index in Denmark; and

                d.      states an International Securities Identification Number (“ISIN”) for Tryg

         A/S shares as “DK0060013274”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         58.    Defendant Newsong Fellowship, which was not a qualified U.S. pension plan for

purposes of the Treaty, never owned the shares described above, never received any dividend from

Danish companies in which it was a purported shareholder and was not entitled to claim a refund

of dividend withholding tax.

                6.      The Role of Acer

         59.    On information and belief, Defendant Newsong Fellowship—through a signed

Power of Attorney or otherwise—granted Defendant Acer the authority to act as its representative

and agent with Broker-Custodian ED & F Man Capital Markets Limited. Defendant Acer used

this authority to direct ED & F Man Capital Markets Limited to take actions that caused the

creation and submission of the fraudulent “tax vouchers” described in paragraphs 56-57 above.

As part of this authority, Defendant Acer determined which Danish security and the number of

shares that would be listed in the “tax vouchers” that were submitted to Plaintiff SKAT. Defendant


                                                  14
                                                                                              172
     Case
       Case
          1:18-md-02865-LAK
             1:18-cv-10100-LAKDocument
                               Document394-2
                                        126 Filed 04/20/20
                                                  07/02/20 Page 15
                                                                174ofof18177



Acer also coordinated the submission of the “tax vouchers” to non-party Goal, which used those

“vouchers” to obtain refunds for dividend withholding tax to which Defendant Newsong

Fellowship was not entitled. Defendant Acer received a portion of the dividend withholding tax

refund purportedly paid by SKAT for the benefit of Defendant Newsong Fellowship.

          60.   Through its directors or employees, Defendant Acer took the actions described in

paragraph 59 knowing that Defendant Newsong Fellowship did not own the shares or receive the

dividends listed in the “tax vouchers” and was not entitled to claim a refund of dividend

withholding tax from Plaintiff SKAT. Defendant Acer took these actions knowing that the purpose

for submitting each of the “tax vouchers” to SKAT was to induce SKAT to pay tax “refunds” to

Defendant Newsong Fellowship in the amounts reflected in the “tax vouchers.”

                                     CAUSES OF ACTION

                                           COUNT I

                        (Unjust Enrichment – Against All Defendants)

          61.   SKAT repeats and realleges paragraphs 1 through 60 above as if fully set forth

herein.

          62.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          63.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          64.   SKAT suffered a loss because of the Defendants’ unjust enrichment.

          65.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.




                                               15
                                                                                             173
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 16
                                                               175ofof18177



                                            COUNT II

                      (Money Had & Received – Against All Defendants)

          66.   SKAT repeats and realleges paragraphs 1 through 65 above as if fully set forth

herein.

          67.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          68.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                            COUNT III

                    (Aiding and Abetting Fraud – Against Defendant Acer)

          69.   SKAT repeats and realleges paragraphs 1 through 68 above as if fully set forth

herein.

          70.   As alleged above, a massive fraud was perpetrated on SKAT by Defendant Acer,

the claimants, the Authorized Representatives, the Payment Agents, and/or other non-parties.

          71.   As alleged in paragraphs 26 through 60 above, Defendant Acer, with knowledge,

participated in the massive fraud on SKAT.

          72.   Defendant Acer acted with knowledge, willful blindness, and/or recklessness in

coordinating the creation and submission of claims for refunds of dividend withholding tax to

SKAT with knowledge that the Defendants were not entitled to receive any refunds.

          73.   Defendant Acer intentionally furthered the fraud and substantially assisted the fraud

through its conduct described in paragraphs 26 through 60 above.

          74.   As a direct and natural cause of Defendant Acer’s aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.


                                                 16
                                                                                                 174
    Case
      Case
         1:18-md-02865-LAK
            1:18-cv-10100-LAKDocument
                              Document394-2
                                       126 Filed 04/20/20
                                                 07/02/20 Page 17
                                                               176ofof18177



       75.    Defendant Acer’s extensive fraudulent conduct demonstrates a high degree of

moral turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.     For Counts I and II, for unjust enrichment and money had and received, the

              damages sustained, or the amounts by which the Defendants were unjustly

              enriched, or by which the Defendants received money to which they were not

              entitled, plus pre-judgment interest, fees, costs and expenses.

       2.     For Count III, for aiding and abetting fraud, the damages sustained by SKAT as a

              result of Defendant Acer’s wrongful acts, plus prejudgment interest, fees, costs

              and expenses.

       3.     The costs of this action.

       4.     All other and further relief that is just and proper.




                                                17
                                                                                             175
Case
  Case
     1:18-md-02865-LAK
        1:18-cv-10100-LAKDocument
                          Document394-2
                                   126 Filed 04/20/20
                                             07/02/20 Page 18
                                                           177ofof18177



                                  JURY DEMAND

  Plaintiff SKAT demands a jury trial on all issues so triable.

                                                Respectfully submitted,



                                                HUGHES HUBBARD & REED LLP


                                                 /s/ William R. Maguire
                                                William R. Maguire
                                                Marc A. Weinstein
                                                John T. McGoey
                                                One Battery Park Plaza
                                                New York, New York 10004-1482
                                                (212) 837-6000 (t)
                                                (212) 422-4726 (f)
                                                Bill.maguire@hugheshubbard.com
                                                Marc.weinstein@hugheshubbard.com
                                                John.mcgoey@hugheshubbard.com

                                                Counsel for Plaintiff Skatteforvaltningen
                                                (Customs and Tax Administration of the
                                                Kingdom of Denmark)




                                           18
                                                                                            176
